Exhibit 10.8

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of February 22, 2008

among

ALDABRA SUB LLC

(to be merged with and into BOISE PAPER HOLDINGS, L.L.C.),

ALDABRA HOLDING SUB LLC,

CERTAIN SUBSIDIARIES OF ALDABRA SUB LLC,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Joint Bookrunner, Administrative Agent and Collateral
Agent,

TORONTO DOMINION (TEXAS) LLC,

as Syndication Agent,

BANK OF AMERICA, N.A. and COBANK, ACB,

as Co-Documentation Agents

and

LEHMAN BROTHERS INC.,

as Joint Lead Arranger and Joint Bookrunner

 

 

$975,000,000 Senior Secured First Priority Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2   

1.1. Definitions

     2   

1.2. Accounting Terms

     37   

1.3. Interpretation, etc.

     37   

1.4. Intercreditor Agreement

     37   

SECTION 2. LOANS AND LETTERS OF CREDIT

     38   

2.1. Term Loans

     38   

2.2. Revolving Loans

     39   

2.3. Swing Line Loans

     40   

2.4. Issuance of Letters of Credit and Purchase of Participations Therein

     43   

2.5. Pro Rata Shares; Availability of Funds

     47   

2.6. Use of Proceeds

     48   

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

     48   

2.8. Interest on Loans

     49   

2.9. Conversion/Continuation

     51   

2.10. Default Interest

     52   

2.11. Fees

     52   

2.12. Scheduled Payments/Commitment Reductions

     53   

2.13. Voluntary Prepayments/Commitment Reductions

     55   

2.14. Mandatory Prepayments/Commitment Reductions

     56   

2.15. Application of Prepayments/Reductions

     58   

2.16. General Provisions Regarding Payments

     60   

2.17. Ratable Sharing

     61   

2.18. Making or Maintaining Eurodollar Rate Loans

     61   

2.19. Increased Costs; Capital Adequacy

     63   

2.20. Taxes; Withholding, etc.

     65   

2.21. Obligation to Mitigate

     67   

2.22. Defaulting Lenders

     68   

2.23. Removal or Replacement of a Lender

     69   

SECTION 3. CONDITIONS PRECEDENT

     70   

3.1. Closing Date

     70   

3.2. Conditions to Each Credit Extension

     75   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     76   

4.1. Organization; Requisite Power and Authority; Qualification

     76   

4.2. Equity Interests and Ownership

     76   

4.3. Due Authorization

     77   

4.4. No Conflict

     77   

4.5. Governmental Consents

     77   

4.6. Binding Obligation

     77   

4.7. Historical Financial Statements

     78   

4.8. Projections

     78   

 

ii



--------------------------------------------------------------------------------

4.9. No Material Adverse Change

     78   

4.10. Reserved

     78   

4.11. Adverse Proceedings, etc.

     78   

4.12. Payment of Taxes

     78   

4.13. Properties

     79   

4.14. Environmental Matters

     79   

4.15. No Defaults

     80   

4.16. Material Contracts

     80   

4.17. Governmental Regulation

     80   

4.18. Margin Stock

     80   

4.19. Employee Matters

     80   

4.20. Employee Benefit Plans

     81   

4.21. Certain Fees

     81   

4.22. Solvency

     82   

4.23. Related Agreements

     82   

4.24. Compliance with Statutes, etc.

     82   

4.25. Disclosure

     82   

4.26. Patriot Act

     82   

SECTION 5. AFFIRMATIVE COVENANTS

     83   

5.1. Financial Statements and Other Reports

     83   

5.2. Existence

     86   

5.3. Payment of Taxes and Claims

     87   

5.4. Maintenance of Properties

     87   

5.5. Insurance

     87   

5.6. Books and Records; Inspections

     88   

5.7. Lenders Meetings

     88   

5.8. Compliance with Laws

     88   

5.9. Environmental

     88   

5.10. Subsidiaries

     90   

5.11. Additional Material Real Estate Assets

     90   

5.12. Interest Rate Protection

     90   

5.13. Further Assurances

     91   

5.14. Miscellaneous Covenants

     91   

SECTION 6. NEGATIVE COVENANTS

     92   

6.1. Indebtedness

     92   

6.2. Liens

     95   

6.3. No Further Negative Pledges

     97   

6.4. Restricted Junior Payments

     97   

6.5. Restrictions on Subsidiary Distributions

     99   

6.6. Investments

     100   

6.7. Financial Covenants

     101   

6.8. Fundamental Changes; Disposition of Assets; Acquisitions

     103   

6.9. Disposal of Subsidiary Interests

     104   

6.10. Sales and Lease-Backs

     104   

6.11. Transactions with Shareholders and Affiliates

     105   

 

iii



--------------------------------------------------------------------------------

6.12. Conduct of Business

     105   

6.13. Permitted Activities of Holdings

     105   

6.14. Amendments or Waivers of Organizational Documents, Certain Related
Agreements and Certain Other Agreements

     106   

6.15. Amendments or Waivers with respect to Second Lien Credit Agreement

     106   

6.16. Fiscal Year

     106   

SECTION 7. GUARANTY

     106   

7.1. Guaranty of the Obligations

     106   

7.2. Contribution by Guarantors

     106   

7.3. Payment by Guarantors

     107   

7.4. Liability of Guarantors Absolute

     107   

7.5. Waivers by Guarantors

     110   

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

     110   

7.7. Subordination of Other Obligations

     111   

7.8. Continuing Guaranty

     111   

7.9. Authority of Guarantors or Borrower

     111   

7.10. Financial Condition of Borrower

     111   

7.11. Bankruptcy, etc.

     112   

7.12. Discharge of Guaranty Upon Sale of Guarantor

     112   

SECTION 8. EVENTS OF DEFAULT

     113   

8.1. Events of Default

     113   

SECTION 9. AGENTS

     116   

9.1. Appointment of Agents

     116   

9.2. Powers and Duties

     116   

9.3. General Immunity

     116   

9.4. Agents Entitled to Act as Lender

     118   

9.5. Lenders’ Representations, Warranties and Acknowledgment

     118   

9.6. Right to Indemnity

     118   

9.7. Successor Administrative Agent, Collateral Agent and Committed Swing Line
Lender

     119   

9.8. Collateral Documents and Guaranty

     120   

9.9. Withholding Taxes

     121   

SECTION 10. MISCELLANEOUS

     121   

10.1. Notices

     121   

10.2. Expenses

     123   

10.3. Indemnity

     124   

10.4. Set-Off

     124   

10.5. Amendments and Waivers

     125   

10.6. Successors and Assigns; Participations

     127   

10.7. Independence of Covenants

     131   

10.8. Survival of Representations, Warranties and Agreements

     131   

10.9. No Waiver; Remedies Cumulative

     131   

 

iv



--------------------------------------------------------------------------------

10.10. Marshalling; Payments Set Aside

     132   

10.11. Severability

     132   

10.12. Obligations Several; Independent Nature of Lenders’ Rights

     132   

10.13. Headings

     132   

10.14. APPLICABLE LAW

     132   

10.15. CONSENT TO JURISDICTION

     132   

10.16. WAIVER OF JURY TRIAL

     133   

10.17. Confidentiality

     133   

10.18. Usury Savings Clause

     134   

10.19. Counterparts

     135   

10.20. Effectiveness; Entire Agreement

     135   

10.21. Patriot Act

     135   

10.22. Electronic Execution of Assignments

     135   

10.23. No Fiduciary Duty

     135   

 

v



--------------------------------------------------------------------------------

APPENDICES:    A-1    Tranche A Term Loan Commitments    A-2    Tranche B Term
Loan Commitments    A-3    Revolving Commitments    B    Notice Addresses
SCHEDULES:    3.1(h)    Closing Date Mortgaged Properties    3.1(h)(vi)   
Surveys    4.1    Jurisdictions of Organization and Qualification    4.2   
Equity Interests and Ownership    4.13(a)    Real Estate Assets Under Sale
Contracts    4.13(b)    Real Estate Assets    4.16    Material Contracts    4.21
   Certain Fees    6.1    Certain Indebtedness    6.2    Certain Liens    6.3   
Negative Pledges    6.5    Certain Restrictions on Subsidiary Distributions   
6.6    Certain Investments    6.11    Certain Affiliate Transactions EXHIBITS:
   A-1    Funding Notice    A-2    Conversion/Continuation Notice    A-3   
Issuance Notice    B-1    Tranche A Term Loan Note    B-2    Tranche B Term Loan
Note    B-3    Revolving Loan Note    B-4    Swing Line Note    C    Compliance
Certificate    D    Reserved    E    Assignment Agreement    F    Certificate re
Non-Bank Status    G-1    Closing Date Certificate    G-2    Solvency
Certificate    H    Counterpart Agreement    I    Pledge and Security Agreement
   J    Mortgage    K    Landlord Waiver and Consent Agreement    L   
Intercompany Note    M    Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of February 22, 2008, is entered
into by and among ALDABRA SUB LLC, a Delaware limited liability company
(“Aldabra” and, prior to the BPH Merger (as defined below), the “Borrower”), to
be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company (“BPH” and, after the BPH Merger, the “Borrower”), ALDABRA
HOLDING SUB LLC, a Delaware limited liability company (“Holdings”), CERTAIN
SUBSIDIARIES OF ALDABRA, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”), and Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), TORONTO DOMINION (TEXAS) LLC (“TD”), as
Syndication Agent (together with its permitted successors in such capacity,
“Syndication Agent”), BANK OF AMERICA, N.A. (“Bank of America”) and COBANK, ACB,
as Co-Documentation Agents (together with their permitted successors in such
capacity, “Co-Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower, in
an aggregate amount not to exceed $975,000,000, consisting of $250,000,000
aggregate principal amount of Tranche A Term Loans, $475,000,000 aggregate
principal amount of Tranche B Term Loans, and $250,000,000 aggregate principal
amount of Revolving Commitments, with the proceeds of the Term Loans being used
to fund (a) in part, the acquisition (the “Acquisition”) of BPH (together with
its Subsidiaries, the “Acquired Business”) pursuant to the Acquisition
Agreement, including the refinancing or retiring of certain existing
Indebtedness for borrowed money of the Acquired Business, and (b) the payment of
fees, commissions and expenses in connection therewith and in connection with
the financing of the foregoing, including fees under Section 2.11(d). The
proceeds of the Revolving Commitments shall be used to fund (i) in part, the
Acquisition, (ii) permitted capital expenditures and Permitted Acquisitions,
(iii) the ongoing working capital requirements of Borrower and its Subsidiaries
on the Closing Date and after the Acquisition, (iv) the general corporate
purposes of Borrower and its Subsidiaries and (v) fees under Section 2.11(d);

WHEREAS, promptly following the Acquisition, Aldabra will merge with and into
BPH with BPH as the survivor in such merger (the “BPH Merger”), and BPH will be
the Borrower hereunder;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of all the Equity
Interests of each of its first-tier Foreign Subsidiaries; and



--------------------------------------------------------------------------------

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Equity Interests of each of their respective
first-tier Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquired Business” as defined in the recitals hereof.

“Acquisition” as defined in the recitals hereof.

“Acquisition Agreement” shall mean the Purchase and Sale Agreement dated as of
September 7, 2007 among Boise Cascade, L.L.C., BPH, Boise White Paper, L.L.C.,
Boise Packaging & Newsprint, L.L.C., Boise Cascade Transportation Holdings
Corp., Parent and Aldabra, as amended pursuant to Amendment No. 1 to Purchase
and Sale Agreement dated as of October 18, 2007, as further amended pursuant to
Amendment No. 2 to Purchase and Sale Agreement dated as of February 22, 2008,
and as further amended, restated, supplemented or otherwise modified from time
to time in accordance with Section 6.14 hereof.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Holdings or any of its
Subsidiaries.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an

 

2



--------------------------------------------------------------------------------

average British Bankers Association Interest Settlement Rate (such page
currently being LIBOR01 page) for deposits (for delivery on the first day of
such period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by JPMorgan Chase Bank, N.A. for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one minus (b) the
Applicable Reserve Requirement. In no event shall the rate per annum determined
pursuant to clause (i)(a), (b) or (c) above with respect to any Tranche B Term
Loans be less than 4.00%.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding or governmental
investigation (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any arbitrator or
Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending or, to the knowledge of Holdings or any of its
Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means each of Administrative Agent, Syndication Agent, Collateral Agent
and Co-Documentation Agents.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.17.

 

3



--------------------------------------------------------------------------------

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of February 22,
2008, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Aldabra” as defined in the preamble hereto.

“Applicable Margin’’ and “Applicable Revolving Commitment Fee Percentage’’ mean
(i) with respect to Tranche A Term Loans and Revolving Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the period ending June 30, 2008, a percentage, per
annum, determined by reference to the following table as if the Leverage Ratio
then in effect were 3.00:1.00; and (b) thereafter, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:

 

Category

   Leverage
Ratio      Applicable Margin for
Tranche A Term
Loans and Revolving
Loans     Applicable Revolving
Commitment Fee
Percentage  

Category I

     ³ 3.00:1.00         3.25 %      0.50 % 

Category II

     < 3.00:1.00           0.50 %       ³ 2.25:1.00         3.00 %   

Category III

     < 2.25:1.00         2.75 %      0.375 % 

and (ii) with respect to Committed Swing Line Loans and Tranche A Term Loans and
Revolving Loans that are Base Rate Loans, an amount equal to (a) the Applicable
Margin for Eurodollar Rate Loans as set forth in clause (i)(a) or (i)(b) above,
as applicable, minus (b) 1.00% per annum. No change in the Applicable Margin or
the Applicable Revolving Commitment Fee Percentage shall be effective until two
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(d) calculating the Leverage Ratio. At any time Borrower has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.1(d), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined as if the Leverage Ratio
were in a Category one level higher than the Category in effect during the
immediately preceding Fiscal Quarter; provided, that upon delivery of such
information, if the Leverage Ratio for such Fiscal Quarter is in a Category two
levels higher than the Category in effect during the immediately preceding
Fiscal Quarter, the Applicable Margin and the Applicable Revolving Commitment
Fee Percentage shall be determined, on a retroactive basis commencing on the
date on which the Compliance Certificate was required to be delivered, based
upon the actual Leverage Ratio. Within one Business Day of receipt of the
applicable information under Section 5.1(d), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage in
effect from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.1 is shown to be inaccurate (at a time when this

 

4



--------------------------------------------------------------------------------

Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than indemnities and other contingent obligations not yet due
and payable)), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) Borrower shall immediately deliver to Administrative Agent a correct
certificate required by Section 5.1 for such Applicable Period, (ii) the
Applicable Margin shall be determined by reference to the actual Leverage Ratio
for the Applicable Period and (iii) Borrower shall immediately pay to
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. Nothing in this
paragraph shall limit the right of Administrative Agent or any Lender under
Section 2.10 or Section 8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

“Arrangers” means GSCP and Lehman Brothers.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, Exclusive IP License (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor Subsidiary), in one
transaction or a series of transactions, of all or any part of Holdings’ or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Holdings’ Subsidiaries, other than (i) inventory (or other assets) sold, leased
or licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued), (ii) Cash or Cash Equivalents used in the ordinary course of
business, (iii) transactions permitted by Section 6.4 (to the extent such
Restricted Junior Payment involves a sale, transfer or disposition of assets) or
Section 6.6 (to the extent such Investment involves a

 

5



--------------------------------------------------------------------------------

sale, transfer or disposition of assets), (iv) Permitted Operating Asset Swaps,
(v) the disposal or abandonment of property no longer used or useful in the
business of any Credit Party in an amount for any transaction or related series
of transactions less than $100,000, (vi) sales, discounting or forgiveness of
accounts receivables in connection with the collection or compromise thereof,
(vii) the granting of Liens permitted by Section 6.2, (viii) transfers of
property subject to casualty or condemnation proceedings (including in lieu
thereof) upon the receipt of the Net Insurance/Condemnation Proceeds therefor,
provided, that the Credit Parties shall comply with this Agreement with respect
to the application of such Net Insurance/Condemnation Proceeds, (ix) voluntary
terminations of Hedge Agreements, (x) licensing of Intellectual Property granted
by Holdings or any of its Subsidiaries in the ordinary course of business, or
not interfering in any respect with the ordinary conduct of, or not materially
detracting from the value of, the business of the Borrower or such Subsidiary,
and (xi) sales, leases or licenses out of other assets for aggregate
consideration of less than $1,000,000 with respect to any transaction or series
of related transactions and less than $5,000,000 in the aggregate during any
Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be reasonably approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), such
Person’s chief financial officer, treasurer, assistant treasurer, principal
accounting officer or controller and such Person’s secretary or assistant
secretary.

“Bank of America” as defined in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

6



--------------------------------------------------------------------------------

“Borrower” as defined in the preamble hereto.

“BPH” as defined in the preamble hereto.

“BPH Merger” as defined in the recitals hereof.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any department,
instrumentality or agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (ii) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s; (iii) commercial
paper maturing no more than one year from the date of acquisition thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s; (iv) certificates of deposit, bankers’
acceptances or time deposits maturing within one year from the date of
acquisition thereof and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above; (vi) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clauses (i) and (ii) above and entered into with a
financial institution satisfying the criteria described in clause (iv) above;
and (vii) demand deposit accounts with commercial banks.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) other than the Permitted Investors
(x) shall have

 

7



--------------------------------------------------------------------------------

obtained the power (whether or not exercised) to vote a majority of the shares
eligible to vote for the election of the members of the board of directors (or
similar governing body) of Parent or (y) (a) shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Parent and (b) shall have acquired
beneficial ownership of the voting and/or economic interests in the Equity
Interests of Parent on a fully-diluted basis that is greater than the percentage
of the voting and/or economic interests in the Equity Interests of Parent on a
fully-diluted basis then held by the Permitted Investors; (ii) at any time,
Parent shall cease to beneficially own and control, directly or indirectly, 100%
on a fully diluted basis of the economic and voting interest in the Equity
Interests of Borrower; (iii) the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of Parent cease to be
occupied by Persons who either (a) were members of the board of directors of
Parent on the Closing Date or (b) were nominated for election or appointed by
the board of directors of Parent, a majority of whom were directors on the
Closing Date or whose election, nomination for election or appointment was
previously approved by a majority of such directors; or (iv) any “change of
control” or similar event under the Second Lien Credit Agreement shall occur.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure, and (c) Lenders having Revolving Exposure
(including Swing Line Lender) and (ii) with respect to Loans, each of the
following classes of Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans,
and (c) Revolving Loans (including Swing Line Loans).

“Closing Date” means February 22, 2008.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(h).

“Co-Documentation Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the Collateral of
each Credit Party.

 

8



--------------------------------------------------------------------------------

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” means the Amended and Restated Commitment Letter dated
November 2, 2007 among Aldabra, GSCP, Lehman Brothers and Lehman Commercial
Paper Inc.

“Committed Swing Line Lender” means Bank of America in its capacity as Committed
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.

“Committed Swing Line Loan” means a Loan made by a Committed Swing Line Lender
to Borrower pursuant to Section 2.3(a).

“Commodity Agreement” means any commodity futures contract, forward contract,
option to purchase or sell a commodity, or option, warrant or other right with
respect to a commodity futures contract or other similar agreement or
arrangement, each of which is for the purpose of hedging the risk of
fluctuations in commodities prices associated with the businesses of Holdings
and its Subsidiaries and not for speculative purposes.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, except in the case of clauses (s) and (t) below, to the extent
reducing Consolidated Net Income, the sum, without duplication, of amounts for
(a) consolidated interest expense (net of total interest income), (b) provisions
for taxes based on income, (c) total depreciation and depletion expense,
(d) total amortization expense, (e) lost contribution and incremental costs
associated with Wallula 30 day downtime due to the W-3 conversion in excess of
costs normally incurred during prior periods that include cold outages in an
amount not to exceed $4,000,000, (f) costs associated with the closure and sale
of Jackson Sawmill and the Vancouver and Salem converting facilities in an
amount not to exceed $6,100,000, (g) cost savings resulting from the CTC
acquisition relating to the elimination of the negative impact associated with a
contractual commitment to buy liner and medium from a third party supplier that
was previously in place in an amount not to exceed $300,000, (h) costs relating
to out of the money gas hedges based upon a historical policy of entering into
fixed rate gas hedges in an amount not to exceed $16,800,000, (i) cost savings
relating to the Wallula Hog Fuel Boiler capital project in the event it is
operational as of the Closing Date in an amount not to exceed $2,600,000,
(j) costs and lost revenue associated with the cold outage of the recovery
boiler at the DeRidder Mill, (k) Transaction Costs, (l) severance costs,
facility closure and related restructuring costs incurred within 18 months of
the Closing Date, in an aggregate amount for all periods not to exceed
$10,000,000, (m) any non-recurring costs and expenses related to (1) any public
or private offering of Equity Interests of Holdings or Borrower, (2) any
investment or acquisition permitted by Section 6.6 or (3) recapitalizations or
Indebtedness permitted by Section 6.1, (n) any unrealized Statement of Financial
Accounting Standards No. 133 loss in respect of any Hedge Agreement, (o) any
non-cash losses attributable to the early extinguishment of Indebtedness,
(p) unusual or non-recurring non-cash losses, (q) other non-cash charges
reducing

 

9



--------------------------------------------------------------------------------

Consolidated Net Income (excluding any such non-cash charge to the extent that
it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior
period), (r) to the extent covered by insurance and actually reimbursed or
otherwise paid, or so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer within 12 months of the applicable liability or
casualty event or incurrence of expenses or losses relating to business
interruption, expenses with respect to liability or casualty events and expenses
or losses relating to business interruption, (s) expenses to the extent covered
by contractual indemnification or refunding provisions in favor of Holdings or
one of its Subsidiaries and actually paid or refunded, or, such expenses so long
as Holdings or the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be paid or refunded by the
indemnifying party or other obligor within 12 months of the event resulting in
such indemnification or refund; (t) all costs, fees, expenses and any one time
payments made related to any Permitted Acquisitions and (u) all non-cash losses
resulting from any purchase accounting adjustments, amortization, write-up,
write-down or write-off of assets (including intangible assets, goodwill and
deferred financing costs) in connection with the Acquisition and related
transactions thereto, any Permitted Acquisition or any merger, consolidation or
similar transaction not prohibited by this Agreement, minus (ii) (a) any
unrealized Statement of Financial Accounting Standards No. 133 gain in respect
of any Hedge Agreement, (b) any non-cash gains attributable to the early
extinguishment of Indebtedness, (c) unusual or non-recurring non-cash gains,
(d) all non-cash gains resulting from any purchase accounting adjustments,
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with the
Acquisition and related transactions thereto, any Permitted Acquisition or any
merger, consolidation or similar transaction not prohibited by this Agreement,
(e) any amount added pursuant to clause (r) above, but not actually reimbursed
to or otherwise received by the Borrower within 12 months of the applicable
liability or casualty event or incurrence of expenses or losses relating to
business interruption, (f) any amount added pursuant to clause (s) above, but
not actually refunded to or received by the Borrower within 12 months of the
event resulting in such indemnification or refund; and (g) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period). For purposes of calculating the
financial covenants in Sections 6.7(a) and 6.7(b), Consolidated Adjusted EBITDA
(i) shall be adjusted in accordance with Section 6.7(d) and (ii) shall be deemed
to be $73,177,000 for the Fiscal Quarter ended September 30, 2007 and
$68,949,000 for the Fiscal Quarter ended December 31, 2007.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries made during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries; provided
that Consolidated Capital Expenditures shall not include (i) the purchase price
paid in connection with a Permitted Acquisition, (ii) expenditures made pursuant
to any election to apply Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds to acquire assets as contemplated by the provisos to Section 2.14(a)
and 2.14(b), (iii) the non-cash consideration transferred or disposed of in
connection with a Permitted Operating Asset Swap, (iv) any Specified Investment,
(v) expenditures made in leasehold improvements, to the extent reimbursed by the
landlord, (vi) expenditures to the extent that they

 

10



--------------------------------------------------------------------------------

are actually paid for by a third party (excluding any Credit Party) and for
which no Credit Party has provided or is required to provide or incur, directly
or indirectly, any consideration or monetary obligation to such third party or
any other Person (whether before, during or after such period) and
(vii) property, plant and equipment taken in settlement of accounts.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period paid in cash from operating cash flow of (a) scheduled repayments of
Indebtedness for borrowed money and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof),
(b) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) Consolidated Interest Expense, (d) provisions
for current taxes based on income of Holdings and its Subsidiaries and payable
in cash with respect to such period, (e) the aggregate amount of consideration
to be paid in cash during such period for Permitted Acquisitions to the extent
not financed (x) by incurring Indebtedness that, in accordance with GAAP,
constitutes a long-term liability, (y) with the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of prepayment events described in Section 2.14
hereof or (z) with the proceeds from the issuance of Equity Interests, (f) the
amount of any expenses related to severance costs, facility closure and related
restructuring costs incurred in connection with the Acquisition and paid within
18 months of the Closing Date by any of Holdings, Borrower or its Subsidiaries
which expenses are not otherwise deducted in calculating the Consolidated Net
Income of Holdings, Borrower and its consolidated Subsidiaries as a result of
the application of purchase accounting principles and (g) the amount of any
costs, fees, expenses and one time payments made related to any Permitted
Acquisition and paid within 18 months of the date of consummation of such
Permitted Acquisition by any of Holdings, Borrower or its Subsidiaries which
expenses are not otherwise deducted in calculating the Consolidated Net Income
of Holdings, Borrower and its consolidated Subsidiaries.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest), net of total interest income, of Holdings and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs and benefits under Interest Rate Agreements, but excluding, however,
any amount not payable in cash and any amounts referred to in Sections 2.11(d)
and 2.11(e) payable on or before the Closing Date; provided that for
calculations for any four Fiscal Quarter period ending on or

 

11



--------------------------------------------------------------------------------

prior to December 31, 2008, the Consolidated Interest Expense of Holdings and
its Subsidiaries shall be deemed to be the product of (i) such amounts from and
including the Closing Date through and including the last day of the applicable
period, respectively, multiplied by (ii) a fraction of which the numerator is
365 and the denominator of which is the number of days elapsed in the period
from and including the Closing Date through and including the last day of the
applicable period.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries, (c) the income of any Subsidiary of Holdings to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP minus
(b) the lesser of (i) the aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 6.2), included in the consolidated balance sheet of Holdings and its
Subsidiaries as of such date and (ii) $35,000,000.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

 

12



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, any documents or certificates executed
by Borrower in favor of Issuing Bank relating to Letters of Credit, the
Post-Closing Agreement, and all other documents, instruments or agreements
(excluding agreements entered into in connection with any transaction arising
out of any Hedge Agreement) executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or any Lender in connection herewith on or
after the date hereof.

“Credit Extension” means the making of a Loan (it being understood that the
continuation or conversion of a borrowing does not constitute the making of a
Loan) or the issuing of a Letter of Credit.

“Credit Party” means each of Borrower and the Guarantors.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written

 

13



--------------------------------------------------------------------------------

reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Borrower, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.22.

“Defaulting Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments or dividends in Cash, or (iv) is
convertible into or exchangeable at the option of the holder for Indebtedness
(other than Subordinated Indebtedness) or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date of the Term Loans, except if as a result of a
change of control or asset sale, so long as any rights of the holders thereof
upon the occurrence of such a change of control or asset sale event are subject
to the prior payment in full of all Obligations (other than contingent
obligations for which no claim has been made), the cancellation or expiration of
all Letters of Credit (unless a Letter of Credit Backstop is in place) and the
termination of the Commitments, unless the Requisite Lenders shall have
otherwise agreed; provided, that if such Equity Interests are issued to any plan
for the benefit of employees of Holdings or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased in order
to satisfy applicable statutory or regulatory obligations.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, no Affiliate of Holdings shall be an
Eligible Assignee.

“Eligible Swap Assets” means, in the case of a Permitted Operating Asset Swap,
assets constituting warehousing or distribution facilities (including any
related equipment and interests in real property associated therewith).

 

14



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human health or welfare, in any manner applicable to Holdings or
any of its Subsidiaries or any Facility.

“Equity Contribution” means (i) cash common equity investments in Holdings by
Parent, which cash is then contributed by Holdings to Borrower and (ii) the
receipt of Equity Interests in Parent by Seller (valuing such Equity Interests
in Parent at the Average Trading Price (as defined in the Acquisition Agreement)
and treating, for this purpose, the value of such Equity Interests in Parent as
being part of the pro forma capitalization of Borrower), in each case on terms
and conditions reasonably satisfactory to Administrative Agent, in an aggregate
amount equal to not less than 42.8% (or such lesser percentage as may result
from the exercise of conversion rights and/or additional borrowings to fund
conversion rights) of the pro forma capitalization of Borrower after
consummation of the Acquisition.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in

 

15



--------------------------------------------------------------------------------

clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code with
respect to any Pension Plan.

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Exclusive IP License” means any license or sublicense pursuant to which a
Credit Party grants to any Person (other than Borrower or any Guarantor
Subsidiary) an exclusive right and license to all or any part of Holdings’ or
any of its Subsidiaries’ Intellectual Property (whether now owned or hereafter
acquired or licensed) (i) that has an initial term (including any renewal terms
pursuant to a unilateral right of the licensee or sublicense to renew) longer
than ten (10) years, (ii) that is fully paid, is royalty free or bears a nominal
or substantially below market royalty rate and (iii) that is not subject to any
territorial limitations.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain Third Amended and Restated Credit Agreement dated as of
May 3, 2007 among Boise Cascade Holdings, L.L.C., Boise Cascade, L.L.C., the
lenders and agents party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended prior to the Closing Date.

“Existing Letters of Credit” means letters of credit issued for the account of a
Credit Party pursuant to that certain Third Amended and Restated Credit
Agreement dated as of May 3, 2007 among Boise Cascade Holdings, L.L.C., Boise
Cascade, L.L.C., the lenders and agents party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended prior to the Closing Date, provided,
that (i) all such letters of credit were issued by a Person who becomes an
Issuing Bank after the Closing Date in accordance with Section 2.4(i), (ii) all
such letters of credit were, as of the Closing Date, supported by a Letter of
Credit (the “Backstop Letter of Credit”) and (iii) the Backstop Letter of Credit
has been terminated or amended to reflect that the Existing Letters of Credit
are no longer supported by the Backstop Letter of Credit.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such

 

17



--------------------------------------------------------------------------------

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter dated November 2, 2007
among Aldabra, GSCP, Lehman Brothers and Lehman Commercial Paper Inc.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, assistant treasurer, principal accounting
officer or controller of Holdings that such financial statements fairly present,
in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to the absence of footnotes
(in the case of quarterly financial statements) and changes resulting from audit
and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.22.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or

 

18



--------------------------------------------------------------------------------

instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“GSCP” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Holdings, each Domestic Subsidiary of Borrower and, to
the extent (x) no material adverse tax consequences to Holdings or Borrower
would result therefrom and (y) reasonably requested by the Administrative Agent,
each Foreign Subsidiary of Borrower.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodity Agreement entered into with a Lender Counterparty and reasonably
satisfactory to Administrative Agent.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of the Acquired Business, for the fiscal years ended
December 31, 2005 and December 31, 2006, consisting of balance sheets and the
related consolidated statements of

 

19



--------------------------------------------------------------------------------

income, stockholders’ equity and cash flows for such fiscal years, (ii) the
unaudited financial statements of the Acquired Business for each fiscal quarter
of the Acquired Business ended after December 31, 2006 and at least 45 days
prior to the Closing Date (other than with respect to the fiscal quarter ended
December 31, 2007), consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-or
nine-month period, as applicable, ending on the last day of the applicable
fiscal quarter, and (iii) the unaudited income statements and balance sheets of
Boise White Paper, L.L.C. and its Subsidiaries and Boise Packaging & Newsprint,
L.L.C. for each fiscal month, together with a summary of Consolidated Adjusted
EBITDA for the last twelve months (including specified adjustments thereto), in
each case ended after the date of the most recent quarterly financial statements
referred to in clause (ii) above and at least 30 days prior to the Closing Date.

“Holdings” as defined in the preamble hereto.

“Immaterial Subsidiaries” means, at any time, Subsidiaries that, on a
consolidated basis with their respective Subsidiaries and treated as if all such
Subsidiaries and their respective Subsidiaries were combined and consolidated as
a single Subsidiary, (a) had consolidated assets representing less than 2% of
the consolidated assets of Holdings and its Subsidiaries as of the last day of
the most recently ended Fiscal Quarter for which financial statements are
available, (b) accounted for less than 2% of the consolidated revenues of
Holdings and its Subsidiaries for the period of four consecutive Fiscal Quarters
most recently ended for which financial statements are available and
(c) accounted for less than 2% of Consolidated Adjusted EBITDA of Holdings and
its Subsidiaries for the period of four consecutive Fiscal Quarters most
recently ended for which financial statements are available.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), including any earn-out obligations incurred in connection with any
Permitted Acquisition (A) to the extent of the reserve, if any, required under
GAAP at the time of such Permitted Acquisition to be established in respect
thereof by Holdings or any of its Subsidiaries or (B) included on the balance
sheet of Holdings or any of its Subsidiaries, which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument (excluding
accounts payable due within one year and accrued expenses, in each case incurred
in the ordinary course of business); (v) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; provided that if recourse for such
Indebtedness is limited to such property, the amount of Indebtedness arising
under this clause (v) shall be limited to the lesser of (a) the outstanding
principal amount thereof and (b) the fair market value of the property subject
to such Lien; (vi) the face amount of any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings other

 

20



--------------------------------------------------------------------------------

than (A) reimbursement obligations in respect of letters of credit, the payment
of which is either backed by a Letter of Credit or cash collateralized,
(B) commercial letters of credit (other than, for the avoidance of doubt, any
Letter of Credit) issued in support of accounts payable that do not otherwise
constitute Indebtedness or “timber under contract” agreements entered into in
the ordinary course of business and (C) standby letters of credit (other than,
for the avoidance of doubt, any Letter of Credit) issued in support of operating
leases, insurance premia and other amounts that do not constitute Indebtedness
unless and until the beneficiary thereof has the right to draw on such standby
letter of credit); (vii) Disqualified Equity Interests, (viii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of Indebtedness of another; (ix) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that Indebtedness of the obligor thereof will be paid or discharged, or
any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for Indebtedness of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
Indebtedness or any security therefor, or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; and (xi) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for any
purpose under Section 6.7.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, reasonable
out-of-pocket costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), reasonable out-of-pocket expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any reasonable out-of-pocket fees or expenses incurred by Indemnitees in
enforcing this indemnity; provided that reasonable attorney’s fees shall be
limited to one primary counsel for all Indemnitees and, if reasonably required
by Administrative Agent, one local or specialist counsel for all Indemnitees in
each relevant jurisdiction, provided further that if counsel for Administrative
Agent determines in good faith that there is an actual or potential conflict of
interest that requires separate representation for the Agents, Borrower shall be
required to pay for one additional counsel for all such Agents taken as a
whole), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated

 

21



--------------------------------------------------------------------------------

hereby or thereby (including the Lenders’ agreement to make Credit Extensions or
the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty)) or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Holdings or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” as defined in Section 2.12.

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
L evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement to be
executed by the Collateral Agent, Borrower, and the collateral agent under the
Second Lien Credit Agreement substantially in the form of Exhibit M, as it may
be amended, supplemented or otherwise modified from time to time.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Interest Expense payable in cash for such
four-Fiscal Quarter period.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, if available to all applicable
Lenders, nine- or twelve-months), as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a

 

22



--------------------------------------------------------------------------------

calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Term Loan Maturity Date; and
(d) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than Borrower or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings or any Guarantor Subsidiary), of any Equity Interests of
such Person; and (iii) any direct or indirect loan, advance (other than
(w) advances to employees for moving, entertainment and travel expenses,
(x) drawing accounts, (y) prepayments of or deposits made in respect of supply
contracts and (z) similar expenses, in each case made in the ordinary course of
business) or capital contributions by Holdings or any of its Subsidiaries to any
other Person (other than Holdings, Borrower or any Guarantor Subsidiary),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment, but giving effect to any returns of
capital (whether in the form of dividends or otherwise) received by such Person
with respect thereto.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Bank of America, as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity and together with any
additional Persons which become Issuing Banks in accordance with Section 2.4(i).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property
that is a Mortgaged Property, a letter, certificate or other instrument in
writing from the lessor under the related lease, pursuant to which, among other
things, the landlord consents to the granting of a Mortgage on such Leasehold
Property by the Credit Party tenant, such Landlord

 

23



--------------------------------------------------------------------------------

Consent and Estoppel to be in form and substance acceptable to Collateral Agent
in its reasonable discretion, but in any event sufficient for Collateral Agent
to obtain a Title Policy with respect to such Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be reasonably approved by Collateral Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement or Treasury Services Agreement
(including any Person who is an Agent or a Lender (and any Affiliate thereof) as
of the Closing Date but subsequently, whether before or after entering into a
Hedge Agreement or Treasury Services Agreement, ceases to be an Agent or a
Lender, as the case may be) including, without limitation, each such Affiliate
that appoints the Collateral Agent as its agent and agrees to be bound by the
Credit Documents as a Secured Party, subject to Section 9.8(c).

“Letter of Credit” means (i) a commercial or standby letter of credit issued or
to be issued by Issuing Bank pursuant to this Agreement and (ii) any Existing
Letter of Credit.

“Letter of Credit Backstop” means, in respect of any Letter of Credit, (i) a
letter of credit delivered to the Issuing Bank which may be drawn by the Issuing
Bank to satisfy any obligations of Borrower in respect of such Letter of Credit
or (b) Cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of Borrower in respect of such Letter of Credit, in each case, in an
amount equal to 103% of the undrawn face amount of such Letter of Credit and
otherwise on terms and pursuant to arrangements (including, if applicable, any
appropriate reimbursement agreement) reasonably satisfactory to the respective
Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $75,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

 

24



--------------------------------------------------------------------------------

“Lien” means (i) any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or Exclusive IP License in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Loan and
a Swing Line Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Change” means any material adverse effect upon (x) the
financial condition or operating results of the Paper Group (as defined in the
Acquisition Agreement) (and their Subsidiaries) or the Business (as defined in
the Acquisition Agreement), taken as a whole, or (y) the ability of Boise
Cascade, L.L.C. and the Acquired Business to consummate the transactions
contemplated by the Acquisition Agreement, except any adverse effect related to
or resulting from (1) general business or economic conditions affecting the
industry in which any member of the Paper Group, any of its Subsidiaries or the
Business operates, (2) national or international political or social conditions,
including the engagement by the United States in hostilities or the escalation
thereof, whether or not pursuant to the declaration of a national emergency or
war, or the occurrence or the escalation of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in GAAP or, solely as a result of changes in GAAP or SAAP
(as defined in the Acquisition Agreement), (5) changes in laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Entity (as defined in the Acquisition Agreement), (6) the taking of any action
contemplated by the Acquisition Agreement or the announcement of the Acquisition
Agreement or the transactions contemplated thereby, (7) any existing event,
occurrence, or circumstance with respect to which Parent or Borrower has
knowledge as of the date of the Commitment Letter (including any matter set
forth in the Seller Disclosure Letter (as defined in the Acquisition Agreement))
or (8) Parent’s and/or Borrower’s failure to consent to any of the actions
restricted by Section 3B of the Acquisition Agreement (except in the case of
each of the immediately preceding clause (1), (2), (3), (4) and (5), any such
adverse effect which has a materially disproportionate effect on the Acquired
Business and its Subsidiaries, taken as a whole, relative to the effect on other
companies operating in the same industry).

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, results of operations,
assets or financial condition of Holdings and its Subsidiaries taken as a whole;
(ii) the ability of any Credit Party to perform any of its material Obligations
under the Credit Documents; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a material Credit Document to which it
is a party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any material Credit
Document.

 

25



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents, the Credit
Documents (as defined in the Second Lien Credit Agreement) and the Acquisition
Agreement) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.

“Material Real Estate Asset’’ means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $2,000,000 as of the date of the acquisition
thereof and (ii) all Leasehold Properties other than (x) the corporate
headquarters of the Acquired Business and (y) those with respect to which the
aggregate payments under the term of the lease are less than $2,000,000 per
annum.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) all bona fide fees and expenses paid by any of
Holdings or its Subsidiaries to third parties in connection with such Asset
Sale, (b) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (c) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale and (d) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale.

 

26



--------------------------------------------------------------------------------

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the assets in question and that is required to be repaid under the terms thereof
as a result of such casualty or condemnation or such sale in lieu thereof.

“Non-Consenting Lender” as defined in Section 2.23.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(e).

“Note” means a Tranche A Term Note, a Tranche B Term Note, a Revolving Loan Note
or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties, under any Credit
Document, Hedge Agreement or (if requested by Borrower) Treasury Services
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

27



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

“Parent” means Boise Inc., a Delaware corporation (formerly known as Aldabra 2
Acquisition Corp.).

“Patriot Act” as defined in Section 3.1(r).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division or a manufacturing facility or a
distribution facility of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Guarantor Subsidiary thereof,
and Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;

(iv) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.7(d));

(v) Borrower shall have delivered to Administrative Agent (A) at least 5
Business Days prior to such proposed acquisition, (i) a Compliance Certificate
evidencing compliance with Section 6.7 as required under clause (iv) above and
(ii) all other relevant financial information with respect to such acquired
assets, including the

 

28



--------------------------------------------------------------------------------

aggregate consideration for such acquisition and any other information required
to demonstrate compliance with Section 6.7 and (B) promptly upon reasonable
request by Administrative Agent, a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent); and

(vi) the predominant business conducted by any such Person shall comply with the
permitted businesses of Holdings and its Subsidiaries as provided in
Section 6.12.

“Permitted Investors” means (i) Madison Dearborn Partners, LLC, its Affiliates
but not including, however, any operating portfolio companies of any of the
foregoing and investments funds under common management with Madison Dearborn
Partners, LLC or its Affiliates, (ii) OfficeMax Incorporated and (iii) Boise
Cascade Holdings, L.L.C.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Operating Asset Swap” means any transfer of Eligible Swap Assets by
Borrower or any Subsidiary in which at least 95% of the consideration received
by the transferor consists of Eligible Swap Assets (and any balance of such
consideration consists of cash); provided that (a) after giving effect to such
transfer, the aggregate fair market value of all assets transferred pursuant to
Permitted Operating Asset Swaps (i) during any fiscal year of Borrower, on a
cumulative basis, shall not exceed $20,000,000 and (ii) during the term of this
Agreement, on a cumulative basis, shall not exceed $40,000,000 and (b) all
actions required to be taken pursuant to Sections 5.10 and/or 5.11, as
applicable, with respect to any Eligible Swap Assets so received as
consideration shall be taken.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(o).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.

“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the date hereof, among the Credit Parties and the Collateral Agent, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

 

29



--------------------------------------------------------------------------------

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (a) the Tranche B Term
Loan Exposure of that Lender by (b) the aggregate Tranche B Term Loan Exposure
of all Lenders; and (iii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders. For all other purposes with
respect to each Lender, “Pro Rata Share” means the percentage obtained by
dividing (A) an amount equal to the sum of the Tranche A Term Loan Exposure, the
Tranche B Term Loan Exposure and the Revolving Exposure of that Lender, by
(B) an amount equal to the sum of the aggregate Tranche A Term Loan Exposure,
the aggregate Tranche B Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to any Leasehold Property that is a
Mortgaged Property, (i) the lease evidencing such Leasehold Property or a
memorandum thereof, executed and acknowledged by the owner of the affected real
property, as lessor, or (ii) if such Leasehold Property was acquired or
subleased from the holder of a Recorded Leasehold Interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form reasonably satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings. All such terms shall include any subsequent Refinancing of any
Indebtedness issued in connection with any Refinancing.

 

30



--------------------------------------------------------------------------------

“Refunded Committed Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities and Exchange Act as in effect from time
to time.

“Regulation S-X” means Regulation S-X as promulgated by the US Securities and
Exchange Commission under the Securities Act as in effect from time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means, collectively, the Acquisition Agreement, the Second
Lien Credit Agreement and the Credit Documents (as defined in the Second Lien
Credit Agreement).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Required Prepayment Date” as defined in Section 2.15(c).

“Requisite Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure and/or Revolving Exposure and
representing more than 50% of the sum of (i) the aggregate Tranche A Term Loan
Exposure of all Lenders, (ii) the aggregate Tranche B Term Loan Exposure of all
Lenders and (iii) the aggregate Revolving Exposure of all Lenders.

“Requisite Supermajority Lenders” means one or more Lenders having or holding
Tranche A Term Loan Exposure, Tranche B Term Loan Exposure and/or Revolving
Exposure and representing more than 66 % of the sum of (i) the aggregate Tranche
A Term Loan Exposure of all Lenders, (ii) the aggregate Tranche B Term Loan
Exposure of all Lenders and (iii) the aggregate Revolving Exposure of all
Lenders.

 

31



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Borrower (or any direct or indirect parent thereof) now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Holdings or Borrower (or any direct or
indirect parent thereof) now or hereafter outstanding; (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Holdings or Borrower (or
any direct or indirect parent thereof) now or hereafter outstanding;
(iv) management or similar fees payable to Parent or any of its Affiliates and
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the Second Lien
Credit Agreement or any Subordinated Indebtedness.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-3 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $250,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).

“Revolving Loan Note” means a promissory note in substantially the form of
Exhibit B-3, as it may be amended, supplemented or otherwise modified from time
to time.

 

32



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Lien Credit Agreement” means the Second Lien Credit and Guaranty
Agreement dated as of the date hereof among Borrower, Holdings, the other
Guarantors party thereto, the lenders party thereto, Lehman Commercial Paper
Inc., as administrative agent and collateral agent, GSCP, as syndication agent,
and the other agents party thereto, as it may be amended, restated,
supplemented, modified, replaced or Refinanced from time to time.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Investment” means any investment by Borrower or any Subsidiary to the
extent financed with net cash proceeds received from the issuance of Equity
Interests by, or capital contributions made to, Holdings after the Closing Date,
provided that (i) Administrative Agent receives written notice describing such
investment concurrently with or promptly following the issuance of such Equity
Interests and (ii) such investment is made within 90 days of receipt by Holdings
of such net cash proceeds.

 

33



--------------------------------------------------------------------------------

“Subject Transaction” as defined in Section 6.7(d).

“Subordinated Indebtedness” means Indebtedness permitted under Section 6.1(m)
and Section 6.1(n).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Supply Agreement” means the Paper Purchase Agreement dated October 29, 2004,
between Boise White Paper, L.L.C. and OfficeMax Incorporated, amending and
superseding the Paper Purchase Agreement Term Sheet dated April 28, 2004 between
OfficeMax Incorporated and Boise Office Solutions.

“Swing Line Lender” means the Committed Swing Line Lender and any Uncommitted
Swing Line Lenders.

“Swing Line Loan” means a Committed Swing Line Loan or an Uncommitted Swing Line
Loan.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
B-4, as it may be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the United States of America or by the
jurisdiction in which that Person is organized or in which that Person’s
applicable principal office (and/or, in the case of a Lender, its lending
office) is located or in which that Person (and/or, in the case of a Lender, its
lending office) is deemed to be doing business on all or part of the net income,
profits or gains (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and/or, in the case of a Lender, its applicable
lending office), including any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described above.

 

34



--------------------------------------------------------------------------------

“TD” as defined in the preamble hereto.

“Term Loan” means a Tranche A Term Loan and a Tranche B Term Loan.

“Term Loan Commitment” means the Tranche A Term Loan Commitment and the Tranche
B Term Loan Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date and the
Tranche B Term Loan Maturity Date.

“Terminated Lender” as defined in Section 2.23.

“Title Policy” as defined in Section 3.1(h).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Committed Swing Line Loans or reimbursing Issuing Bank for any amount
drawn under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a)(i).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $250,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date, and (ii) the date that all Tranche A Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

 

35



--------------------------------------------------------------------------------

“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a)(ii).

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A-2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche B Term
Loan Commitments as of the Closing Date is $475,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date, and (ii) the date that all Tranche B Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, supplemented or otherwise modified from time
to time.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents and the
Related Agreements.

“Treasury Regulations” means the income tax regulations promulgated by the
Internal Revenue Service, Department of Treasury, pursuant to the Internal
Revenue Code.

“Treasury Services Agreements” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Committed
Swing Line Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

36



--------------------------------------------------------------------------------

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Borrower in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

“Uncommitted Swing Line Lender” means, at any time, any Lender with a Revolving
Commitment or, if the Revolving Commitments have terminated or expired, a Lender
with Revolving Exposure, that holds an Uncommitted Swing Line Loan outstanding
at such time.

“Uncommitted Swing Line Loan” means a Loan made by Uncommitted Swing Line Lender
to Borrower pursuant to Section 2.3(c).

“U.S. Lender” as defined in Section 2.20(e).

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Except as set forth below, financial statements
and other information required to be delivered by Holdings to Lenders pursuant
to Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in
effect at the time of such preparation. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and either Borrower or Requisite Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Requisite Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4. Intercreditor Agreement. All rights and obligations of the Agents and
Lenders under this Agreement shall be subject to the Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Agents or Lenders pursuant to this Agreement or any
other Credit Document and the exercise of any right or remedy by the

 

37



--------------------------------------------------------------------------------

Agents or Lenders hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement. Any reference in this Agreement to
“first priority lien” or words of similar effect in describing the security
interests created hereunder or under any Credit Document shall be understood to
refer to such priority as set forth in the Intercreditor Agreement. All
representations, warranties and covenants in this Agreement shall be subject to
the provisions and qualifications set forth in this Section 1.4.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Tranche A Term
Loan to Borrower in an amount equal to such Lender’s Tranche A Term Loan
Commitment; and

(ii) each Lender severally agrees to make, on the Closing Date, a Tranche B Term
Loan to Borrower in an amount equal to such Lender’s Tranche B Term Loan
Commitment.

Borrower may make only one borrowing under each of the Tranche A Term Loan
Commitment and Tranche B Term Loan Commitment which shall be on the Closing
Date. Any amount borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts
owed hereunder with respect to the Tranche A Term Loans and the Tranche B Term
Loans shall be paid in full no later than the Tranche A Term Loan Maturity Date
and the Tranche B Term Loan Maturity Date, respectively. Each Lender’s Tranche A
Term Loan Commitment and Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Tranche A Term Loan Commitment and Tranche B
Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent by telefacsimile, electronic
communication (in pdf format) or hand delivery a fully executed Funding Notice
no later than one Business Day prior to the Closing Date. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Tranche A Term Loan and/or Tranche B Term Loan,
as the case may be, available to Administrative Agent not later than 12:00 p.m.
(New York City time) on the Closing Date, by wire transfer of same day funds in
Dollars, at the Principal Office designated by Administrative Agent. Upon
satisfaction or

 

38



--------------------------------------------------------------------------------

waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Term Loans available to Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited to an account
designated in writing to Administrative Agent by Borrower.

2.2. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to 2.4(d), Revolving Loans that are Base Rate Loans shall be
made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent by telefacsimile, electronic communication (in
pdf format) or hand delivery a fully executed Funding Notice no later than
(i) one Business Day prior to the Closing Date in the case of any Revolving
Loans to be funded on the Closing Date, (ii) 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date (other than the
Closing Date) in the case of a Eurodollar Rate Loan, and (iii) no later than
2:00 p.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date (other than the Closing Date) in the case of a Base Rate
Loan. Except as otherwise provided herein, a Funding Notice for a Revolving Loan
that is a Eurodollar Rate Loan shall be irrevocable on and after the related
Interest Rate Determination Date, and Borrower shall be bound to make a
borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 p.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Funding Notice from Borrower.

 

39



--------------------------------------------------------------------------------

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to an account designated in
writing to Administrative Agent by Borrower.

2.3. Swing Line Loans.

(a) Committed Swing Line Loans. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Committed Swing Line Lender hereby agrees to
make Committed Swing Line Loans to Borrower in the aggregate amount up to but
not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Committed Swing Line Loan, in no event shall the Total Utilization
of Revolving Commitments exceed the Revolving Commitments then in effect.
Amounts borrowed pursuant to this Section 2.3 may be repaid and reborrowed
during the Revolving Commitment Period. Committed Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Committed Swing Line Loans and all other amounts owed hereunder with respect to
the Committed Swing Line Loans and the Revolving Commitments shall be paid in
full no later than such date.

(b) Borrowing Mechanics for Committed Swing Line Loans.

(i) Committed Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.

(ii) Whenever Borrower desires that Committed Swing Line Lender make a Committed
Swing Line Loan, Borrower shall deliver to Administrative Agent by
telefacsimile, electronic communication (in pdf format) or hand delivery a fully
executed Funding Notice no later than 1:00 p.m. (New York City time) on the
proposed Credit Date.

(iii) Committed Swing Line Lender shall make the amount of its Committed Swing
Line Loan available to Administrative Agent not later than 3:00 p.m. (New York
City time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at Administrative Agent’s Principal Office. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Committed Swing Line Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Committed Swing Line
Loans received by Administrative Agent from Committed Swing Line Lender to be
credited to an account designated in writing to Administrative Agent by
Borrower.

 

40



--------------------------------------------------------------------------------

(iv) With respect to any Committed Swing Line Loans which have not been
voluntarily prepaid by Borrower pursuant to Section 2.13, Committed Swing Line
Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to Borrower), no later than 11:00 a.m. (New
York City time) on any Business Day, a notice (which shall be deemed to be a
Funding Notice given by Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to Borrower
on the next Business Day in an amount equal to the amount of such Committed
Swing Line Loans (the “Refunded Committed Swing Line Loans”) outstanding on the
date such notice is given which Committed Swing Line Lender requests Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than
Committed Swing Line Lender shall be immediately delivered by Administrative
Agent to Committed Swing Line Lender (and not to Borrower) and applied to repay
a corresponding portion of the Refunded Committed Swing Line Loans and (2) on
the day such Revolving Loans are made, Committed Swing Line Lender’s Pro Rata
Share of the Refunded Committed Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Committed Swing Line Lender to
Borrower, and such portion of the Committed Swing Line Loans deemed to be so
paid shall no longer be outstanding as Committed Swing Line Loans and shall no
longer be due under the Swing Line Note of Committed Swing Line Lender but shall
instead constitute part of Committed Swing Line Lender’s outstanding Revolving
Loans to Borrower and shall be due under the Revolving Loan Note issued by
Borrower to Committed Swing Line Lender. Borrower hereby authorizes
Administrative Agent and Committed Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Committed Swing Line Lender (up to the
amount available in each such account) in order to immediately pay Committed
Swing Line Lender the amount of the Refunded Committed Swing Line Loans to the
extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loans deemed to be made by Committed Swing Line Lender, are not
sufficient to repay in full the Refunded Committed Swing Line Loans. If any
portion of any such amount paid (or deemed to be paid) to Committed Swing Line
Lender should be recovered by or on behalf of Borrower from Committed Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to
Committed Swing Line Lender in respect of any outstanding Committed Swing Line
Loans on or before the third Business Day after demand for payment thereof by
Committed Swing Line Lender, each Lender holding a Revolving Commitment shall be
deemed to, and hereby agrees to, have purchased a participation in such
outstanding Committed Swing Line Loans in an amount equal to its Pro Rata Share
of the applicable unpaid amount together with accrued interest thereon. Upon one
Business Day’s notice from Committed Swing Line Lender, each Lender holding a
Revolving Commitment shall deliver to Committed Swing Line Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of Committed Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a

 

41



--------------------------------------------------------------------------------

participation agreement at the request of Committed Swing Line Lender in form
and substance reasonably satisfactory to Committed Swing Line Lender. In the
event any Lender holding a Revolving Commitment fails to make available to
Committed Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Committed Swing Line Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by Committed Swing Line
Lender for the correction of errors among banks and thereafter at the Base Rate,
as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Committed Swing Line Loans pursuant to the second preceding paragraph
and each Lender’s obligation to purchase a participation in any unpaid Committed
Swing Line Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Committed Swing Line Lender, any Credit Party
or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, assets or financial condition of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Committed Swing Line Lender believed in good
faith that all conditions under Section 3.2 to the making of the applicable
Refunded Committed Swing Line Loans or other unpaid Committed Swing Line Loans,
were satisfied at the time such Refunded Committed Swing Line Loans or unpaid
Committed Swing Line Loans were made, or the satisfaction of any such condition
not satisfied had been waived by the Requisite Lenders prior to or at the time
such Refunded Committed Swing Line Loans or other unpaid Committed Swing Line
Loans were made; and (2) Committed Swing Line Lender shall not be obligated to
make any Committed Swing Line Loans (A) if it has elected not to do so after the
occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Committed Swing Line Lender
has entered into arrangements reasonably satisfactory to it and Borrower to
eliminate Committed Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Committed Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding
Committed Swing Line Loans.

(c) Uncommitted Swing Line Loans. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Uncommitted Swing Line Lender may
(but shall not have any obligation to) agree to make Uncommitted Swing Line
Loans to Borrower in the aggregate amount up to but not exceeding the Swing Line
Sublimit; provided, that (x) after giving effect to the making of any
Uncommitted Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect and (y) an
Uncommitted Swing Line Loan shall not be borrowed to refinance an outstanding
Committed Swing Line Loan. Amounts borrowed pursuant to this Section 2.3(c) may
be repaid and reborrowed during the Revolving Commitment Period. All Uncommitted
Swing Line Loans and all other amounts owed hereunder with respect to the
Uncommitted Swing Line Loans shall be paid in full no later than the Revolving
Commitment Termination Date.

 

42



--------------------------------------------------------------------------------

(i) Any Uncommitted Swing Line Loan may be made pursuant to such procedures as
shall be separately agreed between the Borrower and the Uncommitted Swing Line
Lender, subject to the following provisions in this paragraph. Uncommitted Swing
Line Lender shall notify the Administrative Agent of (x) the amount of such
Uncommitted Swing Line Loan prior to making such Loan and (ii) any repayment of
the principal of such Uncommitted Swing Line Loan (in whole or in part) and the
amount of such repayment, promptly upon receipt of such repayment.

(ii) It is understood that paragraph (b) of this Section shall not apply to
Uncommitted Swing Line Loans and the Revolving Lenders shall not have any
obligation to acquire participations in such Loans.

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower (it being acknowledged that in this Section 2.4, any
reference to Borrower shall be deemed a reference to Borrower or any Subsidiary,
as applicable, so long as Borrower is jointly and severally liable for any
Obligations incurred by any Subsidiary under this Section 2.4) in the aggregate
amount up to but not exceeding the Letter of Credit Sublimit; provided, (i) each
Letter of Credit shall be denominated in Dollars; (ii) the stated amount of each
Letter of Credit shall not be less than $100,000 or such lesser amount as is
acceptable to Issuing Bank; (iii) after giving effect to such issuance, in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then
in effect; (v) unless a Letter of Credit Backstop is in place, in no event shall
any standby Letter of Credit have an expiration date later than the earlier of
(1) the Revolving Commitment Termination Date and (2) the date which is one year
from the date of issuance of such standby Letter of Credit; and (vi) unless a
Letter of Credit Backstop is in place, in no event shall any commercial Letter
of Credit (x) have an expiration date later than the earlier of (1) the
Revolving Loan Commitment Termination Date and (2) the date which is 180 days
from the date of issuance of such commercial Letter of Credit or (y) be issued
if such commercial Letter of Credit is otherwise unacceptable to Issuing Bank in
its reasonable discretion. Subject to the foregoing, Issuing Bank may agree that
a standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless Issuing Bank elects not
to extend for any such additional period; provided, Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, in the event a Funding Default exists,
Issuing Bank shall not be required to issue any Letter of Credit unless Issuing
Bank has entered into arrangements reasonably satisfactory to it and Borrower to
eliminate Issuing Bank’s risk with respect to the participation in Letters of
Credit of the Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.

 

43



--------------------------------------------------------------------------------

(b) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby Letters of Credit) or five Business Days (in the case of commercial
Letters of Credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify the Administrative Agent and the
Administrative Agent shall promptly notify each Lender with a Revolving
Commitment of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.4(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.4(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence, bad faith or willful
misconduct of Issuing Bank.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it

 

44



--------------------------------------------------------------------------------

shall immediately notify Borrower and Administrative Agent, and Borrower shall
reimburse Issuing Bank on or before the Business Day immediately following the
date on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such honored drawing;
provided, anything contained herein to the contrary notwithstanding, (i) unless
Borrower shall have notified Administrative Agent and Issuing Bank prior to
12:00 (noon) (New York City time) on the date such drawing is honored that
Borrower intends to reimburse Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, Borrower shall be
deemed to have given a timely Funding Notice to Administrative Agent requesting
Lenders with Revolving Commitments to make Revolving Loans that are Base Rate
Loans on the Reimbursement Date in an amount in Dollars equal to the amount of
such honored drawing, and (ii) subject to satisfaction or waiver of the
conditions specified in Section 3.2, Lenders with Revolving Commitments shall,
on the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
amount of such honored drawing, the proceeds of which shall be applied directly
by Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving Loans, if any, which
are so received. Nothing in this Section 2.4(d) shall be deemed to relieve any
Lender with a Revolving Commitment from its obligation to make Revolving Loans
on the terms and conditions set forth herein, and Borrower shall retain any and
all rights it may have against any such Lender resulting from the failure of
such Lender to make such Revolving Loans under this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any Lender
with a Revolving Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this
Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that the
payment

 

45



--------------------------------------------------------------------------------

with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of Issuing
Bank. In the event Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.4(e) for all or any portion of any drawing honored by
Issuing Bank under a Letter of Credit, such Issuing Bank shall distribute to
each Lender which has paid all amounts payable by it under this Section 2.4(e)
with respect to such honored drawing such Lender’s Pro Rata Share of all
payments subsequently received by Issuing Bank from Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, any Lender or
any other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, assets or financial
condition of Holdings or any of its Subsidiaries; (vi) any breach hereof or any
other Credit Document by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or
(viii) the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence, bad
faith or willful misconduct of Issuing Bank under the circumstances in question.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
reasonable out-of-pocket costs, charges and reasonable out-of-pocket expenses
(including reasonable fees, reasonable out-of-pocket expenses and disbursements
of one counsel) which Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by Issuing Bank,
other than as a result of (1) the gross negligence, bad faith or willful
misconduct of Issuing Bank or (2) the wrongful dishonor by Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

 

46



--------------------------------------------------------------------------------

(h) Replacement or Termination of an Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among Borrower, Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. An Issuing Bank’s
obligations to issue additional Letters of Credit hereunder may be terminated at
any time by written agreement among Borrower, Administrative Agent and such
Issuing Bank; provided that after giving effect thereto there is at least one
remaining Issuing Bank obligated to issue Letters of Credit. Administrative
Agent shall notify Lenders of any such replacement or termination of an Issuing
Bank. At the time any such replacement or termination shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the replaced or
terminated Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, the successor Issuing Bank shall have
all the rights and obligations of the replaced Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter. After the replacement
or termination of an Issuing Bank hereunder, the replaced or terminated Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement or termination, but shall not be
required to issue additional Letters of Credit.

(i) Addition of Issuing Bank. Any Lender with a Revolving Commitment (or
Affiliate of such Lender) may at any time become an Issuing Bank hereunder by
written agreement between Borrower and such Lender, subject to notice to and the
consent (not to be unreasonably withheld or delayed) of Administrative Agent.
From and after the effective date of any such Lender becoming an Issuing Bank,
such Lender shall have the rights and obligations of an Issuing Bank under this
Agreement. Any Lender that becomes an Issuing Bank shall not cease to be an
Issuing Bank hereunder if it later ceases to be a Lender hereunder.

(j) Certain Notices by Issuing Bank. Each Issuing Bank that is not the same
Person as the Person serving as Administrative Agent shall notify Administrative
Agent of (i) the amount and expiration date of each Letter of Credit issued by
such Issuing Bank at or prior to the time of issuance thereof, (ii) any
amendment or modification to any such Letter of Credit at or prior to the time
of such amendment or modification and (iii) any termination, surrender,
cancelation or expiry of any such Letter of Credit at or prior to the time of
such termination, surrender, cancelation or expiration.

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to

 

47



--------------------------------------------------------------------------------

Administrative Agent on such Credit Date and Administrative Agent may, in its
sole discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to Administrative Agent, at the customary rate set
by Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans, if
any, made on the Closing Date, together with the proceeds of the loans to be
made under the Second Lien Credit Agreement, shall be applied by Borrower to
fund (a) in part, the Acquisition pursuant to the Acquisition Agreement,
including the refinancing or retiring of certain existing Indebtedness for
borrowed money of the Acquired Business and (b) the payment of fees, commissions
and expenses in connection therewith and in connection with the financing of the
foregoing, including fees under Section 2.11(d). The proceeds of the Revolving
Loans, Swing Line Loans and Letters of Credit made after the Closing Date shall
be applied by Borrower for working capital and general corporate purposes of
Holdings and its Subsidiaries, including capital expenditures and Permitted
Acquisitions. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof or to violate the
Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to

 

48



--------------------------------------------------------------------------------

time upon reasonable prior notice. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates GSCP to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Borrower hereby agrees that, to the extent GSCP serves in
such capacity, GSCP and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche A Term Loan, Tranche B Term Loan, Revolving Loan or Swing Line Loan, as
the case may be.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Tranche A Term Loans and Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin;

(ii) in the case of Committed Swing Line Loans, at the Base Rate plus the
Applicable Margin;

(iii) in the case of Uncommitted Swing Line Loans, at such rate per annum as
shall be separately agreed by the Borrower and Uncommitted Swing Line Lender;
provided that such rate shall not exceed the rate applicable to Committed Swing
Lien Loans as provided in clause (ii) above; and

(iv) in the case of Tranche B Term Loans:

(1) if a Base Rate Loan, at the Base Rate plus 2.50% per annum; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 3.50% per
annum.

 

49



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan
(except a Committed Swing Line Loan which can be made and maintained as a Base
Rate Loan only), and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be; provided, until the earlier of (i) the date that
Administrative Agent notifies Borrower that the primary syndication of the Loans
and Revolving Commitments has been completed, in accordance with the terms of
the Fee Letter, and (ii) 90 days after the Closing Date, the Term Loans shall be
maintained as either (1) Eurodollar Rate Loans having an Interest Period of no
longer than one month or (2) Base Rate Loans. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than twelve
(12) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be

 

50



--------------------------------------------------------------------------------

payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Borrower.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or

 

51



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver by telefacsimile, electronic communication (in pdf
format) or hand delivery a fully executed Conversion/Continuation Notice to
Administrative Agent no later than (i) 2:00 p.m. (New York City time) at least
one Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and (ii) 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan). Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans (or telephonic
notice in lieu thereof) shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), the overdue principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any overdue interest
payments on the Loans or any overdue fees or other overdue amounts owed
hereunder, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such overdue fees and other overdue amounts, at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans that are Revolving Loans); provided, in the case of Eurodollar Rate
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

2.11. Fees.

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans and Committed Swing Line Loans plus (y) the Letter
of Credit Usage, times (2) the Applicable Revolving Commitment Fee Percentage;
and

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

52



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to such percentage as may be agreed between Borrower
and the Issuing Bank from time to time, per annum, times the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date. All fees referred to in Section 2.11(b)(ii) shall
be payable within 10 days after demand.

(d) Borrower agrees to pay on the Closing Date (i) to each Lender with a
Revolving Commitment who is a party to this Agreement as a Lender on the Closing
Date, as fee compensation for providing a Revolving Commitment on the Closing
Date, a closing fee in an amount equal to 1.91% of the principal amount of such
Lender’s Revolving Commitment, (ii) to each Lender with a Tranche A Term Loan
Commitment who is a party to this Agreement as a Lender on the Closing Date, as
fee compensation for the funding of such Lender’s Tranche A Term Loans as part
of the initial funding to be made on the Closing Date, a closing fee in an
amount equal to 1.91% of the stated principal amount of such Lender’s Tranche A
Term Loans and (iii) to each Lender with a Tranche B Term Loan Commitment who is
a party to this Agreement as a Lender on the Closing Date, as fee compensation
for the funding of such Lender’s Tranche B Term Loans as part of the initial
funding to be made on the Closing Date, a closing fee in an amount equal to
5.00% of the stated principal amount of such Lender’s Tranche B Term Loans, in
each case, payable to the applicable Lender from, at Borrower’s option, the
proceeds of the Term Loans as and when funded on the Closing Date, the proceeds
of Revolving Loans made on the Closing Date and/or the proceeds of loans under
the Second Lien Credit Agreement made on the Closing Date. Such closing fees
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12. Scheduled Payments/Commitment Reductions. The principal amounts of the
Term Loans shall be repaid in consecutive quarterly installments and at final
maturity (each such

 

53



--------------------------------------------------------------------------------

payment, an “Installment”) in the aggregate amounts set forth below on the four
quarterly scheduled Interest Payment Dates applicable to Term Loans and on the
applicable Term Loan Maturity Date, commencing June 30, 2008:

 

Amortization Date

   Tranche A Term Loan
Installments      Tranche B Term Loan
Installments  

June 30, 2008

   $ 1,562,500       $ 1,187,500   

September 30, 2008

   $ 1,562,500       $ 1,187,500   

December 31, 2008

   $ 1,562,500       $ 1,187,500   

March 31, 2009

   $ 1,562,500       $ 1,187,500   

June 30, 2009

   $ 3,125,000       $ 1,187,500   

September 30, 2009

   $ 3,125,000       $ 1,187,500   

December 31, 2009

   $ 3,125,000       $ 1,187,500   

March 31, 2010

   $ 3,125,000       $ 1,187,500   

June 30, 2010

   $ 6,250,000       $ 1,187,500   

September 30, 2010

   $ 6,250,000       $ 1,187,500   

December 31, 2010

   $ 6,250,000       $ 1,187,500   

March 31, 2011

   $ 6,250,000       $ 1,187,500   

June 30, 2011

   $ 12,500,000       $ 1,187,500   

September 30, 2011

   $ 12,500,000       $ 1,187,500   

December 31, 2011

   $ 12,500,000       $ 1,187,500   

March 31, 2012

   $ 12,500,000       $ 1,187,500   

June 30, 2012

   $ 39,062,500       $ 1,187,500   

September 30, 2012

   $ 39,062,500       $ 1,187,500   

December 31, 2012

   $ 39,062,500       $ 1,187,500   

Tranche A Maturity Date

   $ 39,062,500         N/A   

March 31, 2013

     N/A       $ 1,187,500   

June 30, 2013

     N/A       $ 1,187,500   

September 30, 2013

     N/A       $ 1,187,500   

December 31, 2013

     N/A       $ 1,187,500   

Tranche B Maturity Date

     N/A       $ 447,687,500   

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be, in accordance with
Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Tranche A Term Loans
and the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
respectively.

 

54



--------------------------------------------------------------------------------

2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

(3) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

 

55



--------------------------------------------------------------------------------

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided that any such notice delivered by Borrower may
state that such notice is conditioned upon the effectiveness of other financing
arrangements or the consummation of other transactions, in which case such
notice may be revoked by Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(c) Tranche B Term Loan Call Protection. In the event all or any portion of the
Tranche B Term Loans are repaid pursuant to Section 2.13(a), 2.14(a) or 2.14(c)
prior to the second anniversary of the Closing Date, such repayments will be
made at (i) 102.0% of the amount repaid if such repayment occurs prior to the
first anniversary of the Closing Date and (ii) 101.0% of the amount repaid if
such repayment occurs on or after the first anniversary of the Closing Date and
prior to the second anniversary of the Closing Date.

2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. Subject to Section 2.15(c), no later than three (3) Business
Days following the date of receipt by Holdings or any of its Subsidiaries of any
Net Asset Sale Proceeds, Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest Net Asset Sale Proceeds within one year of receipt
thereof in Real Estate Assets, equipment or other long-term tangible assets
useful in the business of Borrower and its Subsidiaries.

(b) Insurance/Condemnation Proceeds. Subject to Section 2.15(c), no later than
three (3) Business Days following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, so long as no Default or Event of Default shall have
occurred and be continuing, Borrower shall have the option, directly or through
one or more of its Subsidiaries to invest such Net Insurance/Condemnation
Proceeds within one year of receipt thereof in Real Estate Assets, equipment or
other long-term tangible assets useful in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof.

 

56



--------------------------------------------------------------------------------

(c) Issuance of Debt. Subject to Section 2.15(c), no later than three
(3) Business Days following the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrower shall prepay the
Loans as set forth in Section 2.15(b) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable fees, costs and expenses associated therewith, including reasonable
legal fees and expenses.

(d) Consolidated Excess Cash Flow. Subject to Section 2.15(c), in the event that
there shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing
with the Fiscal Year ending December 31, 2008 (but only to the extent of
Consolidated Excess Cash Flow resulting from operations of the Acquired Business
after the Acquisition), Borrower shall, no later than ninety-five days after the
end of such Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans made from operating cash flow (excluding
repayments of Revolving Loans or Swing Line Loans except (x) to the extent the
Revolving Commitments are permanently reduced in connection with such repayments
or (y) to the extent the proceeds thereof are used to fund fees under
Section 2.11(d) or under Section 2.11(a) of the Second Lien Credit Agreement);
provided, that if, as of the last day of the most recently ended Fiscal Year,
the Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Leverage Ratio as of the last day of such Fiscal Year) shall be (A) 3.00:1.00 or
less but greater than 2.50:1.00, Borrower shall only be required to make the
prepayments and/or reductions otherwise required hereby in an amount equal to
(i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Loans made from operating cash flow (excluding repayments of Revolving Loans
or Swing Line Loans except (x) to the extent the Revolving Commitments are
permanently reduced in connection with such repayments and (y) to the extent the
proceeds thereof are used to fund fees under Section 2.11(d) or under
Section 2.11(a) of the Second Lien Credit Agreement), (B) 2.50:1.00 or less but
greater than 2.00:1.00, Borrower shall only be required to make the prepayments
and/or reductions otherwise required hereby in an amount equal to (i) 25% of
such Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans
made from operating cash flow (excluding repayments of Revolving Loans or Swing
Line Loans except (x) to the extent the Revolving Commitments are permanently
reduced in connection with such repayments and (y) to the extent the proceeds
thereof are used to fund fees under Section 2.11(d) or under Section 2.11(a) of
the Second Lien Credit Agreement) or (C) 2.00:1.00 or less, Borrower shall not
be required to make any prepayments and/or reductions otherwise required hereby.

(e) Revolving Loans and Swing Line Loans. Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.

 

57



--------------------------------------------------------------------------------

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(d), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net cash proceeds or Consolidated
Excess Cash Flow, as the case may be. In the event that Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Borrower shall promptly make an additional prepayment
of the Loans in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied in direct
order of maturity to the Installments due within the following 12 months after
such prepayment and thereafter, applied on a pro rata basis to reduce the
scheduled remaining scheduled Installments of principal of the Tranche A Term
Loans and Tranche B Term Loans.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be applied as
follows:

first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied in direct
order of maturity to the Installments due within the following 12 months after
such prepayment and thereafter, applied on a pro rata basis to the remaining
scheduled Installments of principal of the Tranche A Term Loans and Tranche B
Term Loans;

second, to prepay the Swing Line Loans to the full extent thereof;

third, to prepay the Revolving Loans to the full extent thereof;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;

fifth, if an Event of Default has occurred and is continuing, to cash
collateralize Letters of Credit; and

 

58



--------------------------------------------------------------------------------

sixth, to repay loans under the Second Lien Credit Agreement in accordance with
the terms thereof.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans, not
less than three Business Days prior to the date (the “Required Prepayment Date”)
on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Tranche B Term Loan of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
Borrower and Administrative Agent of its election to do so on or before 12:00
noon (New York City time) on the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify
Borrower and Administrative Agent of its election to exercise such option on or
before 12:00 noon (New York City time) on the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option). On the Required Prepayment Date, Borrower shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay the Tranche B Term Loans of such Lenders (which
prepayment shall be applied to the scheduled Installments of principal of the
Tranche B Term Loans in accordance with Section 2.15(b)), and (ii) in an amount
equal to that portion of the Waivable Mandatory Prepayment otherwise payable to
those Lenders that have elected to exercise such option, to prepay the Tranche A
Term Loans (which prepayment shall be further applied to the scheduled
Installments of principal of the Tranche A Term Loans in accordance with
Section 2.15(b)); provided that if no Tranche A Term Loans are outstanding at
the time of such prepayment, the amount equal to that portion of the Waivable
Mandatory Prepayment that would have been paid to the Lenders with Tranche A
Term Loans shall be applied first, in accordance with clauses second through
fifth of Section 2.15(b) and second, to repay loans under the Second Lien Credit
Agreement in accordance with the terms thereof; provided further, that in the
case of prepayments under Section 2.14(d), if the lenders under the Second Lien
Credit Agreement exercise their option under Section 2.15(b) of the Second Lien
Credit Agreement to waive the repayment of the loans under the Second Lien
Credit Agreement with such portion of the amount of the Waivable Mandatory
Prepayment, such amount shall be applied to the Tranche B Term Loans and Lenders
holding outstanding Tranche B Term Loans shall not have the right to waive such
repayments; provided further, that in the case of prepayments under
Section 2.14(a), Borrower shall have the option, upon notice to Administrative
Agent no later than 5:00 p.m. (New York City time) on the first Business Day
prior to the Required Prepayment Date, to reinvest that portion of the amount of
the Waivable Mandatory Prepayment as to which the Lenders holding Tranche B Term
Loans have elected to exercise the option to waive set forth above within the
later of (x) three months after the Required Prepayment Date and (y) the latest
date permitted for reinvestment of Net Asset Sale Proceeds under
Section 2.14(a).

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

 

59



--------------------------------------------------------------------------------

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose); provided that, prior to the Administrative Agent charging any such
accounts, Administrative Agent shall provide Borrower with written notice of
such charge.

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by

 

60



--------------------------------------------------------------------------------

Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. Administrative Agent shall
give prompt telephonic notice to Borrower and each applicable Lender (confirmed
in writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full.

(h) If an Event of Default shall have occurred and be continuing, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by Agents hereunder in respect of any of the
Obligations shall be applied in accordance with the application arrangements
described in Section 9.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any

 

61



--------------------------------------------------------------------------------

Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile, electronic communication or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request

 

62



--------------------------------------------------------------------------------

shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax or changes the basis of
taxation of payments to the Lender (other than, in each case, any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,

 

63



--------------------------------------------------------------------------------

interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall pay within 10 days to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19(b)) shall have determined
that the adoption, effectiveness, phase-in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within 10 days after
receipt by Borrower from such Lender of the statement referred to in the next
sentence, Borrower shall pay to such Lender such additional amount or amounts
(including Taxes on payments made pursuant to this Section 2.19(b)) as will
compensate such Lender or such controlling corporation on an after-tax basis for
such reduction; provided that, Borrower shall not be under any obligation to
compensate any Lender or the Issuing Bank with respect to increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to such request; provided further, that the foregoing limitation shall not apply
to any increased costs or reductions arising out of the retroactive application
of any change in law within such 180-day period. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

64



--------------------------------------------------------------------------------

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender (which
term shall include Issuing Bank for purposes of this Section 2.20(b)) under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date an amount equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority.
Notwithstanding anything to the contrary in this Agreement, no Credit Party
shall be required to indemnify or pay any additional amount to Administrative
Agent or any Lender under Section 2.20 to the extent that such obligation is
imposed on amounts payable to Administrative Agent or such Lender at the time
such Person becomes a party to this Agreement.

(c) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) or (b) above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(d) Indemnification by Borrower. Borrower shall indemnify, without duplication,
Administrative Agent and each Lender within ten days after written demand
therefor, for the full amount of any Taxes (other than a Tax on the overall net
income of any Lender) or Other Taxes paid by Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of Borrower
hereunder and any penalties, interest

 

65



--------------------------------------------------------------------------------

and reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate stating the amount of such
payment or liability and setting forth in reasonable detail the calculation
thereof delivered to Borrower by a Lender (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(e) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original Internal Revenue Service Forms W-8BEN, W-8ECI
and/or W-8IMY (or, in each case, any successor forms), properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate re Non-Bank Status together with two
original Internal Revenue Service Forms W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Credit Documents. Each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for United States federal income tax purposes (a “U.S. Lender”)
and is not an exempt recipient within the meaning of Treasury Regulation
Section 1.6049-4(c) shall deliver to Administrative Agent and Borrower on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax, or otherwise prove that it
is entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(e) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Borrower two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments

 

66



--------------------------------------------------------------------------------

to such Lender under the Credit Documents, or notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence. Borrower shall not be required to indemnify or pay any additional
amount to Administrative Agent or any Lender under Section 2.20(b)(iii) if such
Lender shall have failed (1) to deliver the forms, certificates or other
evidence referred to in the first or second sentence of this Section 2.20(e), or
(2) to notify Administrative Agent and Borrower of its inability to deliver any
such forms, certificates or other evidence, as the case may be; provided, if
such Lender shall have satisfied the requirements of the first or second
sentence of this Section 2.20(e) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(e) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally entitled to deliver.

(f) Refunds. If Administrative Agent or a Lender (which term shall include
Issuing Bank for purposes of this Section 2.20(f)) determines, in its sole
discretion, that it has received a refund of any Tax as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.20, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 2.20 with respect to the Tax giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of Administrative Agent or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lender in the event Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
Borrower or any other Person.

2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it will, to the extent not inconsistent with the existing internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be reduced and
if, as determined by such Lender in its discretion, the making, issuing, funding
or maintaining of

 

67



--------------------------------------------------------------------------------

such Revolving Commitments, Loans or Letters of Credit through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Borrower agrees to pay all reasonable out-of-pocket incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above. A certificate as to the amount of any such expenses payable by Borrower
pursuant to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.

 

68



--------------------------------------------------------------------------------

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender or a Non-Consenting Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment to which Section 2.13(c) applies and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender; provided, Borrower may not make such
election with respect to any Terminated Lender that is also an Issuing Bank
unless, prior to the effectiveness of such election, Borrower shall have caused
each outstanding Letter of Credit issued thereby to be cancelled. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each

 

69



--------------------------------------------------------------------------------

Lender hereby authorizes and directs Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.6 on behalf of a Non-Consenting Lender or Terminated
Lender and any such documentation so executed by Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 10.6.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to each Agent’s satisfaction, or waiver, of the
following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received either
(i) sufficient copies of each Credit Document originally executed and delivered
by each applicable Credit Party for each Lender or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include
telefacsimile or electronic communication of copies of executed signature pages
of each Credit Document) that each applicable Credit Party has signed a
counterpart of each Credit Document to which it is a party.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received originals or copies of (i) each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Credit Party executing the
Credit Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment and (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each material jurisdiction in
which it is qualified as a foreign corporation or other entity to do business,
each dated a recent date prior to the Closing Date.

(c) Capitalization of Holdings and Borrower. On or before the Closing Date,
Holdings or Borrower, as applicable, shall have received (i) the Equity
Contribution and (ii) at least $260,700,000 of gross proceeds from the initial
borrowings under the Second Lien Credit Agreement, and Administrative Agent
shall have received executed copies of all documentation relating to the Second
Lien Credit Agreement, in form and substance reasonably satisfactory to it.

(d) Consummation of Transactions Contemplated by Related Agreements.

(i) (1) All conditions (other than those which the failure to satisfy would not
have an adverse effect on the Lenders) to the Acquisition set forth in the
Acquisition Agreement shall have been satisfied or the fulfillment of any such
conditions shall have

 

70



--------------------------------------------------------------------------------

been waived with the consent of Administrative Agent and Syndication Agent,
(2) the Acquisition shall have been consummated in accordance with the terms of
the Acquisition Agreement and (3) the Acquisition shall have been approved by
the shareholders of Parent in accordance with its certificate of incorporation
and the shareholders of Parent shall not have exercised conversion rights with
respect to more than 40% of the shares issued in Parent’s initial public
offering.

(ii) Administrative Agent and Syndication Agent shall each have received a fully
executed or conformed copy of the Acquisition Agreement (including the schedules
and exhibits thereto) and any material documents executed in connection
therewith. Each Related Agreement shall be in full force and effect, and no
provision thereof shall have been modified or waived in any respect determined
by Administrative Agent or Syndication Agent to be adverse to the Lenders, in
each case without the consent of Administrative Agent and Syndication Agent.

(e) Existing Indebtedness; No Default. On the Closing Date, Boise Cascade,
L.L.C. shall have (i) repaid in full all Existing Indebtedness, (ii) terminated
any commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent and Syndication Agent all customary
payoff letters necessary to release all Liens securing Existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date, (iv) made arrangements reasonably satisfactory to
Administrative Agent and Syndication Agent with respect to the cancellation of
any letters of credit outstanding thereunder or the issuance of Letters of
Credit to support the obligations of Holdings and its Subsidiaries with respect
thereto, and (v) caused the release of guarantees, if any, of Holdings and its
Subsidiaries of the $400,000,000 senior subordinated notes due 2014 issued by
Boise Cascade, L.L.C. and Boise Cascade Finance Corporation. No default shall
have occurred and be continuing on the Closing Date under any material
Indebtedness of Holdings or any of its Subsidiaries that will remain outstanding
after the Closing Date.

(f) Funds Flow Memorandum. On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent a funds flow memorandum.

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all material consents of other
Persons, in each case that are necessary in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent and Syndication Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the Related Agreements or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

(h) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received from Borrower and each
applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(h) (each, a “Closing Date Mortgaged Property’’);

 

71



--------------------------------------------------------------------------------

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent; provided that any counsel used in connection with the creation
of Liens securing Existing Indebtedness shall be deemed to be reasonably
satisfactory to the Collateral Agent) in each state in which a Closing Date
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent;

(iii) in the case of each Leasehold Property that is a Closing Date Mortgaged
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;

(iv) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by First American Title Insurance Company or one or more title
companies reasonably satisfactory to Collateral Agent with respect to each
Closing Date Mortgaged Property (each, a “Title Policy”), in amounts not less
than the fair market value of each Closing Date Mortgaged Property, together
with a title report issued by a title company with respect thereto, dated not
more than thirty days prior to the Closing Date and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence reasonably satisfactory to Collateral Agent that such Credit Party
has paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for each Closing Date Mortgaged Property in the
appropriate real estate records;

(v) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Collateral Agent;
and

(vi) surveys (which may be ALTA surveys or surveys in the form of Express Maps
prepared by First American Title Insurance Company) of the Closing Date
Mortgaged Properties identified on Schedule 3.1(h)(vi), certified to Collateral
Agent and dated not more than 60 days prior to the Closing Date; provided that,
“No Change” affidavits shall be accepted by the Collateral Agent in lieu of new
ALTA surveys so long as the same are acceptable to the applicable title
companies and the Collateral Agent is able to obtain ALTA mortgagee title
insurance policies in form and substance reasonably satisfactory to Collateral
Agent on the basis of the same.

 

72



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Closing Date Mortgaged
Property with respect to which the documents, opinions and actions described in
clauses (i) through (vi) above have not been delivered or taken on or prior to
the Closing Date, the delivery of such documents and opinions and the taking of
such actions shall not constitute a condition precedent to the initial Credit
Extension, and Borrower shall deliver or cause to be delivered such documents
and opinions, and take or cause to be taken such other actions, as may be
required under clauses (i) through (vi) above, within the periods set forth in
the Post-Closing Agreement.

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in the personal property Collateral, each Credit Party shall have delivered to
Collateral Agent originals or copies of:

(i) evidence reasonably satisfactory to Collateral Agent of the compliance by
each applicable Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, originals of Securities,
instruments and chattel paper and their use of commercially reasonable efforts
to deliver any agreements governing deposit and/or Securities accounts as
provided therein);

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii) fully executed Intellectual Property Security Agreements; and

(iv) evidence that each Credit Party shall have used commercially reasonable
efforts to execute and deliver or caused to be executed and delivered any other
agreement, document and instrument (including (i) a Landlord Personal Property
Collateral Access Agreement executed by the landlord of any Leasehold Property
and by the applicable Credit Party (other than with respect to (1) the corporate
headquarters of the Acquired Business and (2) any Leasehold Property containing
personal property Collateral with an estimated value of less than $5,000,000)
and (ii) any intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 6.1(b)) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent.

(j) Financial Statements; Projections. Arrangers shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro forma consolidated
balance sheets and related statements of income and cash flows of Holdings and
its Subsidiaries as at December 31, 2007, and reflecting the consummation of the
Acquisition, the relating financings and the other transactions contemplated by
the Credit Documents and the Second Lien Credit Agreement to occur on or prior
to the Closing Date, which pro forma financial statements shall meet the

 

73



--------------------------------------------------------------------------------

requirements of Regulation S-X for Form S-1 registration statements (other than
(A) the adjustments to Consolidated Adjusted EBITDA set forth in clauses
(e) through (j) of the definition thereof, (B) as required by Rule 3-10 of
Regulation S-X and (C) other adjustments as Arrangers and Borrower have agreed
are appropriate prior to the Closing Date), and (iii) the Projections.

(k) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other evidence reasonably satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5.

(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received executed originals or copies of the favorable written
opinions of (i) Kirkland & Ellis LLP, counsel for Credit Parties (other than
Holdings, Aldabra and Minnesota, Dakota & Western Railway Company (“MDWR”),
(ii) Kramer Levin Naftalis & Frankel LLP, counsel for Holdings and Aldabra and
(iii) Parinsen, Kaplan, Rosberg & Gotlieb P.A., counsel to MDWR, in each case as
to such matters as Administrative Agent or Syndication Agent may reasonably
request, dated as of the Closing Date in form and substance reasonably
satisfactory to Administrative Agent and Syndication Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

(m) Compliance with Commitment Letter and Fee Letter. Borrower shall have paid
to Agents and Lenders, as the case may be, the fees payable on the Closing Date
referred to in Sections 2.11(d) and (e) and shall have complied in all material
respects with all of its other obligations under the Commitment Letter and the
Fee Letter.

(n) Solvency Certificate. On the Closing, Date Administrative Agent and
Syndication Agent shall have received a Solvency Certificate from Borrower in
form, scope and substance reasonably satisfactory to Administrative Agent and
Syndication Agent, and demonstrating that after giving effect to the
consummation of the Acquisition and the initial borrowings hereunder and under
the Second Lien Credit Agreement, Borrower and its Subsidiaries are and will be
Solvent on a consolidated basis.

(o) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Syndication Agent an original or copy of an executed Closing Date
Certificate, together with all attachments thereto.

(p) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding or other legal or regulatory developments, pending or, to
the knowledge of Borrower, threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Syndication Agent, individually or in the aggregate, materially impairs the
Acquisition, the related transactions or the financing thereof or that seeks to
impose liability on any of the Arrangers, Lenders, Holdings and/or Borrower in
connection with any indebtedness of Boise Cascade, L.L.C. that is remaining
outstanding after consummation of the Acquisition.

 

74



--------------------------------------------------------------------------------

(q) Maximum Leverage Ratio. The ratio of (i) (A) Consolidated Total Debt as of
the Closing Date after giving effect to the Acquisition, the transactions
contemplated herein and under the Second Lien Credit Agreement minus
(B) $44,500,000 to (ii) pro forma Consolidated Adjusted EBITDA after giving
effect to the Acquisition (calculated in accordance with Regulation S-X together
with such additional adjustments that Arrangers agree are appropriate) for the
twelve-month period ended December 31, 2007 shall not be greater than 4.29:1.00.

(r) Patriot Act. At least 10 days prior to the Closing Date, Arrangers shall
have received all reasonably requested documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the “Patriot
Act”); provided, that Arrangers have made such request to Borrower at least 15
days prior to the Closing Date.

(s) No Material Adverse Change. Since December 31, 2006, no Material Adverse
Change shall have occurred.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects (except that any representation or warranty that is qualified
as to materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that any representation or warranty that is qualified as to materiality or
Material Adverse Effect shall have been true and correct in all respects) on and
as of such earlier date; provided that, solely for the purpose of satisfying
this Section 3.2(a)(iii) on the Closing Date (and not for the purpose of
determining whether an Event of Default under Section 8.1(d) has occurred), any
reference to Material Adverse Effect in Section 4 shall be deemed to mean a
Material Adverse Change.

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension

 

75



--------------------------------------------------------------------------------

that would constitute an Event of Default or a Default; provided that, solely
for the purpose of satisfying this Section 3.2(a)(iv) on the Closing Date (and
not for the purpose of determining whether an Event of Default under
Section 8.1(c) and/or Section 8.1(e) has occurred), any reference to Material
Adverse Effect in Sections 4 and 5 shall be deemed to mean a Material Adverse
Change; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date (it being understood and agreed that the representations and warranties
made on the Closing Date are deemed to be made concurrently with the
consummation of the Acquisition and the related transactions contemplated
hereby):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to carry on its
business as now conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each of Holdings
and its Subsidiaries have been duly authorized and validly issued and are fully
paid and, with respect to corporate shares, non-assessable. Except as set forth
on Schedule 4.2, as of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which Borrower or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity

 

76



--------------------------------------------------------------------------------

Interests of Borrower or any of its Subsidiaries outstanding which upon
conversion or exchange would require the issuance by Borrower or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Borrower or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Borrower or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Holdings and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents to which they are parties do
not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to Holdings or any of its Subsidiaries, (ii) any
of the Organizational Documents of Holdings or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Holdings or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for any such approval
or consent (i) which will be obtained on or before the Closing Date and
disclosed in writing to Lenders or (ii) where the failure to obtain such
approval or consent could not reasonably be expected to have a Material Adverse
Effect.

4.5. Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents to which
they are parties do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except (a) as otherwise set forth in the Acquisition Agreement, (b) as
have been obtained or made on or prior to the date hereof and (c) for filings
and recordings with respect to (i) the Collateral to be made or otherwise
delivered to Collateral Agent for filing and/or recordation and (ii) the
collateral for the Second Lien Credit Agreement to be made or otherwise
delivered to the collateral agent under the Second Lien Credit Agreement for
filing and/or recordation.

4.6. Binding Obligation. This Agreement has been duly executed and delivered by
each Credit Party that is a party hereto and constitutes, and each other Credit
Document to which any Credit Party is a party, when executed and delivered by
such Credit Party will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.

 

77



--------------------------------------------------------------------------------

4.7. Historical Financial Statements. The Historical Financial Statements set
forth in (a) clauses (i) and (ii) of the definition thereof were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to the absence of footnotes and changes resulting from audit and
normal year-end adjustments and (b) clause (iii) of the definition thereof were
prepared with the customary accounting methods, policies, practices and
procedures, including classification and estimation methodology, used by Boise
Cascade, L.L.C. and its parent company with respect to Boise White Paper, L.L.C.
and Boise Packaging & Newsprint, L.L.C. during their annual and interim
accounting periods from January 1, 2005 through the date hereof. As of the
Closing Date, neither Holdings nor any of its Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, assets or financial condition of Holdings
and any of its Subsidiaries taken as a whole as required by GAAP.

4.8. Projections. On and as of the Closing Date, the projections of Holdings and
its Subsidiaries for the period of Fiscal Year 2008 through and including Fiscal
Year 2012 (the “Projections”) are based on good faith estimates and assumptions
(including estimates from third party sources) believed to be reasonable by the
management of Holdings at the time of preparation; provided, the Projections are
not to be viewed as facts, and it being understood that such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
Holdings’ and its Subsidiaries’ control, that no assurance can be given that
such Projections will be realized, that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of Holdings believed that the Projections were reasonable and
attainable at the time of preparation.

4.9. No Material Adverse Change. Since December 31, 2006, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10. Reserved.

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and state income tax returns and all other material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Holdings
and its Subsidiaries and upon their respective properties, assets, income,

 

78



--------------------------------------------------------------------------------

businesses and franchises which are due and payable have been paid when due and
payable. Holdings knows of no proposed tax assessment against Holdings or any of
its Subsidiaries except for any such assessment for which appropriate reserves
have been established in accordance with GAAP or that is being actively
contested by Holdings or such Subsidiary in good faith and by appropriate
proceedings; provided, in each case, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.13. Properties.

(a) Title. Each of Holdings and its Subsidiaries has good and marketable fee or
leasehold, as applicable, title to all of their respective properties and assets
(other than Intellectual Property) reflected in their respective Historical
Financial Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for (w) Real
Estate listed on Schedule 4.13(a) with respect to which a binding contract of
sale has been entered into on or prior to the Closing Date, (x) assets disposed
of since the date of such financial statements in the ordinary course of
business, (y) minor defects in title that do not interfere with their ability to
conduct their respective businesses as currently conducted or to utilize such
properties for their intended purposes or (z) as otherwise permitted under
Section 6.8. With respect to Intellectual Property, the representations and
warranties set forth in Section 5.7(a) of the Pledge and Security Agreement are
incorporated in this Section 4.13(a). Except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets (excluding leases and
subleases with rental payments of less than $100,000 per year), and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) with rental
payments in excess of $100,000 per year affecting each Real Estate Asset of any
Credit Party, regardless of whether such Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment. Each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and Holdings does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

4.14. Environmental Matters. Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law where the subject of such letter or request
could reasonably be expected to result in a Material Adverse Effect. There are
and, to each of Holdings’ and its Subsidiaries’ knowledge, have been, no
conditions, occurrences, or Hazardous Materials

 

79



--------------------------------------------------------------------------------

Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, which, in either case, could reasonably
be expected to result in a Material Adverse Effect. Compliance with all current
or reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect. No event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except, in each case, where the consequences, direct
or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults exist thereunder as of the Closing Date.

4.17. Governmental Regulation. Neither Holdings nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to any Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its

 

80



--------------------------------------------------------------------------------

Subsidiaries or to the best knowledge of Holdings and Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any of its Subsidiaries, and (c) to the best knowledge of
Holdings and Borrower, no union representation question existing with respect to
the employees of Holdings or any of its Subsidiaries and, to the best knowledge
of Holdings and Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

4.20. Employee Benefit Plans. Except as could not reasonably be expected to
result in a Material Adverse Effect, Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan. Other than with respect to any retirement plans newly
adopted or spun-off as contemplated under the Acquisition Agreement, each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified or has a determination letter request pending with the Internal
Revenue Service and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status. No liability (i) to the PBGC (other
than required premium payments) or the Internal Revenue Service, in either case,
with respect to any Employee Benefit Plan, or (ii) to any Employee Benefit Plan
or any trust established under Title IV of ERISA, in any case, has been or is
expected to be incurred by Holdings, any of its Subsidiaries or any of their
ERISA Affiliates, except as could not reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The aggregate liability of Holdings and its
Subsidiaries with respect to “expected post-retirement benefit obligations”
within the meaning of the Financial Accounting Standards Board Statement 106
does not exceed $5,000,000. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holdings, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan by an amount that, if required to be paid, would
reasonably be expected to result in a Material Adverse Effect. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Holdings, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
could not reasonably be expected to result in a Material Adverse Effect.
Holdings, each of its Subsidiaries and each of their ERISA Affiliates have
complied in all material respects with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.21. Certain Fees. As of the Closing Date, no broker’s or finder’s fee or
commission will be payable with respect to the transactions contemplated by the
Related Agreements, except

 

81



--------------------------------------------------------------------------------

(i) as payable to (a) the Agents and the Lenders and (b) the agents and lenders
party to the Second Lien Credit Agreement and related documents thereto and
(ii) as set forth on Schedule 4.21.

4.22. Solvency. The Credit Parties are as of the Closing Date and, upon the
making of any Credit Extension, will be, Solvent on a consolidated basis.

4.23. Related Agreements. Holdings and Borrower have delivered to Administrative
Agent and Syndication Agent complete and correct copies of (i) each Related
Agreement and of all exhibits and schedules thereto as of the date hereof and
(ii) copies of any material amendment, restatement, supplement or other
modification to or waiver of each Related Agreement entered into after the date
hereof.

4.24. Compliance with Statutes, etc. Each of Holdings and its Subsidiaries is in
compliance with all applicable statutes, regulations, orders, final judgments,
writs, injunctions, decrees and rules of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Holdings or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4.25. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements (other than projections and pro forma financial information contained
in such materials) furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to Holdings or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions (including estimates from third party sources)
believed by Holdings or Borrower to be reasonable at the time of preparation, it
being recognized by Lenders that such projections as to future events are not to
be viewed as facts, that such projections as to future events are subject to
significant uncertainties and contingencies, many of which are beyond Holdings’
and its Subsidiaries’ control, that no assurance can be given that such
projections will be realized and that actual results during the period or
periods covered by any such projections may differ from the projected results.
As of the Closing Date, there are no facts known (or which should upon the
reasonable exercise of diligence be known) to Holdings or Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein, in the definitive proxy statement mailed to
stockholders of Parent or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

4.26. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign

 

82



--------------------------------------------------------------------------------

assets control regulations of the Untied States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
obligations for which no claim has been made) and cancellation or expiration of
all Letters of Credit (unless a Letter of Credit Backstop is in place), each
Credit Party shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent for the benefit of the Lenders:

(a) Reserved.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, during any time that Holdings or Borrower is subject to the
periodic reporting requirements of the Exchange Act, such shorter period as the
Securities and Exchange Commission shall specify for the filing of quarterly
reports on Form 10-Q), commencing with the Fiscal Quarter in which the Closing
Date occurs, the consolidated balance sheets of Holdings and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter
in the form required to be prepared if such financial statements were included
in a Form 10-Q and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and, at any time Parent (x) fails to file its quarterly
report on Form 10-Q with the Securities and Exchange Commission, (y) ceases to
be required to make filings with the Securities and Exchange Commission or
(z) acquires any entity other than a Credit Party or a Subsidiary thereof, a
Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or, during any time that Holdings or
Borrower is subject to the periodic reporting requirements of the Exchange Act,
such shorter period as the Securities and Exchange Commission shall specify for
the filing of annual reports on Form 10-K), commencing with the Fiscal Year
ended December 31, 2007, (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its

 

83



--------------------------------------------------------------------------------

Subsidiaries for such Fiscal Year in the form required to be prepared if such
financial statements were included in a Form 10-K, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and, at any time Parent (x) fails to file its annual
report on Form 10-K with the Securities and Exchange Commission, (y) ceases to
be required to make filings with the Securities and Exchange Commission or
(z) acquires any entity other than a Credit Party or a Subsidiary thereof, a
Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of KPMG LLP or other
independent certified public accountants of recognized national standing
selected by Holdings, (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions and (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof;

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Reserved.

(f) Notice of Default. Promptly upon any Authorized Officer of Holdings or
Borrower obtaining knowledge (i) of any occurrence of any Default or any Event
of Default or that notice has been given to Holdings or Borrower with respect
thereto or (ii) of the occurrence of any event or change that has caused or
results in, either in any case or in the aggregate, a Material Adverse Effect, a
certificate of its Authorized Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any Authorized Officer of Holdings or
Borrower obtaining knowledge of (i) the institution of, or non-frivolous written
threat of, any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), could be reasonably expected to
have a Material Adverse Effect, or seeks to impose liability on any of the
Arrangers, Lenders, Holdings and/or Borrower in connection with any indebtedness
of Boise Cascade, L.L.C. that is remaining outstanding after consummation of the
Acquisition, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain

 

84



--------------------------------------------------------------------------------

relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Holdings or Borrower to enable Lenders and their counsel to evaluate such
matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that could reasonably be expected to result in a
material liability to Holdings or any of its Subsidiaries, a written notice
specifying the nature thereof, what action Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, upon reasonable request by the
Administrative Agent, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (2) all notices received by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than
forty-five days after the beginning of each Fiscal Year beginning with the
Fiscal year commencing January 1, 2009, a consolidated plan and financial
forecast for such Fiscal Year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Holdings and its Subsidiaries for each such Fiscal Year, together
with an explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for each quarter of each such Fiscal Year;

(j) Insurance Certificates. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Section 5.1(c), a certificate from
Borrower’s insurance broker(s) in form and substance reasonably satisfactory to
Administrative Agent updating the certificates delivered pursuant to
Section 3.1(k);

(k) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(k)), and an explanation of any actions
being taken with respect thereto;

(l) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state

 

85



--------------------------------------------------------------------------------

organizational identification number (if any). Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made (or have been prepared and delivered to the Collateral Agent for
filing) under the Uniform Commercial Code or otherwise that are required in
order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(m) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes;

(n) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries, and
(B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender; and

(o) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Holdings shall indicate in writing whether such document or notice contains
Nonpublic Information. Holdings and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Holdings has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Holdings has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, Administrative Agent shall deem such information
to be Nonpublic Information until confirmed otherwise by Holdings (such
confirmation not to be unreasonably withheld or delayed) and shall not post such
document or notice on that portion of the Platform designated for Lenders who do
not wish to receive material nonpublic information with respect to Holdings, its
Subsidiaries and their Securities.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve,
renew and keep in full force and effect its (i) existence and (ii) all rights
and franchises, licenses and permits, and Intellectual Property material to the
conduct of its business, except in the case of clause (ii) to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

86



--------------------------------------------------------------------------------

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted and subject to casualty and
condemnation events (in which case such property shall be repaired or replaced
as promptly as practicable), all material tangible properties used or useful in
the business of Holdings and its Subsidiaries.

5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) in the case of each
public liability insurance policy and, if available from the relevant insurance
carrier, each casualty insurance policy, name Collateral Agent, on behalf of
Secured Parties, as an additional insured thereunder as its interests may
appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of the Secured Parties,
as the loss payee thereunder and provides that insurer shall endeavor to give at
least thirty days’ (10 days’ in the case of non-payment of premium) prior
written notice to Collateral Agent of any modification or cancellation of such
policy. Notwithstanding anything to the contrary set forth in this Section, so
long as no Default or Event of Default shall have occurred and be continuing,
upon notice from Borrower that it or

 

87



--------------------------------------------------------------------------------

one or more of its Subsidiaries shall exercise the reinvestment option described
in Section 2.14(b), the Collateral Agent shall promptly turn over to Borrower
any insurance proceeds received pursuant to this Section.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and (so long as a representative of
Holdings or Borrower has been afforded a reasonable opportunity to be present at
such discussions) independent public accountants, all upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested; provided that, unless a Default has occurred and is
continuing, Borrower shall not be required to pay the expense of any such visit
by a representative of a Lender, and shall only be required to pay the expense
of two such visits by a representative of Administrative Agent during any Fiscal
Year.

5.7. Lenders Meetings. Holdings and Borrower will, upon the reasonable request
of Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.9. Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims that could reasonably be expected to result in Holdings or
any of its Subsidiaries incurring liability or expenses in excess of $5,000,000;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws that could

 

88



--------------------------------------------------------------------------------

reasonably be expected to give rise to Environmental Claims resulting in
Holdings or any of its Subsidiaries incurring liability or expenses in excess of
$5,000,000, (2) any remedial action taken by Holdings or any other Person in
response to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims that
could reasonably be expected to result in Holdings or any of its Subsidiaries
incurring liability or expenses in excess of $5,000,000, or (B) any
Environmental Claims that could reasonably be expected to result in Holdings or
any of its Subsidiaries incurring liability or expenses in excess of $5,000,000,
and (3) Holdings’ or Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Real Estate Asset that could
cause such Real Estate Asset or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that could
reasonably be expected to result in Holdings or any of its Subsidiaries
incurring liability or expenses in excess of $5,000,000, (2) any Release
required to be reported to any federal, state or local governmental or
regulatory agency that could reasonably be expected to give rise to
Environmental Claims resulting in Holdings or any of its Subsidiaries incurring
liability or expenses in excess of $5,000,000, and (3) any request for
information from any governmental agency that suggests such agency is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that could reasonably be
expected to give rise to Environmental Claims resulting in Holdings or any of
its Subsidiaries incurring liability or expenses in excess of $5,000,000;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to result in Holdings or any of its Subsidiaries incurring liability or
expenses in excess of $5,000,000 or (B) affect the ability of Holdings or any of
its Subsidiaries to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations and (2) any proposed action to be taken by Holdings or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Holdings or any of its Subsidiaries to any additional
material obligations or requirements under any Environmental Laws that could
reasonably be expected to result in Holdings or any of its Subsidiaries
incurring liability or expenses in excess of $5,000,000; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure

 

89



--------------------------------------------------------------------------------

any violation of applicable Environmental Laws by such Credit Party or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Borrower, Borrower shall (a) promptly cause such Domestic Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.1(b), 3.1(h), 3.1(i), and if reasonably required by the Administrative Agent,
3.1(l). In the event that any Person becomes a first-tier Foreign Subsidiary of
Borrower, and the ownership interests of such Foreign Subsidiary are owned by
Borrower or by any Domestic Subsidiary thereof, Borrower shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in
Section 3.1(b)(i), and Borrower shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 3.1(i)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, in 65% of such ownership interests
under the Pledge and Security Agreement and any local law pledge agreements
reasonably required by Collateral Agent. With respect to each such Subsidiary,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of Borrower, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or the Credit Parties have knowledge (it
being understood that Borrower shall internally evaluate the value of Real
Estate Assets on an annual basis) that a Real Estate Asset owned or leased on
the Closing Date has become a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of Collateral Agent, for the benefit of Secured Parties, then such Credit Party
shall promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(h) and
3.1(i), together with environmental reports, with respect to each such Material
Real Estate Asset that Collateral Agent shall reasonably request to create in
favor of Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Borrower shall, at the reasonable request of Collateral Agent,
deliver, from time to time, to Collateral Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.

5.12. Interest Rate Protection. No later than ninety (90) days following the
Closing Date, Borrower will enter into, and thereafter maintain in effect for
the periods specified below, protection against fluctuations in interest rates
pursuant to one or more Interest Rate Agreements

 

90



--------------------------------------------------------------------------------

in form and substance reasonably satisfactory to Administrative Agent, the
effect of which shall be that not less than 50% of the Indebtedness for borrowed
money of Holdings and its Subsidiaries outstanding as of the Closing Date (as
reduced at or before the date that such Interest Rate Agreement becomes
effective) shall be Indebtedness that either bears interest at a fixed rate or
the interest cost of which is hedged pursuant to such Interest Rate Agreements
as follows (a) for a period of at least three years after the Closing Date, at
least 30% of the total Indebtedness for borrowed money of Holdings and its
Subsidiaries outstanding as of the Closing Date (as reduced at or before the
date that such Interest Rate Agreement becomes effective) will be Indebtedness
that either bears interest at a fixed rate or the interest cost of which is
hedged pursuant to such Interest Rate Agreements and (b) for a period of at
least one year after the Closing Date, at least an additional 20% of the total
Indebtedness for borrowed money of Holdings and its Subsidiaries outstanding as
of the Closing Date (as reduced at or before the date that such Interest Rate
Agreement becomes effective) will be Indebtedness that either bears interest at
a fixed rate or the interest cost of which is hedged pursuant to such Interest
Rate Agreements.

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly
(i) execute, acknowledge and deliver and thereafter register, file or record in
an appropriate governmental office such further documents and do such other acts
and things as Administrative Agent or Collateral Agent deems reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on Collateral covered thereby superior to and prior to the rights of
all third Persons other than the holders of Permitted Liens and subject to no
other liens except as permitted by the applicable Collateral Document,
(ii) deliver to the Administrative Agent and the Collateral Agent such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Collateral Documents, and (iii) upon the exercise by the Administrative Agent,
the Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Credit Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, Collateral Agent or the
Lenders may be so required to obtain. In furtherance and not in limitation of
the foregoing, each Credit Party shall take such actions as Administrative Agent
or Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured by substantially
all of the assets of Holdings, and its Subsidiaries and all of the outstanding
Equity Interests of Borrower and its Subsidiaries (subject to limitations
contained in the Credit Documents).

5.14. Miscellaneous Covenants. Unless otherwise consented to by Requisite
Lenders:

(a) Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain ratings (but not specific ratings levels) issued
by Moody’s and S&P with respect to itself and its senior secured debt.

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent.

 

91



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
obligations for which no claim has been made) and cancellation or expiration of
all Letters of Credit (unless a Letter of Credit Backstop is in place), such
Credit Party shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Subsidiary to Borrower or to any other Subsidiary, or of
Borrower to any Subsidiary; provided, (i) all such Indebtedness owed to any
Credit Party shall be evidenced by the Intercompany Note, which shall be subject
to a First Priority Lien pursuant to the Pledge and Security Agreement, (ii) all
such Indebtedness shall be unsecured and, in the case of Indebtedness owed to
any Credit Party, subordinated in right of payment to the payment in full of the
Obligations (other than contingent obligations for which no claim has been made)
and cancellation or expiration of Letters of Credit (unless a Letter of Credit
Backstop is in place) pursuant to the terms of the Intercompany Note, (iii) any
payment by any Guarantor Subsidiary under any guaranty of the Obligations shall
result in a pro tanto reduction of the amount of any Indebtedness owed by such
Guarantor Subsidiary to Borrower or to any of its Subsidiaries for whose benefit
such payment is made and (iv) Indebtedness of any Subsidiary that is not a
Credit Party to Borrower or any Guarantor Subsidiary shall be subject to
Section 6.6(m);

(c) Indebtedness and other Obligations under and as defined in the Second Lien
Credit Agreement and related documents in an aggregate principal amount not to
exceed $260,700,000;

(d) Indebtedness incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including, Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition and earn-out obligations
incurred in connection with any Permitted Acquisition), or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements, in connection with
the Acquisition, Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Holdings or any of its Subsidiaries;

(e) Indebtedness of Holdings or any of its Subsidiaries which may be deemed to
exist pursuant to any guaranties, performance, surety, statutory, appeal or
similar obligations incurred in the ordinary course of business;

(f) Indebtedness of Borrower or any of its Subsidiaries in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

 

92



--------------------------------------------------------------------------------

(g) guaranties by Holdings or any of its Subsidiaries in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Borrower and its Subsidiaries;

(h) guaranties by Borrower of Indebtedness of a Subsidiary or guaranties by a
Subsidiary of Indebtedness of Borrower or another Subsidiary with respect, in
each case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that (i) if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations and (ii) guaranties by any
Credit Party of Indebtedness of any Subsidiary that is not a Credit Party shall
be subject to Section 6.6(m);

(i) Indebtedness described in Schedule 6.1 (including Indebtedness required to
be assumed or incurred pursuant to the Acquisition Agreement), but not any
extensions, renewals or replacements of such Indebtedness except (i) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being refinanced or extended, and the average life
to maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

(j) Indebtedness of Borrower or any of its Subsidiaries with respect to Capital
Leases and purchase money Indebtedness in an aggregate amount not to exceed at
any time $50,000,000; provided, any such purchase money Indebtedness shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness;

(k) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition, in an aggregate amount
not to exceed $50,000,000 at any one time outstanding; provided that such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided, that (1) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension and (2) such Indebtedness shall not be secured by any assets other
than the assets securing the Indebtedness being renewed, extended or refinanced;
and

(l) senior unsecured Indebtedness of Borrower or any Subsidiary in an aggregate
amount not to exceed $50,000,000 at any one time outstanding; provided that
(A) such Indebtedness is in respect of promissory notes or other debt securities
issued as consideration for

 

93



--------------------------------------------------------------------------------

a Permitted Acquisition or is in respect of borrowed money, the proceeds of
which are promptly applied as consideration for a Permitted Acquisition or to
the satisfaction of any obligation permitted under Section 6.1(d), (B) no
Default shall have occurred and be continuing at the time of and after giving
effect to the incurrence of such Indebtedness, and (C) prior to the incurrence
of such Indebtedness Borrower shall have delivered to Administrative Agent a
certificate of an Authorized Officer describing the Indebtedness to be incurred
(and attaching true and correct copies of the documentation therefor) and the
relevant Permitted Acquisition and certifying satisfaction of the requirements
set forth in clauses (A) and (B);

(m) Indebtedness in an aggregate principal amount not to exceed $100,000,000
that is (i) subordinated to the Obligations on terms customary at the time for
high-yield subordinated debt securities issued in a public offering,
(ii) matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the maturity date of the Term Loans
(it being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause
(iii) hereof), (iii) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to Borrower as the terms and conditions customary at
the time for high-yield subordinated debt securities issued in a public offering
and (iv) is incurred by Borrower or a Guarantor (other than Holdings); provided
that (1) both immediately prior to and after giving effect to the incurrence
thereof, (x) no Default shall exist or result therefrom and (y) Holdings will be
in compliance with the covenants set forth in Section 6.7 and provided further
that a certificate of an Authorized Officer delivered to Administrative Agent at
least ten days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
requirements of this clause (m) shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless Administrative Agent
notifies Holdings within five days of receipt of such certificate that it
disagrees with such determination;

(n) the guarantee obligations under the subordinated guaranty made in favor of
Boise Cascade, L.L.C. to be entered into in connection with the issuance of the
subordinated promissory note issued to Boise Cascade, L.L.C. as payment of a
portion of the consideration for the Acquisition, which subordinated guaranty
shall be in form and substance reasonably satisfactory to Administrative Agent;

(o) obligations of Borrower or any of its Subsidiaries under any Interest Rate
Agreement, Currency Agreement or Commodity Agreement; provided, that such
obligations shall be unsecured to the extent such obligations are made in favor
of any Person other than a Lender Counterparty.

(p) Indebtedness of Borrower or any of its Subsidiaries incurred in the ordinary
course of business in connection with the financing of insurance premiums;

(q) commercial letter of credit facilities in an aggregate amount not to exceed
$100,000 at any time outstanding; and

 

94



--------------------------------------------------------------------------------

(r) other unsecured Indebtedness of Borrower and its Subsidiaries (including
Indebtedness of Foreign Subsidiaries) in an aggregate amount not to exceed at
any time $25,000,000.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired or any income, profits or
royalties therefrom, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes which are not yet due and payable or which are being
contested in compliance with Section 5.3;

(c) statutory Liens of landlords, carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by ERISA
or a violation of Section 436 of the Internal Revenue Code), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue for
more than thirty (30) days or (ii) for amounts that are overdue for a period in
excess of thirty (30) days that are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and similar
encumbrances and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any Subsidiary;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;

 

95



--------------------------------------------------------------------------------

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) licenses of Intellectual Property granted by Holdings or any of its
Subsidiaries in the ordinary course of business or not interfering in any
respect with the ordinary conduct of, or not materially detracting from the
value of, the business of Borrower or such Subsidiary and (ii) Exclusive IP
Licenses to the extent permitted under Section 6.8;

(l) Liens described in Schedule 6.2 or on a title report delivered pursuant to
Section 3.1(h)(iv) and any modifications, replacements, renewals or extensions
thereof; provided that any such modification, replacement, renewal or extension
of such Liens shall (x) encumber only those assets which were encumbered by the
original Lien and (y) only secure Indebtedness permitted by Section 6.1;

(m) Liens on collateral securing obligations under the Second Lien Credit
Agreement and related documents; provided that such Liens are subordinated to
the Liens securing the Obligations in accordance with the terms of the
Intercreditor Agreement;

(n) Liens securing Indebtedness permitted pursuant to Section 6.1(j); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;

(o) Liens securing Indebtedness permitted pursuant to Section 6.1(k); provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (B) such
Lien shall not apply to any other property or assets of Borrower or any
Subsidiary and (C) such Lien shall secure only those obligations which it
secured on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and refinancings
thereof permitted under Section 6.1(l)(ii);

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) obligations with respect to repurchase agreements of the type described in
clause (vi) of the definition of Cash Equivalents;

(r) Liens arising from judgments, decrees or attachments (or securing of appeal
bonds with respect thereto) in circumstances not constituting an Event of
Default;

(s) Liens arising solely under Article 4 of the UCC relating to collection on
items in connection and documents and proceeds related thereto;

(t) statutory rights and other customary rights of set-off, revocation, refund
or chargeback under deposit agreements or under the UCC of banks or other
financial institutions where Borrower or any Subsidiary maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

 

96



--------------------------------------------------------------------------------

(u) Liens on the goods and assets being shipped in reliance on commercial
letters of credit issued under commercial letter of credit facilities permitted
under Section 6.1(q); and

(v) other Liens securing Indebtedness in an aggregate amount not to exceed
$15,000,000 at any time outstanding.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions contained in the Credit Documents and the Second Lien Credit
Agreement or any related documents, (c) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements, sales and procurement contracts and similar agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, joint venture agreements or similar
agreements, as the case may be) or in connection with sale and lease-back
transactions permitted under Section 6.10, (d) restrictions and conditions
imposed by law, (e) restrictions in Contractual Obligations identified on
Schedule 6.3, (f) restrictions or conditions imposed by any agreement relating
to Indebtedness permitted by this Agreement secured by Liens permitted by this
Agreement if such restrictions or conditions apply only to the Person obligated
under such Indebtedness and its Subsidiaries or the property or assets intended
to secure such Indebtedness, (g) Contractual Obligations binding on a Subsidiary
acquired by any Credit Party in a Permitted Acquisition at the time such
Subsidiary first becomes a Subsidiary, so long as such contractual obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary, (h) restrictions on cash deposits imposed by vendors under contracts
entered into in the ordinary course of business, (i) restrictions on cash
deposits made by customers in the ordinary course of business that are subject
to return to such customers and (j) any restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the Contractual Obligations or Indebtedness
referred to in clauses (a) through (i) above; provided that, such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Borrower, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing, no Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien in favor of the Lenders upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

(a) Borrower may make regularly scheduled payments of principal and interest and
may make payments of fees, expenses and any other amount (including, for the
avoidance of doubt, mandatory prepayments required under the Second Lien Credit
Agreement to the extent permitted under Section 2.15(b) or 2.15(c)), in each
case, due in respect of the Indebtedness incurred under the Second Lien Credit
Agreement;

 

97



--------------------------------------------------------------------------------

(b) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings for distributions to
Parent to (i) pay franchise taxes and other fees, taxes and expenses required to
maintain Parent’s corporate existence and (ii) permit Parent to discharge its
income tax liability, if any, associated solely with the consolidated taxable
income of Holdings and its Subsidiaries which Parent must take into account in
calculating its own income tax liability; provided that any such amounts
received from Borrower or Holdings shall be paid over to the appropriate taxing
authority within 60 days of the direct or indirect parent’s receipt of such
amounts or refunded to Borrower or Holdings, as the case may be,

(c) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings for distributions to
Parent to pay (i) general corporate operating and overhead costs and expenses of
Parent to the extent such costs and expenses are reasonably attributable to the
ownership or operation of Holdings and its Subsidiaries, (ii) reasonable and
customary salary, bonus and other benefits payable to officers and employees of
Parent to the extent such salaries, bonuses and other benefits are reasonably
attributable to the ownership or operation of Holdings and its Subsidiaries and
(iii) fees and expenses (other than to Affiliates of Holdings) related to any
secondary equity or debt offering or any unsuccessful primary equity or debt
offering of Parent to the extent the offering memorandum with respect to such
equity or debt offering provided that the proceeds of such equity or debt
offering were to be contributed to Holdings or its Subsidiaries, in an aggregate
amount with respect to this clause (c) not exceeding an amount during any Fiscal
Year equal to the sum of (A) $5,000,000 and (B) the amount of any net cash
proceeds received from the issuance of Equity Interests by, or capital
contributions made to, Holdings after the Closing Date and not used to make a
Specified Investment within 90 days following receipt thereof (plus any such
amount permitted without giving effect to this parenthetical in the immediately
preceding Fiscal Year but not so utilized);

(d) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings for distributions to
Parent (i) to pay reasonable and customary fees payable to any directors of
Parent and reimbursement of reasonable out-of-pocket costs of the directors of
Parent in the ordinary course of business, to the extent reasonably attributable
to the ownership or operation of Holdings and its Subsidiaries, (ii) to pay
reasonable and customary indemnities to directors, officers and employees of
Parent in the ordinary course of business, to the extent reasonably attributable
to the ownership or operation of Holdings and its Subsidiaries, (iii) to pay
cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent in an aggregate amount not exceeding
$50,000 during any Fiscal Year, (iv) to pay amounts due in accordance with the
Acquisition Agreement, and (v) to the extent necessary to permit Parent to
discharge its other permitted liabilities in an aggregate amount not to exceed
$1,500,000 so long as Parent applies the amount of any such Restricted Junior
Payment for such purpose;

(e) Borrower and its Subsidiaries may make Restricted Junior Payments to
Holdings, the proceeds of which will be used by Holdings for distributions to
Parent, pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of Borrower and its Subsidiaries and to fund
any repurchase or redemption by Parent of its Equity

 

98



--------------------------------------------------------------------------------

Interests from former members of management, former employees, former
consultants, or former directors of the Credit Parties or their respective
estates, spouses, former spouses, family members or other permitted transferees;
provided that the aggregate amount applied for all such purposes shall not
exceed $15,000,000 during any Fiscal Year;

(f) Borrower or any of its Subsidiaries may make Restricted Junior Payments to
Holdings to pay reasonable and customary salary, bonus and other benefits
payable to officers and employees of Holdings,

(g) any Credit Party may refinance Indebtedness to the extent permitted by
Section 6.1;

(h) so long as no Event of Default has occurred and is continuing, any Credit
Party may make payments in respect of intercompany Indebtedness; and

(i) Holdings or any of its Subsidiaries may make Restricted Junior Payments
consisting of the repurchase of Equity Interests deemed to occur upon any
“cashless” exercise of stock options, warrants or other convertible securities.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) existing under the Credit Documents and the Second
Lien Credit Agreement, (ii) in agreements evidencing Indebtedness permitted by
Section 6.1(j) that impose restrictions on the property so leased or acquired,
(iii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements, sales
and procurement contracts and similar agreements entered into in the ordinary
course of business or in connection with sale and lease-back transactions
permitted under Section 6.10, (iv) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (v) described on Schedule 6.5, (vi) restrictions and conditions
imposed by law, (vii) Contractual Obligations binding on a Subsidiary acquired
by any Credit Party in a Permitted Acquisition at the time such Subsidiary first
becomes a Subsidiary, so long as such contractual obligations were not entered
into solely in contemplation of such Person becoming a Subsidiary,
(viii) restrictions on cash deposits and requirements to maintain net worth
imposed by vendors under contracts entered into in the ordinary course of
business, (ix) restrictions on cash deposits made by customers in the ordinary
course of business that are subject to return to such customers and (x) any
restrictions imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
Contractual Obligations or Indebtedness referred to in clauses (i) through
(ix) above, provided that, such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of Borrower, no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

99



--------------------------------------------------------------------------------

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary and
(ii) Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower;

(c) (i) Investments received in satisfaction or partial satisfaction thereof
from financially troubled or delinquent account debtors and disputes with
customers and suppliers in the ordinary course of business and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of Holdings and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) Consolidated Capital Expenditures with respect to Borrower and the
Guarantors permitted by Section 6.7(c);

(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$5,000,000 in the aggregate;

(g) Permitted Acquisitions permitted pursuant to Section 6.8 and any Investment
held by the Person which is the subject of the Permitted Acquisition; provided
that, such Investment was not acquired by such Person in contemplation of such
Permitted Acquisition;

(h) Investments described in Schedule 6.6;

(i) the Acquisition;

(j) investments consisting of non-cash consideration received by Borrower or any
Subsidiary in connection with any Asset Sale permitted by Section 6.8(c);

(k) Specified Investments;

(l) minority Investments made in cooperatives required to obtain goods or
services in the ordinary course of business, not to exceed $5,000,000 at any
time outstanding;

(m) other Investments in Subsidiaries or joint ventures other than wholly-owned
Guarantor Subsidiaries of Borrower in an aggregate amount not to exceed at any
time $20,000,000;

 

100



--------------------------------------------------------------------------------

(n) guarantees constituting Indebtedness permitted by Section 6.1(b);

(o) deposits, prepayments and other credits made or extended to suppliers in an
amount not to exceed $5,000,000 at any time outstanding;

(p) capital contributions to Louisiana Timber Procurement, LLC not to exceed
$10,000,000 at any time outstanding; and

(q) Investments not otherwise permitted by this Section 6.6; provided that, the
aggregate amount of Investments made on or after the Closing Date in reliance on
this clause (q) (determined on the basis of the fair market value of the assets
invested at the time so invested, in the case of non-cash Investments) shall not
exceed $10,000,000 at any time outstanding.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment (i) which results in or facilitates in any manner any Restricted
Junior payment not otherwise permitted under the terms of Section 6.4 or
(ii) which consists of Margin Stock in excess of $1,000,000.

6.7. Financial Covenants.

(a) Interest Coverage Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending June 30, 2008, to be less than the correlative ratio indicated:

 

Fiscal Quarter End

   Interest
Coverage Ratio  

June 30, 2008

     2.000:1.000   

September 30, 2008

     2.250:1.000   

December 31, 2008

     2.375:1.000   

March 31, 2009

     2.375:1.000   

June 30, 2009 and thereafter

     2.500:1.000   

(b) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30,
2008 to exceed the correlative ratio indicated:

 

Fiscal Quarter End

   Leverage Ratio  

June 30, 2008

     5.00:1.00   

September 30, 2008

     4.75:1.00   

December 31, 2008

     4.50:1.00   

March 31, 2009

     4.50:1.00   

June 30, 2009

     4.25:1.00   

 

101



--------------------------------------------------------------------------------

Fiscal Quarter End

   Leverage Ratio  

September 30, 2009

     4.00:1.00   

December 31, 2009

     3.75:1.00   

March 31, 2010

     3.50:1.00   

June 30, 2010

     3.25:1.00   

September 30, 2010

     3.25:1.00   

December 31, 2010

     3.25:1.00   

March 31, 2011 and thereafter

     3.00:1.00   

(c) Maximum Consolidated Capital Expenditures. Holdings shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year, in an aggregate amount for Holdings and its Subsidiaries in
excess of $150,000,000 for such Fiscal Year; provided, such amount for any
Fiscal Year shall be increased by an amount equal to the excess, if any (but in
no event more than $75,000,000) of such amount for the immediately preceding
Fiscal Year (as adjusted in accordance with this proviso) over the actual amount
of Consolidated Capital Expenditures for such previous Fiscal Year.

(d) Certain Calculations. With respect to any period during which any
Investment, a Permitted Acquisition or an Asset Sale or other disposition has
occurred (each, a “Subject Transaction”), for purposes of determining compliance
with the financial covenants set forth in this Section 6.7 (but not for purposes
of determining the Applicable Margin or Applicable Revolving Commitment Fee
Percentage), Consolidated Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis (including (x) pro forma adjustments arising
out of events which are directly attributable to a specific transaction, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Holdings
and (y) pro forma adjustments for cost savings that Holdings reasonably
determines are probable based upon specifically identified actions to be taken
within six months of the date of a Subject Transaction (net of any reduction in
Consolidated Adjusted EBITDA as a result of such cost savings that Holdings
reasonably determines are probable) in an amount not to exceed 10% of the
Consolidated Adjusted EBITDA of the entity acquired or disposed of in connection
with such Subject Transaction; provided that Holdings’ chief financial officer
shall have certified in an officer’s certificate delivered to the Administrative
Agent the specific actions to be taken, the cost savings to be achieved from
each such action, that such savings have been determined to be probable and the
amount, if any, of any reduction in Consolidated Adjusted EBITDA in connection
therewith) using the historical audited (if available) financial statements of
any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness

 

102



--------------------------------------------------------------------------------

bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, enter into
an Exclusive IP License, exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired or leased, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) any Subsidiary of Borrower may be merged with or into Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable, shall be
the continuing or surviving Person;

(b) Borrower may permit another Person to merge or consolidate with Borrower or
a Subsidiary in order to effect a Permitted Acquisition that is permitted
hereunder (provided that the surviving entity is the Borrower or a wholly-owned
Subsidiary);

(c) sales, transfers or other dispositions of assets that do not constitute
Asset Sales;

(d) Asset Sales (including Exclusive IP Licenses), the proceeds of which (valued
at the principal amount thereof in the case of non-Cash proceeds consisting of
notes or other debt Securities and valued at fair market value in the case of
other non-Cash proceeds) when aggregated with the proceeds of all other Asset
Sales made within the same Fiscal Year, are less than $50,000,000; provided
(other than in the case of Exclusive IP Licenses that are not fully paid)
(1) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof (determined in good faith by an
Authorized Officer of Borrower), (2) no less than 80% thereof shall be paid in
Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as required
by Section 2.14(a);

(e) disposals of obsolete, worn out or surplus property;

(f) Permitted Acquisitions, the Acquisition Consideration for which constitutes
(i) less than $125,000,000 in the aggregate in any Fiscal Year and (ii) less
than $200,000,000 in the aggregate from the Closing Date to the date of
determination; provided, in respect of acquisition targets not domiciled within
the United States, the consideration for such Persons or assets shall not exceed
more than $50,000,000 per Fiscal Year;

 

103



--------------------------------------------------------------------------------

(g) Investments made in accordance with Section 6.6;

(h) sales, transfers and dispositions to Borrower or a Subsidiary; provided
that, any such sales, transfers or dispositions involving a Subsidiary that is
not a Credit Party shall be made in compliance with Section 6.11;

(i) sales of any fixed or capital assets pursuant to a sale-leaseback
transaction in compliance with clause (a) of Section 6.10;

(j) licenses or sublicenses of Intellectual Property of a Credit Party or any of
its Subsidiaries (other than Exclusive IP Licenses) entered into in the ordinary
course of business, or not interfering in any respect with the ordinary conduct
of, or not materially detracting from the value of, the business of Borrower or
such Subsidiary;

(k) terminations of leases in the ordinary course of business;

(l) leases, subleases, licenses and sublicenses of real or personal property
entered into by Credit Parties and their Subsidiaries in the ordinary course of
business; and

(m) sales of non-core assets acquired in connection with Permitted Acquisitions.

6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease, except (i) for any such sale of any fixed or capital assets by Borrower
or any Subsidiary that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 90 days after
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, (ii) this Section 6.10 shall not prohibit Borrower or any
Subsidiary from engaging in a sale or transfer of property permitted by
Section 6.8(c) and thereafter leasing such property; provided that (A) such sale
or transfer is made solely for cash consideration, (B) any Capital Lease
obligations of Borrower or any Subsidiary created thereby are permitted under
Section 6.1 and (C) any Net Asset Sale Proceeds received in respect of such sale
or transfer shall be subject to the provisions of Section 2.14(a), provided that
the reinvestment provisions of Section 2.14(a) shall not apply to any such Net
Asset Sale Proceeds.

 

104



--------------------------------------------------------------------------------

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are not arm’s length; provided, the foregoing restriction
shall not apply to (a) any transaction between Borrower and any Guarantor or
between two or more Guarantors; (b) reasonable and customary fees and
indemnitees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements,
indemnities and reimbursement of expenses for officers and other employees of
Holdings and its Subsidiaries entered into in the ordinary course of business;
(d) Restricted Junior Payments permitted under Section 6.4; (e) transactions
entered into pursuant to and in compliance with the Supply Agreement; (f) any
transactions between Holdings or any of its Subsidiaries and Boise Cascade,
L.L.C. or any of its Subsidiaries pursuant to the Acquisition Agreement and any
documents related thereto; and (g) transactions described in Schedule 6.11.

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage substantially in
any business other than (i) the businesses engaged in by such Credit Party on
the Closing Date, similar or related businesses and supportive, complementary or
ancillary businesses thereto; provided that such supportive, complementary or
ancillary businesses will not fundamentally and substantively alter the
character of the businesses of such Credit Party, taken as a whole, from the
business conducted by such Credit Party on the Closing Date, (ii) any business
acquired as an incidental part of a Permitted Acquisition; provided that, such
businesses are not acquired in anticipation of such Permitted Acquisition and
(iii) such other lines of business as may be consented to by Requisite Lenders.

6.13. Permitted Activities of Holdings. (a) Holdings shall not (i) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement, the
other Credit Documents and the Related Agreements, Indebtedness permitted under
Section 6.1, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence; (ii) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than the Liens created under the Collateral Documents to which it is
a party or permitted pursuant to Section 6.2; (iii) engage in any business or
activity or own any assets other than (A) holding 100% of the Equity Interests
of Borrower and activities incidental thereto, (B) performing its obligations
and activities incidental thereto under the Credit Documents, and to the extent
not inconsistent therewith, the Related Agreements, (C) holding the cash
proceeds of any Restricted Junior Payments to the extent permitted by this
Agreement, (D) filing tax reports and paying taxes in the ordinary course,
(E) preparing reports to Governmental Authorities and to its shareholders,
(F) holding directors and shareholders meetings, preparing corporate records and
other corporate activities required to maintain its separate corporate structure
or to comply with applicable law, and (G) making Restricted Junior Payments and
Investments to the extent permitted by this Agreement; (iv) consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (v) sell or otherwise dispose of

 

105



--------------------------------------------------------------------------------

any Equity Interests of any of its direct Subsidiaries; (vi) create or acquire
any direct Subsidiary or make or own any Investment in any Person other than
Borrower; or (vii) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

(b) Boise Hong Kong Limited shall not account for more than $2,500,000 of
Consolidated Adjusted EBITDA during any Fiscal Year of Borrower; provided that
if Boise Hong Kong Limited does not comply with the foregoing, such
non-compliance shall not constitute an Event of Default so long as 65% of the
Equity Interests of Boise Hong Kong Limited are pledged to Collateral Agent
pursuant to documentation reasonably satisfactory to Collateral Agent at the
time that financial statements of Holdings and its Subsidiaries are required to
be delivered pursuant to Section 5.1(c).

6.14. Amendments or Waivers of Organizational Documents, Certain Related
Agreements and Certain Other Agreements. Except as set forth in Section 6.15, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its Organizational Documents or any of its material rights under any
Related Agreement or the Supply Agreement after the Closing Date without in each
case obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver other than any such
amendment, restatement, supplement or other modification or waiver that is not
adverse to the interests of the Lenders.

6.15 Amendments or Waivers with respect to Second Lien Credit Agreement. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under the Second Lien Credit Agreement after the
Closing Date that is prohibited under Section 5.3 of the Intercreditor Agreement
without in each case obtaining the prior written consent of Requisite Lenders to
such amendment, restatement, supplement or other modification or waiver.

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate

 

106



--------------------------------------------------------------------------------

Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by

 

107



--------------------------------------------------------------------------------

any circumstance which constitutes a legal or equitable discharge of a guarantor
or surety other than payment in full of the Guaranteed Obligations (other than
contingent obligations for which no claim has been made) and cancellation or
expiration of all Letters of Credit (unless a Letter of Credit Backstop is in
place). In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
The Guaranteed Obligations shall be primary obligations of each Guarantor and
this Guaranty shall not be merely a contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine

 

108



--------------------------------------------------------------------------------

consistent herewith or with the applicable Hedge Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than contingent obligations for which no claim has
been made) and cancellation or expiration of all Letters of Credit (unless a
Letter of Credit Backstop is in place)), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, of any of the other Credit Documents, any
of the Hedge Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or of such Credit
Document, such Hedge Agreement or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or any of the Hedge
Agreements or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses (other than
payment in full of the Guaranteed Obligations (other than contingent obligations
for which no claim has been made) and cancellation or expiration of all Letters
of Credit (unless a Letter of Credit Backstop is in place)), set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

109



--------------------------------------------------------------------------------

7.5. Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations (other than contingent obligations for which no claim has
been made) and cancellation or expiration of all Letters of Credit (unless a
Letter of Credit Backstop is in place); (c) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to gross negligence, bad faith or willful misconduct; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, under the Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrower and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations (other than contingent obligations for which no claim has been made)
shall have been paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled (unless a Letter
of Credit backstop is in place), each Guarantor hereby waives, to the extent
permitted by applicable law, its right to enforce any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in,

 

110



--------------------------------------------------------------------------------

any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations (other than contingent obligations
for which no claim has been made) shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled (unless a Letter of Credit Backstop is in place), each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations (other than contingent obligations for which no
claim has been made) shall not have been paid in full and all Letters of Credit
have not been cancelled or terminated (unless a Letter of Credit Backstop is in
place), such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
obligations for which no claim has been made) shall have been paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled (unless a Letter of Credit Backstop is in place).
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the

 

111



--------------------------------------------------------------------------------

financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the

 

112



--------------------------------------------------------------------------------

Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale (including by merger or consolidation).

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or premium on or
interest on or any other amount in the nature of interest payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount of $15,000,000 or more, in
each case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Credit Party with respect to any other material term of any loan
agreement, mortgage, indenture or other agreement relating to one or more items
of Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(f),
Section 5.2 (with respect to the existence of Holdings, Borrower or any Material
Subsidiary) or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other written statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Credit Party becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

 

113



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Material Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings or any of its
Material Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings or any of its Material Subsidiaries, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings or any of its Material Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Material Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Material Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Holdings or any of its Material Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its Material
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Holdings or any of its Material
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$15,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i) Reserved.

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $15,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 430(k) of
the Internal Revenue Code or under ERISA; or

 

114



--------------------------------------------------------------------------------

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than contingent
obligations for which no claim has been made) and cancellation or expiration of
all Letters of Credit (unless a Letter of Credit Backstop is in place), shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, or (ii) this Agreement, the Intercreditor Agreement or
any Collateral Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or
thereof, the satisfaction in full of the Obligations (other than contingent
obligations for which no claim has been made) and cancellation or expiration of
all Letters of Credit (unless a Letter of Credit Backstop is in place) in
accordance with the terms hereof or the termination thereof in accordance with
its terms) or shall be declared null and void, or Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents (other than Collateral not
required to be perfected and Collateral with an aggregate fair market value not
exceeding $5,000,000) with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) if any other Event of Default
has occurred and is continuing, at the request of (or with the consent of)
Requisite Lenders, upon notice to Borrower by Administrative Agent, (A) the
Revolving Commitments, if any, of each Lender having such Revolving Commitments
and the obligation of Issuing Bank to issue any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party to the extent permitted by applicable law: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3(b)(v) or
Section 2.4(e); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents; and (D) Administrative Agent shall direct Borrower to pay (and
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Sections 8.1(f) and (g), to pay) to
Administrative Agent such additional amounts of cash as reasonably requested by
Issuing Bank, to be held as security for Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding.

 

115



--------------------------------------------------------------------------------

SECTION 9. AGENTS

9.1. Appointment of Agents. TD is hereby appointed Syndication Agent hereunder,
and each Lender hereby authorizes TD to act as Syndication Agent in accordance
with the terms hereof and the other Credit Documents. GSCP is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes GSCP to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each of Bank of America and CoBank, ACB is hereby appointed as a
Co-Documentation Agent hereunder, and each Lender hereby authorizes each of Bank
of America and CoBank, ACB to act as a Co-Documentation Agent in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof (except as
set forth in Section 9.7). In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Holdings or any of its Subsidiaries. Each of Syndication
Agent and Co-Documentation Agents, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates. As of the Closing Date, neither TD, in its capacity as
Syndication Agent, nor Bank of America or CoBank, ACB, in its capacity as a
Co-Documentation Agent, shall have any obligations but shall be entitled to all
benefits of this Section 9.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or in any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or of any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or to any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for

 

116



--------------------------------------------------------------------------------

the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or under any of
the other Credit Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to

 

117



--------------------------------------------------------------------------------

enforce such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) directly, without the consent or joinder of any other
Person, against any or all of the Credit Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Tranche A Term Loan, Tranche B Term Loan
and/or Revolving Loans on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any

 

118



--------------------------------------------------------------------------------

way relating to or arising out of this Agreement or the other Credit Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent, Collateral Agent and Committed Swing Line
Lender. (a) Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Requisite Lenders shall have the right to appoint a successor
Administrative Agent approved by Borrower (which approval (i) shall not be
unreasonably withheld or delayed and (ii) shall not be required during the
continuance of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. If the Requisite Lenders have not appointed a
successor Administrative Agent, Administrative Agent shall have the right to
appoint a financial institution to act as Administrative Agent and/or Collateral
Agent hereunder and in any case, Administrative Agent’s resignation shall become
effective on the thirtieth day after such notice of resignation. If neither the
Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, the Requisite Lenders shall be deemed to have succeeded to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent; provided that, until a successor Administrative
Agent is so appointed by the Requisite Lenders or Administrative Agent,
(i) Administrative Agent, by notice to Borrower and the Requisite Lenders, shall
retain its role as Collateral Agent under any Collateral Document and (ii) the
resigning Administrative Agent shall deliver the Register to the Borrower on the
effective date of its resignation, the Borrower shall maintain such Register
until a successor Administrative Agent has been appointed, and promptly upon
appointment of a successor Administrative Agent, the Borrower shall deliver the
Register to such Person. Except as provided in the immediately preceding
sentence, resignation of GSCP or its successor as Administrative Agent pursuant
to this Section shall also constitute the resignation of GSCP or its successor
as Collateral Agent, and any

 

119



--------------------------------------------------------------------------------

successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.

(b) Any resignation of GSCP or its successor as Administrative Agent pursuant to
this Section shall also constitute the resignation of GSCP or its successor as
Committed Swing Line Lender, and any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Committed Swing Line Lender for all purposes hereunder. In such
event (a) Borrower shall prepay any outstanding Committed Swing Line Loans made
by the retiring Administrative Agent in its capacity as Committed Swing Line
Lender, (b) upon such prepayment, the retiring Administrative Agent and
Committed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (c) Borrower shall issue, if so requested by
successor Administrative Agent and Committed Swing Line Lender, a new Swing Line
Note to the successor Administrative Agent and Committed Swing Line Lender, in
the principal amount of the Committed Swing Line Loan Sublimit then in effect
and with other appropriate insertions.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Intercreditor Agreement, the Collateral and the Collateral Documents; provided
that neither Administrative Agent nor Collateral Agent shall owe any fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Hedge Agreement.
Subject to Section 10.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof, and all powers, rights and remedies under the Collateral Documents
may be exercised solely by

 

120



--------------------------------------------------------------------------------

Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition,
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale or other disposition.

(c) Rights under Hedge Agreements and Treasury Services Agreements. No Hedge
Agreement or Treasury Services Agreement will create (or be deemed to create) in
favor of any Lender Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement and Section 9.2 of the Pledge
and Security Agreement.

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for all amounts paid, directly or indirectly, by Administrative
Agent as tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Committed Swing Line Lender, Issuing Bank or a
Co-Documentation Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of
Uncommitted Swing Line Lender or any Lender, the address as indicated on
Appendix B or otherwise indicated to Administrative Agent in writing. Except as
otherwise set forth in paragraph (b) below, each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other

 

121



--------------------------------------------------------------------------------

communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct, bad faith or gross negligence of
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

122



--------------------------------------------------------------------------------

(iv) Each of the Credit Parties, the Lenders, the Issuing Banks and the Agents
agree that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

10.2. Expenses. On and after the Closing Date, Borrower agrees to pay promptly
(a) all the actual and reasonable out-of-pocket costs and expenses of
preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the reasonable out-of-pocket costs of
furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) the reasonable fees, reasonable out-of-pocket expenses and reasonable
disbursements of one counsel to Agents and Lenders in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; provided that, reasonable
attorney’s fees shall be limited to one primary counsel and, if reasonably
required by Administrative Agent, one local or specialist counsel for Agent and
Lenders in each relevant jurisdiction, provided further that if counsel for
Administrative Agent determines in good faith that there is an actual or
potential conflict of interest that requires separate representation for the
Agents, Borrower shall be required to pay for one additional counsel for all
such Agents taken as a whole; (d) all the actual and reasonable out-of-pocket
costs and reasonable out-of-pocket expenses of creating, perfecting and
recording Liens in favor of Collateral Agent, for the benefit of the Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
reasonable out-of-pocket expenses and reasonable disbursements of one counsel to
Collateral Agent and Secured Parties and of counsel providing any opinions that
any Agent or Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual and reasonable out-of-pocket costs and reasonable fees, reasonable
out-of-pocket expenses and reasonable disbursements of any auditors,
accountants, consultants or appraisers; (f) all the actual and reasonable costs
and reasonable out-of-pocket expenses (including the reasonable fees, reasonable
out-of-pocket expenses and reasonable disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel in accordance with the terms of the Credit Documents) in connection
with the custody or preservation of any of the Collateral; (g) all other actual
and reasonable out-of-pocket costs and reasonable out-of-pocket expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all reasonable out-of-pocket costs and
reasonable out-of-pocket expenses, including reasonable attorneys’ fees for one
counsel for Agents and Lenders (unless either (i) the Administrative Agent
determines in good faith that there is an actual or potential conflict of
interest that requires separate representation for the Agents or (ii) the
Lenders, or any of them, request separate counsel, in which case, Borrower shall
be required to pay for one additional counsel for all such Agents and all such
requesting Lenders, taken as a whole) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

123



--------------------------------------------------------------------------------

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, on and
after the Closing Date, each Credit Party agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Agent, Arranger and Lender and the officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and Affiliates of each Agent,
Arranger and Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities (i) to the
extent such Indemnified Liabilities arise from the gross negligence, bad faith
or willful misconduct of that Indemnitee or its employees, agents, directors or
affiliates or (ii) to the extent such Indemnified Liabilities arise out of or
are in connection with any claim, litigation, loss or proceeding not involving a
Credit Party or any of its Subsidiaries or Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than against any Arranger or
Administrative Agent in their capacities as such), in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and continuance of any Event of Default, each Lender is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities

 

124



--------------------------------------------------------------------------------

of any Credit Party to such Lender hereunder, under the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, with the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not materially and adversely affect
the rights of any Lender or Issuing Bank.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date (unless a Letter of Credit Backstop is in
place);

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder (it being understood that any change
to the component definitions of the Leverage Ratio affecting the determination
of interest shall only require the consent of Borrower and the Requisite
Lenders);

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii),
this Section 10.5(b), Section 10.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

 

125



--------------------------------------------------------------------------------

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, that with the consent of Requisite Lenders (excluding any Lenders who
will no longer be Lenders following the borrowing and use of proceeds of the
additional extensions of credit), additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Tranche A Term Loan Exposure of all Lenders, Tranche B
Term Loan Exposure of all Lenders or Revolving Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive any provision of this Agreement or the Pledge and
Security Agreement so as to alter the ratable treatment of Obligations arising
under the Credit Documents and Obligations arising under Hedge Agreements or
Treasury Services Agreement or the definition of “Lender Counterparty,” “Hedge
Agreement,” “Obligations,” “Secured Obligations,” or “Treasury Services
Agreement” (as defined in any applicable Collateral Document) in each case in a
manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty;

 

126



--------------------------------------------------------------------------------

(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(vii) amend or modify the definition of “Change of Control” or waive any Event
of Default under Section 8.1(k) without the written consent of the Requisite
Supermajority Lenders.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
the parties hereto and the successors and permitted assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in
Section 10.6(d). Each assignment shall be recorded in the Register on the
Business Day the Assignment Agreement is received by Administrative Agent, if
received by 12:00 noon New York City time, and on the following Business Day if
received after such time, prompt notice thereof shall be provided to Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

127



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and, in the case of assignments of Tranche A Term Loans, Tranche A Term
Loan Commitments, Revolving Loans or Revolving Commitments to any such Person
(except in the case of assignments made by or to GSCP or Lehman Commercial Paper
Inc.), consented to by each of Borrower and Administrative Agent (such consent
not to be (x) unreasonably withheld or delayed or, (y) in the case of Borrower,
required at any time an Event of Default shall have occurred and then be
continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $2,500,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Tranche
A Term Loans or Tranche B Term Loans of the assigning Lender) with respect to
the assignment of Term Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to GSCP or any Affiliate thereof or (z) in the case of an
Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or

 

128



--------------------------------------------------------------------------------

investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in its Commitments or Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans in violation of the Securities Act or the Exchange Act
or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date or such Letter of Credit is
subject to a Letter of Credit Backstop) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates (it being understood that any change to
the component definitions of the Leverage Ratio affecting the determination of
interest shall

 

129



--------------------------------------------------------------------------------

not require the consent of such participant)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating. Notwithstanding the foregoing, any bank that is a
member of the Farm Credit System that (A) has purchased a participation in the
minimum amount of $10,000,000, (B) has been designated by written notice to
Administrative Agent as being entitled to be accorded the right of a voting
participant, and (C) receives the prior consent of Administrative Agent to
become a voting participant, shall be entitled to vote, and the voting rights of
the selling Lender shall be correspondingly reduced, on a dollar-for-dollar
basis, as if such participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such participant agrees to be subject to Section 2.17 as though it were
a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank or other pledgee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

130



--------------------------------------------------------------------------------

(i) In connection with an additional extension of credit as described in Section
10.5(b)(viii), the Borrower shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders who will no longer be Lenders following the borrowing and use of
proceeds of such additional extensions of credit, instead of prepaying the Loans
or reducing or terminating the Commitments of such Lenders, to (i) require such
Lenders to assign such Loans or Commitments to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with Section 10.5 (with
such amendment, if applicable, being deemed to have been made pursuant to
Section 10.5(b)(viii)). Pursuant to any such assignment, all Loans and
Commitments to be assigned shall be purchased at par (allocated among the
applicable Lenders in the same manner as would be required if such Loans were
being optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 2.18(c). By receiving
such purchase price, such Lenders shall automatically be deemed to have assigned
the Loans or Commitments of such Lenders pursuant to the terms of an Assignment
Agreement, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this paragraph are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

131



--------------------------------------------------------------------------------

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF

 

132



--------------------------------------------------------------------------------

FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY HERETO AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY HERETO IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT ANY PARTY
HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY
OTHER JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Holdings and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such

 

133



--------------------------------------------------------------------------------

nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Lender and each Agent shall make
reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful

 

134



--------------------------------------------------------------------------------

Rate, then any such excess shall be cancelled automatically and, if previously
paid, shall at such Lender’s option be applied to the outstanding amount of the
Loans made hereunder or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission (in pdf format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. With the
exception of those terms contained in the Amended and Restated Commitment
Letter, dated November 2, 2007, among GSCP, Lehman Brothers Inc., Lehman
Commercial Paper Inc. and Aldabra which by the terms of the Commitment Letter
remain in full force and effect, all of GSCP’s, Lehman Brothers Inc.’s, Lehman
Commercial Paper Inc.’s, Aldabra’s and their respective Affiliates’ obligations
under the Commitment Letter shall terminate and be superseded by the Credit
Documents and GSCP, Lehman Brothers Inc., Lehman Commercial Paper Inc., Aldabra
and their respective Affiliates shall be released from all liability in
connection therewith, including, without limitation, any claim for injury or
damages, whether consequential, special, direct, indirect, punitive or
otherwise.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of Borrower. Borrower
agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between Lenders and Borrower, its stockholders or its affiliates.
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between Lenders, on
the one hand, and Borrower, on the other, (ii) in connection therewith and with
the process leading to such

 

135



--------------------------------------------------------------------------------

transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of Borrower, its management, stockholders, creditors or any
other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising Borrower on
other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Credit Documents and (iv) Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate. Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ALDABRA SUB LLC, as Borrower prior to the

BPH Merger

By:  

/s/ Samuel K. Cotterell

  Name: Samuel K. Cotterell   Title: Vice President

BOISE PAPER HOLDINGS, L.L.C., as

Borrower after the BPH Merger

By:  

/s/ Samuel K. Cotterell

  Name: Samuel K. Cotterell   Title: Vice President ALDABRA HOLDING SUB LLC By:
 

/s/ Samuel K. Cotterell

  Name: Samuel K. Cotterell   Title: Vice President

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION

HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER

COMPANY

MINNESOTA, DAKOTA & WESTERN


RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC

By:

 

/s/ Samuel K. Cotterell

 

Name:  Samuel K. Cotterell

 

Title:    Vice President

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Collateral Agent, and a Lender

By:  

/s/ Tom Connolly

  Authorized Signatory

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as Syndication Agent and a Lender

By:  

/s/ Jackie Barrett

  Name:  Jackie Barrett   Title:   Authorized Signatory

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Issuing Bank, Committed Swing Line Lender, Co-Documentation Agent and a
Lender

By:  

/s/ Michael L. Letson, Jr.

  Name:  Michael L. Letson, Jr.   Title:    Vice President

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

COBANK, ACB,

as Co-Documentation Agent and a Lender

By:  

/s/ Scott Trauth

  Name:  Scott Trauth   Title:    Senior Vice President

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as a Lender

By:  

/s/ Laurie B. Perper

  Name:  Laurie B. Perper   Title:    Managing Director

 

Credit and Guaranty Agreement (First Lien)



--------------------------------------------------------------------------------

COÖPERATIVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A. “RABOBANK NEDERLAND” NEW
YORK BRANCH,

as Lender

By:  

/s/ Jana Dombrowski

  Name:  Jana Dombrowski   Title:    Executive Director By:  

/s/ Rebecca O. Morrow

  Name:  Rebecca O. Morrow   Title:    Executive Director

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Chris Osborn

  Name:  Chris Osborn   Title:    Managing Director

 



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:  

/s/ Sean Edwards

  Name:  Sean Edwards   Title:    Vice President

 



--------------------------------------------------------------------------------

AgStar Financial Services, PCA/FLCA,

as a Lender

By:  

/s/ Troy Mostaert

  Name:  Troy Mostaert   Title:    Vice President

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Reginald M. Goldsmith III

  Name:  Reginald M. Goldsmith III   Title:    Senior Vice President

 



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Peter S. Predun

  Name:  Peter S. Predun   Title:    Executive Director

 



--------------------------------------------------------------------------------

RZB Finance, LLC,

as a Lender

By:  

/s/ John A. Valiska

  Name:  John A. Valiska   Title:    First Vice President By:  

/s/ Shirley Ritch

  Name:  Shirley Ritch   Title:    Assistant Vice President

 



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Tranche A Term Loan Commitments

 

Lender

   Tranche A
Term Loan Commitment      Pro
Rata Share  

CoBank, ACB

   $ 100,000,000.00         40.0 % 

Bank of America, N.A.

   $ 32,500,000.00         13.0 % 

Toronto Dominion (Texas) LLC

   $ 32,500,000.00         13.0 %  Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A. “Rabobank
Nederland” New York Branch    $ 25,000,000.00         10.0 % 

The Bank of Nova Scotia

   $ 12,500,000.00         5.0 % 

Bank of the West

   $ 10,000,000.00         4.0 % 

AgStar Financial Services, PCA/FLCA

   $ 10,000,000.00         4.0 % 

Wells Fargo Bank, N.A.

   $ 10,000,000.00         4.0 % 

JPMorgan Chase Bank, N.A.

   $ 2,500,000.00         1.0 % 

RZB Finance LLC

   $ 2,500,000.00         1.0 % 

Goldman Sachs Credit Partners L.P.

   $ 12,500,000.00         5.0 % 

Total

   $ 250,000,000.00         100 % 

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Tranche B Term Loan Commitments

 

Lender

   Tranche B
Term Loan Commitment      Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 415,000,000.00         87.36842 % 

CoBank, ACB

   $ 60,000,000.00         12.63158 % 

Total

   $ 475,000,000.00         100 % 

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX A-3

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro
Rata Share  

CoBank, ACB

   $ 100,000,000.00         40.0 % 

Bank of America, N.A.

   $ 32,500,000.00         13.0 % 

Toronto Dominion (Texas) LLC

   $ 32,500,000.00         13.0 %  Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A. “Rabobank
Nederland” New York Branch    $ 25,000,000.00         10.0 % 

The Bank of Nova Scotia

   $ 12,500,000.00         5.0 % 

Bank of the West

   $ 10,000,000.00         4.0 % 

AgStar Financial Services, PCA/FLCA

   $ 10,000,000.00         4.0 % 

Wells Fargo Bank, N.A.

   $ 10,000,000.00         4.0 % 

JPMorgan Chase Bank, N.A.

   $ 2,500,000.00         1.0 % 

RZB Finance LLC

   $ 2,500,000.00         1.0 % 

Goldman Sachs Credit Partners L.P.

   $ 12,500,000.00         5.0 % 

Total

   $ 250,000,000.00         100 % 

 

APPENDIX A-3-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

ALDABRA SUB LLC

BOISE PAPER HOLDINGS, L.L.C.

ALDABRA HOLDING SUB LLC

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION B C T, INC

c/o Boise Paper Holdings, L.L.C.

1111 West Jefferson Street

Suite 200

Boise, ID 83702-5388

Attention: Chief Financial Officer

Facsimile: (208) 384-4913

Email: RobMcNutt@BoiseInc.com

in each case, with a copy to:

c/o Boise Paper Holdings, L.L.C.

1111 West Jefferson Street

Suite 200

Boise, ID 83702-5388

Attention: General Counsel

Facsimile: (208) 384-7945

Email: Legal@BoiseInc.com

 

APPENDIX B-2



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent, Collateral Agent and a Lender:

Administrative Agent’s Principal Office:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Andrew Caditz

Telecopier: (212) 428-1243

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Rob Schatzman

Telecopier: (212) 902-3000

Email: rwschatzman@am.ibd.gs.com

GOLDMAN SACHS CREDIT PARTNERS L.P.,

As Swing Line Lender

Goldman Sachs Credit Partners L.P.

30 Hudson Street, 17th Floor

Jersey City, New Jersey 07302

Attention: Philip Green

Telecopier: (212) 357-4597

Email: Philip.F.Green@ny.email.gs.com

 

APPENDIX B-3



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as Syndication Agent and a Lender

TORONTO DOMINION (TEXAS) LLC

31 West 52nd Street, 22nd Floor

New York, New York 10019

Attention: Nicholas Iwanowycz

Facsimile: (212) 827-7232

 

APPENDIX B-4



--------------------------------------------------------------------------------

BANK OF AMERICA, NA.,

as Issuing Bank, Committed Swing Line Lender, Co-Documentation Agent and a
Lender

Issuing Bank’s Principal Office:

BANK OF AMERICA, N.A.

315 Montgomery Street

San Francisco, California 94104-1866

Attention: Mike Balok

Facsimile: (415) 622-4585

Email: mike.balok@bankofamerica.com

 

APPENDIX B-5



--------------------------------------------------------------------------------

COBANK, ACB,

as Co-Documentation Agent

COBANK, ACB

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Michael Tousignant

Facsimile: (303) 224-2539

Email: mtousignant@cobank.com

with a copy to:

COBANK, ACB

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Beth Johnson

Facsimile: (303) 740-4021

Email: Agencybank@cobank.com

 

APPENDIX B-6



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

TO

CREDIT AND GUARANTY AGREEMENT

DATED AS OF FEBRUARY 22, 2008

AMONG

ALDABRA SUB LLC (to be merged into BOISE PAPER HOLDINGS, L.L.C.),

ALDABRA HOLDING SUB LLC,

CERTAIN SUBSIDIARIES OF ALDABRA SUB LLC,

as Guarantors,

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Administrative Agent and Collateral Agent

TORONTO DOMINION (TEXAS) LLC,

as Syndication Agent,

LEHMAN BROTHERS INC.,

as Joint Lead Arranger

BANK OF AMERICA, N.A. and COBANK, ACB,

as Co-Documentation Agents

AND VARIOUS LENDERS PARTY THERETO

 

1



--------------------------------------------------------------------------------

Schedule 3.1(h)    -    Closing Date Mortgaged Properties Schedule 3.1(h)(vi)   
-    Surveys Schedule 4.1    -    Jurisdictions of Organization and
Qualification Schedule 4.2    -    Equity Interests and Ownership Schedule
4.13(a)    -    Real Estate Assets Under Sale Contracts Schedule 4.13(b)    -   
Real Estate Assets Schedule 4.16    -    Material Contracts Schedule 4.21    -
   Certain Fees Schedule 6.1    -    Certain Indebtedness Schedule 6.2    -   
Certain Liens Schedule 6.3    -    Negative Pledges Schedule 6.5    -    Certain
Restrictions on Subsidiary Distributions Schedule 6.6    -    Certain
Investments Schedule 6.11    -    Certain Affiliate Transactions

 

2



--------------------------------------------------------------------------------

Schedule 3.1(h)

Closing Date Mortgaged Properties

 

1. Trucking (BCT)

Wallula Trucking, Highway 12

Wallula, WA (Walla Walla)

 

2. MD&W Railroad

101 2nd Street

International Falls, MN 56649 (Koochiching)

 

3. St. Helens Paper Mill / Sludge Disposal Site / Hawley Addition

1300 Kaster Road

St. Helens, OR and

Clarifier Solids Landfill

Sykes Road

St. Helens, OR (Columbia)

 

4. Umatilla Wood Chipping Facility

Port of Umatilla, McNary Industrial Park

P.O. Box 1377

Umatilla, OR (Umatilla)

 

5. Wallula Paper Mill

Highway 12

Wallula, WA (Walla Walla)

 

6. IFalls Paper Mill

400 Second Street

International Falls, MN (Koochiching, Itasca & St. Louis)

 

7. Jackson Paper Mill

4585 Industrial Road

Jackson, AL* (Clarke)

*Note: Street address changed several years ago by local government 911 board

 

8. Jackson Paper Mill - Sheeter Facility

600 Clolinger Road

Jackson, AL (Clarke)

 

9. Paper Mill - Tuscahoma Landing

Portion of NE, Frac. Section 31, T13W, R1N, Choctaw, AL (Choctaw)

 

10. DeRidder Mill

4200 Highway 190 West,

DeRidder, LA (Beauregard Parish, Sabine Parish & Vernon Parish)

 

11. SLC Container Plant Main

451 N. 5600 West Street, Salt Lake International Center

Salt Lake City, UT (Salt Lake)

 

12. Burley Container Plant Main

1544 West 27th Street

Burley, ID (Cassia)

 

3



--------------------------------------------------------------------------------

13. Burley Container Plant - Satellite Warehouse

896 Mercury Avenue

Idaho Falls, ID (Bonneville)

 

14. Nampa Container Plant

1808 East Chisholm Drive

Nampa, ID (Canyon)

 

15. Wallula Container Plant Main

Highway 12

Wallula, WA (Walla Walla)

 

16. Salem Container Plant Main

2121 Madrona Avenue, S.E.

Salem, OR (Marion)

 

17. CTC Container Plant Main (Central Texas Corrugated)

7200 Mars Drive

Waco, TX (McLennan)

 

4



--------------------------------------------------------------------------------

Schedule 3.1(h)(vi)

Surveys

 

1. Express map for the following location:

St. Helens Paper Mill / Sludge Disposal Site / Hawley Addition

1300 Kaster Road

St. Helens, OR and

Clarifier Solids Landfill

Sykes Road

St. Helens, OR (Columbia)

 

2. Express map for the following location:

Wallula Paper Mill

Highway 12

Wallula, WA (Walla Walla)

 

3. Express map for the following location:

IFalls Paper Mill

400 Second Street

International Falls, MN (Koochiching, Itasca & St. Louis)

 

4. Express map for the following locations:

(a) Jackson Paper Mill

4585 Industrial Road

Jackson, AL* (Clarke)

*Note: Street address changed several years ago by local government 911 board

(b) Jackson Paper Mill - Sheeter Facility

600 Clolinger Road

Jackson, AL (Clarke)

 

5. Express map for the following location:

DeRidder Mill

4200 Highway 190 West

DeRidder, LA (Beauregard Parish, Sabine Parish & Vernon Parish)

 

6. Express map for the following location:

Wallula Container Plant Main

Highway 12

Wallula, WA (Walla Walla)

 

5



--------------------------------------------------------------------------------

Schedule 4.1

Jurisdictions of Organization and Qualification

 

Current Legal Entity

   Jurisdiction of
Organization

Boise White Paper, L.L.C.

   DE

Boise Packaging and Newsprint, L.L.C.

   DE

Boise Cascade Transportation Holdings Corp.

   DE

Boise White Paper Sales Corp.

   DE

Boise White Paper Holdings Corp.

   DE

International Falls Power Company

   DE

Minnesota, Dakota & Western Railway Company

   MN

Bemis Corporation

   DE

BC China Corporation

   DE

B C T, Inc.

   DE

Aldabra Sub LLC

   DE

Boise Paper Holdings, L.L.C.

   DE

Aldabra Holding Sub LLC

   DE

Boise Hong Kong Limited

   Hong Kong

 

6



--------------------------------------------------------------------------------

Schedule 4.2

Equity Interests and Ownership

 

Company

   Owner    Type of Organization    Number of Shares or Units  Owned
/ Percentage Ownership Boise Paper Holdings, L.L.C.    Aldabra Holding Sub LLC
   limited liability company    1,000/100% Boise Packaging & Newsprint, L.L.C.
   Boise Paper Holdings, L.L.C.    limited liability company    1,000/100% Boise
White Paper, L.L.C.    Boise Paper Holdings, L.L.C.    limited liability company
   1,000/100% Boise Cascade Transportation Holdings Corp.    Boise Paper
Holdings, L.L.C.    corporation    1,000/100% Boise White Paper Sales Corp.   
Boise White Paper, L.L.C.    corporation    100/100% Boise White Paper Holdings
Corp.    Boise White Paper, L.L.C.    corporation    1,000/100% Bemis
Corporation    Boise White Paper, L.L.C.    corporation    1,000/100% B C T,
Inc.    Boise Cascade Transportation
Holdings Corp.    corporation    1,000/100% International Falls Power Company   
Boise White Paper Holdings
Corp.    corporation    1,000/100% Minnesota, Dakota & Western Railway Company
   Boise White Paper Holdings
Corp.    corporation    1,000/100% BC China Corporation    Bemis Corporation   
corporation    1,000/100% Boise Hong Kong Limited    Bemis Corporation   
corporation    1/100%

 

7



--------------------------------------------------------------------------------

Schedule 4.13(a)

Real Estate Assets Under Sale Contracts

- The Vancouver and Salem mill sites have been sold to third parties and/or
conveyed to Boise Cascade, L.L.C. in accordance with the Acquisition Agreement.

 

8



--------------------------------------------------------------------------------

Schedule 4.13(b)

Real Estate Assets

OWNED PROPERTIES

 

1. Trucking (BCT)

Wallula Trucking, Highway 12

Wallula, WA (Walla Walla)

 

2. MD&W Railroad

101 2nd Street

International Falls, MN 56649 (Koochiching)

 

3. St. Helens Paper Mill / Sludge Disposal Site / Hawley Addition

1300 Kaster Road

St. Helens, OR and

Clarifier Solids Landfill

Sykes Road

St. Helens, OR (Columbia)

 

4. Umatilla Wood Chipping Facility

Port of Umatilla, McNary Industrial Park

P.O. Box 1377

Umatilla, OR (Umatilla)

 

5. Wallula Paper Mill

Highway 12

Wallula, WA (Walla Walla)

 

6. IFalls Paper Mill

400 Second Street

International Falls, MN (Koochiching, Itasca & St. Louis)

 

7. Jackson Paper Mill

4585 Industrial Road

Jackson, AL* (Clarke)

*Note: Street address changed several years ago by local government 911 board

 

8. Jackson Paper Mill - Sheeter Facility

600 Clolinger Road

Jackson, AL (Clarke)

 

9. Paper Mill - Tuscahoma Landing

Portion of NE, Frac. Section 31, T13W, R1N

Choctaw, AL (Choctaw)

 

10. DeRidder Mill

4200 Highway 190 West

DeRidder, LA (Beauregard Parish, Sabine Parish & Vernon Parish)

 

11. SLC Container Plant Main

451 5600 West Street, Salt Lake International Center

Salt Lake City, UT (Salt Lake)

 

9



--------------------------------------------------------------------------------

12. Burley Container Plant Main

1544 West 27th Street

Burley, ID (Cassia)

 

13. Burley Container Plant - Satellite Warehouse

896 Mercury Avenue

Idaho Falls, ID (Bonneville)

 

14. Nampa Container Plant

1808 East Chisholm Drive

Nampa, ID (Canyon)

 

15. Wallula Container Plant Main

Highway 395

Wallula, WA (Walla Walla)

 

16. Salem Container Plant Main

2121 Madrona Avenue, S.E.

Salem, OR (Marion)

 

17. CTC Container Plant Main (Central Texas Corrugated)

7200 Mars Drive

Waco, TX (McLennan)

LEASED PROPERTIES

 

1. Boise Headquarters

1111W. Jefferson Street

Boise, ID (Ada)

 

2. Wallula Paper Mill - Cottonwoods Fiber Farm

(Ice Harbor Farms)

Portions of Sections 2, 3, 10, 15, & 16 of T8N, R32E

Wallula, WA (Walla Walla)

 

3. Wallula Paper Mill - Cottonwoods Fiber Farm

(Hillside Farms)

Portions of Sections 1, 3, 11 & 12 T8N, R31E & Portions of Sections 6 & 7, T8N,
R32E

Wallula, WA (Walla Walla)

 

4. Jackson Paper Mill - Warehouse

650 Clolinger Road, Jackson Industrial Park

Jackson, AL (Clarke)

 

5. Paper Distribution - Administrative Facility

Admin. Regional Service Center - Park Tower II, 222 NE Park Plaza Drive, Suite
105

Vancouver, WA (Clark)

 

6. Paper Distribution - Regional Service Center

591 & 651 Supreme Drive (Chicago RSC )

Bensenville, IL (DuPage)

 

7. Paper Distribution - Regional Service Center

8900 Rex Road, (Los Angeles RSC)

Pico Rivera, CA (Los Angeles)

 

10



--------------------------------------------------------------------------------

8. Container Plant - Satellite warehouse

450 N. Wright Brothers Drive

Salt Lake International Center

Salt Lake City, UT

 

9. Nampa Container Plant - Satellite Warehouse

1622 East Fargo

Nampa, ID (Canyon)

 

10. Container Plant - Satellite Warehouse

3808 North Sullivan Road

Building #12, Suite G

Spokane Business & Industrial Park

Spokane, WA

 

11. Salem Container Plant - Satellite Warehouse

1505 Madison Street, NE

Salem, OR (Marion)

 

12. Trucking Offices

1400 S. Vista Avenue

Boise, ID (Ada)

 

11



--------------------------------------------------------------------------------

Schedule 4.16

Material Contracts

 

1. Paper Purchase Agreement dated October 29, 2004, between Boise White Paper,
L.L.C. and OfficeMax Incorporated, amending and superseding the Paper Purchase
Agreement Term Sheet dated April 28, 2004 between OfficeMax Incorporated and
Boise Office Solutions (the “Supply Agreement”).

 

2. Intellectual Property License Agreement, by and between Boise Cascade,
L.L.C., a Delaware limited liability company, and Boise Paper Holdings, L.L.C.,
a Delaware limited liability company, dated as of the date hereof.

 

12



--------------------------------------------------------------------------------

Schedule 4.21

Certain Fees

 

1. Fees and expenses owed to Houlihan Lokey Howard & Zukin and its Affiliates.

 

2. Deferred discount owed to Lazard Capital Markets LLC, Pali Capital, Inc.,
Ladenberg Thalmann & Co. Inc. and EarlyBird Capital, Inc. upon consummation of
the Acquisition Agreement.

 

3. Expenses owed to Pali Capital, Inc. and Lazard Freres & Co. LLC.

 

13



--------------------------------------------------------------------------------

Schedule 6.1

Certain Indebtedness

Indebtedness secured by the Lien described on Schedule 6.2 hereto.

 

14



--------------------------------------------------------------------------------

Schedule 6.2

Certain Liens

Claim of Lien in the amount of $515,963.04 in favor of Industra Services Corp.
against Boise White Paper, L.L.C. dated August 27, 2007 for services performed
between April 17, 2007 and May 31, 2007 in connection with the bleach plant
outage. The amount of the Lien is in dispute because of the damage caused to the
property of Boise White Paper, L.L.C. during the performance of the services.

 

15



--------------------------------------------------------------------------------

Schedule 6.3

Negative Pledges

None

 

16



--------------------------------------------------------------------------------

Schedule 6.5

Certain Restrictions on Subsidiary Distributions

 

1. Investor Rights Agreement.

 

2. Subordinated Guaranty, dated as of the date hereof, made by Holdings and its
Subsidiaries in favor of Boise Cascade, L.L.C., a Delaware limited liability
company (the “Subordinated Guaranty”).

 

17



--------------------------------------------------------------------------------

Schedule 6.6

Certain Investments

- The 50% equity interest in Louisiana Timber Procurement, L.L.C. held by Boise
Packaging & Newsprint, L.L.C., a Delaware limited liability company.

 

18



--------------------------------------------------------------------------------

Schedule 6.11

Certain Affiliate Transactions

Subordinated Guaranty.

 

19



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of February 22,
2008 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among ALDABRA SUB
LLC, a Delaware limited liability company (“Aldabra”, and prior to the BPH
Merger, “Borrower”), and BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company (“BPH”, and, after the BPH merger, “Borrower”), ALDABRA
HOLDING SUB LLC, a Delaware limited liability company, certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Administrative Agent, and certain other agents
party thereto.

Pursuant to Section [2.1][2.2][2.3] of the Credit Agreement, Borrower desires
that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy] (the
“Credit Date”):

Tranche A Term Loans

 

¨   Base Rate Loans:    $[    ,    ,    ] ¨   Eurodollar Rate Loans, with an
initial Interest Period of              month(s):         $[    ,    ,    ]
Tranche B Term Loans ¨   Base Rate Loans:    $[    ,    ,    ] ¨   Eurodollar
Rate Loans, with an initial Interest Period of              month(s):        
$[    ,    ,    ] Revolving Loans ¨   Base Rate Loans:    $[    ,    ,    ] ¨  
Eurodollar Rate Loans, with an initial Interest Period of              month(s):
        $[    ,    ,    ] Committed Swing Line Loans:    $[    ,    ,    ]

Borrower hereby certifies that:

(i) after making the Loans requested on the Credit Date, the Total Utilization
of Revolving Commitments shall not exceed the Revolving Commitments then in
effect;

(ii) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects (except
that any representation or warranty that is qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects) on and as of

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects (except that any representation or warranty
that is qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of such earlier date[; provided that any
reference to Material Adverse Effect shall be deemed to mean a Material Adverse
Change]1;

(iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default[; provided that any reference to
Material Adverse Effect shall be deemed to mean a Material Adverse Change (other
than for the purpose of determining whether an Event of Default under
Section 8.1(c) and/or Section 8.1(e) of the Credit Agreement has occurred)]2;
and

(iv) attached hereto as Exhibit A is a true and correct copy of the Funds Flow
Memorandum.

 

Date: [mm/dd/yy]   [ALDABRA SUB LLC][BOISE PAPER HOLDINGS, L.L.C.]3   By:  

 

  Name:     Title:  

 

1 To be inserted in Funding Notice delivered on the Closing Date.

2 To be inserted in Funding Notice delivered on the Closing Date.

3 Aldabra Sub LLC, as Borrower prior to the Merger on the Closing Date and Boise
Paper Holdings, L.L.C., as Borrower after the Merger on the Closing Date.

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

Exhibit A

Funds Flow Memorandum

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

FLOW OF FUNDS MEMORANDUM

This Flow of Funds Memorandum (this “Memorandum”) sets forth the transfer
procedures in connection with the purchase of certain assets of Boise Cascade,
L.L.C. (“Boise LLC”), by Aldabra 2 Acquisition Corp. (“Aldabra”, and upon
consummation of the transactions contemplated by the Purchase and Sale Agreement
(as defined below), “Boise Inc.”), Aldabra Holding Sub LLC, a wholly owned
subsidiary of Aldabra (“Aldabra Holding Sub”), and Aldabra Sub LLC, a wholly
owned subsidiary of Aldabra Holding Sub (“Aldabra Sub”). Capitalized terms used
in Sections 2 and 3 of this Memorandum but not otherwise defined herein shall
have the meanings given to such terms in the Purchase and Sale Agreement (as
defined below).

 

1. Principal Agreements.

 

  (a) Purchase and Sale Agreement, dated as of September 7, 2007, by and among
Boise LLC, Boise Paper Holdings, L.L.C., Boise Packaging & Newsprint, L.L.C.,
Boise White Paper, L.L.C., Boise Cascade Transportation Holdings Corp., Aldabra
and Aldabra Sub, as amended by that certain Amendment No. 1 to Purchase and Sale
Agreement, dated as of October 18, 2007, and that certain Amendment No. 2 to
Purchase and Sale Agreement, dated as of February 22, 2008 (the “Purchase and
Sale Agreement”).

 

  (b) Credit and Guaranty Agreement, dated as of February 22, 2008, by and among
Aldabra Sub, Aldabra Holding Sub, certain subsidiaries of Aldabra Sub, as
Guarantors, the various Lenders party thereto, Goldman Sachs Credit Partners
L.P., as Joint Lead Arranger, Joint Bookrunner, Administrative Agent and
Collateral Agent, Lehman Brothers Inc., as Joint Lead Arranger and Joint
Bookrunner, and the other Agents party thereto (the “First Lien Credit
Agreement”).

 

  (c) Second Lien Credit and Guaranty Agreement, dated as of February 22, 2008,
by and among Aldabra Sub, Aldabra Holding Sub, certain subsidiaries of Aldabra
Sub, as Guarantors, the various Lenders party thereto, Lehman Commercial Paper
Inc., as Administrative Agent and Collateral Agent, Goldman Sachs Credit
Partners L.P., as Syndication Agent, and Lehman Brothers Inc., as Documentation
Agent (the “Second Lien Credit Agreement”).

 

  (d) Loan and Security Agreement, dated as of February 22, 2008, by and among
Boise LLC, several of Boise LLC’s subsidiaries, Bank of America, N.A., as Agent,
and the Lenders from time to time party thereto (the “Woodco Credit Facility”).

 

  (e)

Third Amended and Restated Credit Agreement, dated as of May 3, 2007, by and
among Boise Cascade Holdings, L.L.C. (“Boise Holdings”), Boise LLC, JPMorgan
Chase Bank, N.A., as Administrative Agent, J.P. Morgan Securities Inc. and
Lehman Brothers Inc., as Joint Lead Arrangers and Joint Bookrunners, Lehman
Brothers Inc., as Syndication Agent, Banc of America Securities LLC, Deutsche
Securities Inc. and Goldman Sachs Credit Partners L.P., as



--------------------------------------------------------------------------------

  Documentation Agents and the Lenders party thereto (as supplemented and
amended from time to time, the “Existing Credit Facility”).

 

  (f) Transfer and Administration Agreement (for securitization of receivables),
dated as of October 26, 2005, by and among Boise LLC, several of Boise LLC’s
subsidiaries, Bank of America National Association, Calyon New York Branch, and
the other Investors party thereto (the “Receivables Securitization Facility”).

 

  (g) Indenture, dated as of October 29, 2004, by and among Boise LLC, Boise
Cascade Finance Corporation, each Note Guarantor from time to time party thereto
and U.S. Bank National Association, a national banking association, as Trustee
(as supplemented and amended from time to time, the “Indenture”).

 

2



--------------------------------------------------------------------------------

2. Transfers Made.

The following transactions occurred at the Closing:

 

  (a) Sources and Uses of Funds for Aldabra.

 

  (i) Sources of Funds for Aldabra.

 

  (A) Aldabra received a distribution of $405,046,665.32 from the Trust Fund.

 

  (B) As of the Closing Date, Aldabra had $115,476.62 in cash on its balance
sheet.

 

  (ii) Uses of Funds for Aldabra.

 

  (A) Aldabra paid $2,506,865.94 in the aggregate in cash to Boise LLC for
transfer to a Paper Group account to cover the payment of certain third-party
invoices that were transferred to the Paper Group.

 

  (B) Aldabra paid $904,604.34 in the aggregate in cash to Boise LLC as a
true-up of the Buyer Shared Expense Amount that had previously been paid by
Boise LLC.

 

  (C) Aldabra paid $12,420,000.00 in the aggregate in cash as deferred
underwriting fees related to Aldabra’s initial public offering, as is more fully
detailed in Section 2(e) below.

 

  (D) Aldabra paid $120,169,889.86 in the aggregate in cash to its converting
shareholders.

 

  (E) Aldabra contributed $269,160,781.80 in the aggregate in cash to Aldabra
Holding Sub as a capital contribution in respect of its equity securities of
Aldabra Holding Sub.

 

  (b) Sources and Uses of Funds for Aldabra Holding Sub.

 

  (i) Sources of Funds for Aldabra Holding Sub.

 

  (A) Aldabra contributed $269,160,781.80 in the aggregate in cash to Aldabra
Holding Sub as a capital contribution in respect of its equity securities of
Aldabra Holding Sub.

 

  (ii) Uses of Funds for Aldabra Holding Sub.

 

  (A) Aldabra Holding Sub contributed $269,160,781.80 in the aggregate in cash
to Aldabra Sub as a capital contribution in respect of its equity securities of
Aldabra Sub.

 

3



--------------------------------------------------------------------------------

  (c) Sources and Uses of Funds for Aldabra Sub.

 

  (i) Sources of Funds for Aldabra Sub.

 

  (A) Aldabra Holding Sub contributed $269,160,781.80 in the aggregate in cash
to Aldabra Sub as a capital contribution in respect of its equity securities of
Aldabra Sub.

 

  (B) The Lenders under the First Lien Credit Agreement loaned $250,000,000.00
in the aggregate in cash to Aldabra Sub in respect of the Tranche A Term Loan
pursuant to the terms thereof.

 

  (C) The Lenders under the First Lien Credit Agreement loaned $475,000,000.00
in the aggregate in cash to Aldabra Sub in respect of the Tranche B Term Loan
pursuant to the terms thereof.

 

  (D) The Lenders under the First Lien Credit Agreement loaned $80,000,000.00 in
the aggregate in cash to Aldabra Sub in respect of the Revolving Loans pursuant
to the terms thereof.

 

  (E) The Lenders under the Second Lien Credit Agreement loaned $260,700,000.00
in the aggregate in cash to Aldabra Sub pursuant to the terms thereof.

 

  (ii) Uses of Funds for Aldabra Sub.

 

  (A) Aldabra Sub paid $1,275,860,781.80 to Boise LLC as payment for the Cash
Portion of the Estimated Closing Purchase Price pursuant to the terms of the
Purchase and Sale Agreement.

 

  (B) Aldabra Sub paid $2,017,500.00 to Boise LLC as an excess revolver
transfer, which amount is not included in the calculation of the Cash Portion.

 

  (C) Aldabra Sub paid $56,982,500.00 in the aggregate in cash as closing fees
under the First Lien Credit Agreement and the Second Lien Credit Agreement, as
is more fully detailed in Section 2(e) below.

 

  (d) Sources and Uses of Funds for Boise LLC.

 

  (i) Sources of Funds for Boise LLC.

 

4



--------------------------------------------------------------------------------

  (A) Aldabra Sub paid $1,275,860,781.80 to Boise LLC as payment for the Cash
Portion of the Estimated Closing Purchase Price pursuant to the terms of the
Purchase and Sale Agreement.1

 

  (B) Aldabra Sub paid $2,017,500.00 to Boise LLC as an excess revolver
transfer, which amount is not included in the calculation of the Cash Portion.

 

  (C) The Lenders under the Woodco Credit Facility loaned $64,000,000.00 in the
aggregate in cash to Boise LLC pursuant to the terms thereof.

 

  (D) Aldabra paid $2,506,865.94 in the aggregate in cash to Boise LLC for
transfer to a Paper Group account to cover the payment of certain third-party
invoices that were transferred to the Paper Group.

 

  (E) Aldabra paid $904,604.34 in the aggregate in cash to Boise LLC as a
true-up of the Buyer Shared Expense Amount that had previously been paid by
Boise LLC.

 

  (ii) Uses of Funds for Boise LLC.

 

  (A) Boise LLC transferred $2,506,865.94 in the aggregate in cash to a Paper
Group account to cover the payment of certain third-party invoices that were
transferred to the Paper Group.

 

  (B) Boise LLC transferred $2,017,500.00 in the aggregate in cash to a Paper
Group account to return excess revolver borrowings by the Paper Group that were
funded to a Boise LLC account.

 

  (C) Boise LLC paid $ [Redacted] in the aggregate in cash as facility fees
under the First Lien Credit Agreement and the Second Lien Credit Agreement in
order to satisfy Aldabra Sub’s obligation to pay such fees thereunder, as is
more fully detailed in Section 2(e) below.

 

  (D) Boise LLC paid $12,708,080.32 in the aggregate in cash as other
transaction expenses, as is more fully detailed in Section 2(e)(vi) -
(xviii) below.

 

1 The remainder of the total Estimated Closing Purchase Price of $1,678,020,130
was paid in the form of (i) a promissory note in the original principal amount
of $41,000,000 made by Boise Inc. in favor of Boise LLC and (ii) shares of
common stock of Boise Inc.

 

5



--------------------------------------------------------------------------------

  (E) Boise LLC paid $763,164,522.89 in the aggregate in cash to the Lenders
under its Existing Credit Facility as a prepayment of certain debt and a payment
of accrued interest thereunder. $60,000,000 of such payment was funded with the
net proceeds Boise LLC received from borrowings under the Woodco Credit
Facility, and the remainder was funded with a portion of the cash received from
Aldabra Sub.

 

  (F) Boise LLC paid $165,830,072.09 to certain Investors under its Receivables
Securitization Facility as a prepayment of certain debt thereunder.

 

  (G) Boise LLC paid $23,290,154.00 in the aggregate in cash to U.S. Bank, N.A.
in order to cash collateralize certain of the Existing Credit Facility’s letter
of credit obligations.

 

  (H) Boise LLC retained $352,192,556.84 in cash for working capital, general
corporate expenditures, a tax distribution to the unitholders of Boise Holdings
and an asset disposition offer to holders of its 7-1/8% Senior Subordinated
Notes due 2014 pursuant to the terms of the Indenture.

 

  (e) Transaction Expenses of Aldabra and Boise LLC.

 

  (i) $12,420,000.00 in cash was transferred by Aldabra to Lazard Capital
Markets LLC, on behalf of Lazard Capital Markets LLC, Pali Capital, Inc.,
Ladenburg Thalmann & Co. Inc. and EarlyBirdCapital, Inc., for deferred
underwriting fees related to Aldabra’s initial public offering.

 

  (ii) $30,912,500.00 in cash was transferred by Aldabra Sub to Goldman Sachs
Credit Partners L.P., on behalf of certain parties to the First Lien Credit
Agreement, for closing fees related to the revolver and the term loan credit
facilities under the First Lien Credit Agreement.

 

  (iii) $26,070,000.00 in cash was transferred by Aldabra Sub to Goldman Sachs
Credit Partners L.P., on behalf of certain parties to the Second Lien Credit
Agreement, for closing fees related to the term loan credit facility under the
Second Lien Credit Agreement.

 

  (iv) $[Redacted] in cash was transferred by Boise LLC to Goldman Sachs Credit
Partners L.P., on behalf of certain parties to the First Lien Credit Agreement,
for facility fees related to the First Lien Credit Agreement, in order to
satisfy Aldabra Sub’s obligation to pay such fees thereunder.

 

  (v) $[Redacted] in cash was transferred by Boise LLC to Goldman Sachs Credit
Partners L.P., on behalf of certain parties to the Second Lien Credit Agreement,
for facility fees related to the Second Lien Credit Agreement, in order to
satisfy Aldabra Sub’s obligation to pay such fees thereunder.

 

6



--------------------------------------------------------------------------------

  (vi) $127,792.66 in cash was transferred by Boise LLC to Goldman Sachs Credit
Partners L.P., on behalf of Goldman Sachs Credit Partners L.P. and Lehman
Brothers Inc., for out-of-pocket expenses incurred by Goldman Sachs Credit
Partners L.P. and Lehman Brothers Inc. in connection with the First Lien Credit
Agreement and the Second Lien Credit Agreement.

 

  (vii) $[Redacted] in cash was transferred by Boise LLC to Bank of America,
N.A., on behalf of certain parties to the Woodco Credit Facility, for commitment
fees, administration fees and other fees related to the Woodco Credit Facility.

 

  (viii) $18,144.29 in cash was transferred by Boise LLC to Madison Dearborn
Partners, L.L.C. for certain expenses incurred by Madison Dearborn Partners,
L.L.C. in connection with the transactions contemplated by the Purchase and Sale
Agreement.

 

  (ix) $2,200,000.00 in cash was transferred by Boise LLC to Kirkland & Ellis
LLP (“K&E”), special counsel to Boise LLC, MDCP IV, Madison Dearborn Partners
IV, L.P. and Madison Dearborn Partners, L.L.C., for legal fees and expenses in
connection with the transactions contemplated by the Purchase and Sale
Agreement.

 

  (x) $1,207,883.19 in cash in the aggregate was paid by Boise LLC to Latham &
Watkins LLP and Milbank, Tweed, Hadley & McCloy LLP for legal fees and expenses
arising from the transactions contemplated by the First Lien Credit Agreement
and the Second Lien Credit Agreement, in order to satisfy Aldabra Sub’s
obligation to pay such fees and expenses thereunder.

 

  (xi) $[Redacted] in cash was transferred by Boise LLC to Goldman, Sachs & Co,
Inc. as payment for its M&A fee in connection with the transactions contemplated
by the Purchase and Sale Agreement.

 

  (xii)

$542,745.862 in cash was transferred by Boise LLC to First American Title
Company for certain title insurance, transfer taxes and related fees and
expenses arising from the transactions contemplated by the Purchase and Sale
Agreement.

 

  (xiii) $14,998.00 in cash was transferred by Boise LLC to Burr & Forman, LLP,
Alabama real estate counsel to Boise LLC, for legal fees and expenses arising
from the transactions contemplated by the Purchase and Sale

 

2 NTD: This reflects the total amount of these taxes and fees (even though these
costs represent a Shared Expense Amount) because the true-up Boise LLC received
from Aldabra (see § 2(a)(ii)(B)) included Aldabra’s portion of these fees.

 

7



--------------------------------------------------------------------------------

  Agreement, 50% of which represents a Buyer Shared Expense Amount and will be
reimbursed by Boise Inc. after the closing.

 

  (xiv) $31,217.17 in cash was transferred by Boise LLC to Perkins Coie LLP,
Idaho, Oregon and Washington real estate counsel to Boise LLC, for legal fees
and expenses arising from the transactions contemplated by the Purchase and Sale
Agreement, 50% of which represents a Buyer Shared Expense Amount and will be
reimbursed by Boise Inc. after the closing.

 

  (xv) $9,960.00 in cash was transferred by Boise LLC to Jones Walker, Louisiana
real estate counsel to Boise LLC, for legal fees and expenses arising from the
transactions contemplated by the Purchase and Sale Agreement, 50% of which
represents a Buyer Shared Expense Amount and will be reimbursed by Boise Inc.
after the closing.

 

  (xvi) $34,839.15 in cash was transferred by Boise LLC to Parinsen Kaplan
Rosberg & Gotlieb P.A., Minnesota real estate counsel to Boise LLC, for legal
fees and expenses arising from the transactions contemplated by the Purchase and
Sale Agreement, 50% of which represents a Buyer Shared Expense Amount and will
be reimbursed by Boise Inc. after the closing.

 

  (xvii) $8,500.00 in cash was transferred by Boise LLC to Haynes and Boone,
L.L.P., Texas real estate counsel to Boise LLC, for legal fees and expenses
arising from the transactions contemplated by the Purchase and Sale Agreement,
50% of which represents a Buyer Shared Expense Amount and will be reimbursed by
Boise Inc. after the closing.

 

  (xviii) $12,000.00 in cash was transferred by Boise LLC to Hunton & Williams
LLP, counsel to Bank of America National Association and Calyon New York Branch
with respect to the Receivables Securitization Facility, for legal fees and
expenses arising from the termination of the Receivables Securitization
Facility.

 

8



--------------------------------------------------------------------------------

3. Account Transfers.

Notwithstanding the foregoing, for purposes of efficiency the parties to the
Purchase and Sale Agreement made the actual wire transfers detailed on Exhibit A
attached hereto.

 

9



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of February 22,
2008 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among BOISE PAPER
HOLDINGS, L.L.C., a Delaware limited liability company, as successor by merger
to ALDABRA SUB LLC, a Delaware limited liability company (the “Borrower”),
ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, and certain
other agents party thereto.

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

 

1. Tranche A Term Loans:   $[    ,    ,    ]    Eurodollar Rate Loans to be
continued with Interest Period of [            ] month(s)   $[    ,    ,    ]   
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[            ] month(s)   $[    ,    ,    ]    Eurodollar Rate Loans to be
converted to Base Rate Loans 2. Tranche B Term Loans:   $[    ,    ,    ]   
Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)   $[    ,    ,    ]    Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of month(s)   $[    ,    ,    ]    Eurodollar
Rate Loans to be converted to Base Rate Loans 3. Revolving Loans:  
$[    ,    ,    ]    Eurodollar Rate Loans to be continued with Interest Period
of [            ] month(s)   $[    ,    ,    ]    Base Rate Loans to be
converted to Eurodollar Rate Loans with Interest Period of              month(s)
  $[    ,    ,    ]    Eurodollar Rate Loans to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

Date: [mm/dd/yy]   BOISE PAPER HOLDINGS, L.L.C.   By:  

 

  Name:     Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

CREDIT AND GUARANTY AGREEMENT

ISSUANCE NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of February 22,
2008 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among ALDABRA SUB
LLC, a Delaware limited liability company (“Aldabra”, and prior to the BPH
Merger, “Borrower”), and BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company (“BPH”, and, after the BPH merger, “Borrower”), ALDABRA
HOLDING SUB LLC, a Delaware limited liability company, certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Administrative Agent, BANK OF AMERICA, N.A., as
Issuing Bank and certain other agents party thereto.

Pursuant to Section 2.4 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[    ,    ,    ].

Attached hereto for each such Letter of Credit are the following:

(a) the stated amount of such Letter of Credit;

(b) the name and address of the beneficiary;

(c) the expiration date; and

(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

Borrower hereby certifies that:

(i) after issuing such Letter of Credit requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(ii) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true and correct in all material respects (except
that any representation or warranty that is qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects) on and as of
such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects (except that any representation or warranty
that is qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of such earlier date[; provided that any
reference to Material Adverse Effect shall be deemed to mean a Material Adverse
Change]1;

(iii) as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default.

 

1 To be inserted in any Issuance Notice delivered on the Closing Date.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

Date: [mm/dd/yy]   [ALDABRA SUB LLC][BOISE PAPER HOLDINGS, L.L.C.]1   By:  

 

  Name:     Title:  

 

1 Aldabra Sub LLC, as Borrower prior to the Merger on the Closing Date and Boise
Paper Holdings, L.L.C., as Borrower after the Merger on the Closing Date.

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

TRANCHE A TERM LOAN NOTE

 

$[1][    ,    ,    ]    February 22, 2008    New York, New York

FOR VALUE RECEIVED, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability
company, as successor by merger to ALDABRA SUB LLC, a Delaware limited liability
company (“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered permitted assigns the principal amount of [1][DOLLARS]
($[    ,    ,    ][1]) in the installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full (except for contingent obligations for
which no claim has been made), at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement, dated as of February 22, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and certain
other agents party thereto.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Tranche A Term Loan Notes” in the aggregate principal
amount of $250,000,000 and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and, if required by the Credit Agreement, consented to by Borrower and
recorded in the Register, Borrower, each Agent and Lenders shall be entitled to
deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof, it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

[1] Lender’s Tranche A Term Loan Commitment

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

The unpaid balance of the principal amount of this Note, together with all
accrued and unpaid interest thereon, (i) will automatically upon the occurrence
of any Event of Default described in Section 8.1(f) or 8.1(g) of the Credit
Agreement or (ii) may if any other Event of Default has occurred and is
continuing, become or be declared to be due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Borrower promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and the right to plead any
statute of limitations as a defense to any demand hereunder, in each case, to
the full extent permitted by applicable law.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

BOISE PAPER HOLDINGS, L.L.C. By:  

 

Name:   Title:  

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

TRANCHE A TERM LOAN NOTE

 

Date

  

Amount of Loan

Made This Date

  

Amount of Principal

Paid This Date

  

Outstanding Principal
Balance This Date

  

Notation

Made By

           

 

EXHIBIT B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT

TRANCHE B TERM LOAN NOTE

 

$[1][    ,    ,    ]    February 22, 2008    New York, New York

FOR VALUE RECEIVED, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability
company, as successor by merger to ALDABRA SUB LLC, a Delaware limited liability
company (“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered permitted assigns the principal amount of [1][DOLLARS]
($[1][    ,    ,    ]) in the installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full (except for contingent obligations for
which no claim has been made), at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement, dated as of February 22, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and certain
other agents party thereto.

Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

This Note is one of the “Tranche B Term Loan Notes” in the aggregate principal
amount of $475,000,000 and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and, if required by the Credit Agreement, consented to by Borrower and
recorded in the Register, Borrower, each Agent and Lenders shall be entitled to
deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof, it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

[1] Lender’s Tranche B Term Loan Commitment

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

The unpaid balance of the principal amount of this Note, together with all
accrued and unpaid interest thereon, (i) will automatically upon the occurrence
of any Event of Default described in Section 8.1(f) or 8.1(g) of the Credit
Agreement or (ii) may if any other Event of Default has occurred and is
continuing, become or be declared to be due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Borrower promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and the right to plead any
statute of limitations as a defense to any demand hereunder, in each case, to
the full extent permitted by applicable law.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

BOISE PAPER HOLDINGS, L.L.C. By:  

 

Name:   Title:  

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

TRANCHE B LOAN NOTE

 

Date

  

Amount of Loan

Made This Date

  

Amount of Principal

Paid This Date

  

Outstanding Principal
Balance This Date

  

Notation

Made By

           

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

 

$[1][    ,    ,    ]    February 22, 2008    New York, New York

FOR VALUE RECEIVED, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability
company, as successor by merger to ALDABRA SUB LLC, a Delaware limited liability
company (“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered permitted assigns, on or before the Revolving Commitment Termination
Date, the lesser of (a) [1][DOLLARS] ($[1][    ,    ,    ]) and (b) the unpaid
principal amount of all advances made by Payee to Borrower as Revolving Loans
under the Credit Agreement referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full (except for contingent obligations for
which no claim has been made), at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement, dated as of February 22, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and certain
other agents party thereto.

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $250,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and, if required by the Credit Agreement, consented to by Borrower and
recorded in the Register, Borrower, each Agent and Lenders shall be entitled to
deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof, it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

[1] Lender’s Revolving Credit Commitment

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

The unpaid balance of the principal amount of this Note, together with all
accrued and unpaid interest thereon, (i) will automatically upon the occurrence
of any Event of Default described in Section 8.1(f) or 8.1(g) of the Credit
Agreement or (ii) may if any other Event of Default has occurred and is
continuing, become or be declared to be due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Borrower promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and the right to plead any
statute of limitations as a defense to any demand hereunder, in each case to the
full extent permitted by applicable law.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

BOISE PAPER HOLDINGS, L.L.C. By:  

 

Name:   Title:  

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

  

Amount of Loan

Made This Date

  

Amount of Principal

Paid This Date

  

Outstanding Principal
Balance This Date

  

Notation

Made By

           

 

EXHIBIT B-3-4



--------------------------------------------------------------------------------

EXHIBIT B-4 TO

CREDIT AND GUARANTY AGREEMENT

COMMITTED SWING LINE NOTE

 

$25,000,000

   February 22, 2008    New York, New York

FOR VALUE RECEIVED, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability
company, as successor by merger to ALDABRA SUB LLC, a Delaware limited liability
company (“Borrower”), promises to pay to BANK OF AMERICA, N.A., as Committed
Swing Line Lender (“Payee”), on or before the Revolving Commitment Termination
Date, the lesser of (a) [1][DOLLARS] ($[    ,    ,    ]) and (b) the unpaid
principal amount of all advances made by Payee to Borrower as Swing Line Loans
under the Credit Agreement referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full (except for contingent obligations for
which no claim has been made), at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement, dated as of February 22, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and certain
other agents party thereto.

This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Committed Swing
Line Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Committed Swing Line Lender or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

The unpaid balance of the principal amount of this Note, together with all
accrued and unpaid interest thereon, (i) will automatically upon the occurrence
of any Event of Default described in Section 8.1(f) or 8.1(g) of the Credit
Agreement or (ii) may if any other Event of Default has occurred and is
continuing, become or be declared to be due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-4-1



--------------------------------------------------------------------------------

Borrower promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and the right to plead any
statute of limitations as a defense to any demand hereunder, in each case, to
the full extent permitted by applicable law.

[Remainder of page intentionally left blank]

 

EXHIBIT B-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

BOISE PAPER HOLDINGS, L.L.C. By:  

 

Name:   Title:  

 

EXHIBIT B-4-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

COMMITTED SWING LINE NOTE

 

Date

  

Amount of Loan

Made This Date

  

Amount of Principal

Paid This Date

  

Outstanding Principal
Balance This Date

  

Notation

Made By

           

 

EXHIBIT B-4-4



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of ALDABRA HOLDING SUB LLC (“Holdings”).

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of February 22, 2008 (as it may be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BOISE PAPER HOLDINGS, L.L.C., as successor by merger to ALDABRA SUB LLC
(“Borrower”), Holdings, certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Agent and as Administrative Agent and certain other agents party
thereto, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no actual knowledge of, the existence of any condition or event which
constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth in a separate attachment, if
any, to this Compliance Certificate, describing in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered [mm/dd/yy] pursuant to
Section 5.1(d) of the Credit Agreement.

 

ALDABRA HOLDING SUB LLC By:  

 

Name: Title: Chief Financial Officer

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

[To be conformed to final Credit Agreement]

 

1. Consolidated Adjusted EBITDA: (i) - (ii) =    $[    ,    ,    ]    (i)    (a)
   Consolidated Net Income:    $[    ,    ,    ]       (b)    consolidated
interest expense (net of total interest income):   

$[    ,    ,    ]

      (c)    provisions for taxes based on income:   

$[    ,    ,    ]

      (d)    total depreciation and depletion expense:   

$[    ,    ,    ]

      (e)    total amortization expense:   

$[    ,    ,    ]

      (f)    lost contribution and incremental costs associated with Wallula 30
day downtime due to the W-3 conversion in excess of costs normally incurred
during prior periods that include cold outages in an amount not to exceed
$4,000,000:    $[    ,    ,    ]       (g)    costs associated with the closure
and sale of Jackson Sawmill and the Vancouver and Salem converting facilities in
an amount not to exceed $6,100,000:    $[    ,    ,    ]       (h)    cost
savings resulting from the CTC acquisition relating to the elimination of the
negative impact associated with a contractual commitment to buy liner and medium
from a third party supplier that was previously in place in an amount not to
exceed $300,000:    $[    ,    ,    ]       (i)    costs relating to out of the
money gas hedges based upon a historical policy of entering into fixed rate gas
hedges in an amount not to exceed $16,800,000:    $[    ,    ,    ]       (j)   
cost savings relating to the Wallula Hog Fuel Boiler capital project in the
event it is operational as of the Closing Date in an amount not to exceed
$2,600,000:    $[    ,    ,    ]       (k)    costs and lost revenue associated
with the cold outage of the recovery boiler at the DeRidder Mill:   
$[    ,    ,    ]       (l)    Transaction Costs:   

$[    ,    ,     ]

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

      (m)    severance costs, facility closure and related restructuring costs
incurred within 18 months of the Closing Date, in an aggregate amount for all
periods not to exceed $10,000,000:    $[    ,    ,    ]       (n)    any
non-recurring costs and expenses related to (1) any public or private offering
of Equity Interests of Holdings or Borrower, (2) any investment or acquisition
permitted by Section 6.6 of the Credit Agreement or (3) recapitalizations or
Indebtedness permitted by Section 6.1 of the Credit Agreement:   
$[    ,    ,    ]       (o)    any unrealized Statement of Financial Accounting
Standards No. 133 loss in respect of any Hedge Agreement:    $[    ,    ,    ]
      (p)    any non-cash losses attributable to the early extinguishment of
Indebtedness:    $[    ,    ,    ]       (q)    unusual or non-recurring
non-cash losses:   

$[    ,    ,    ]

      (r)    other non-cash charges reducing Consolidated Net Income1:   
$[    ,    ,    ]       (s)    to the extent covered by insurance and actually
reimbursed or otherwise paid, or so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed or otherwise paid by the insurer within 12 months of the
applicable liability or casualty event or incurrence of expenses or losses
relating to business interruption, expenses with respect to liability or
casualty events and expenses or losses relating to business interruption:   
$[    ,    ,    ]       (t)    expenses to the extent covered by contractual
indemnification or refunding provisions in favor of Holdings or one of its
Subsidiaries and actually paid or refunded, or such expenses so long as Holdings
or the Borrower had made a determination that there exists reasonable evidence
that such amount will in act be paid or refunded by the indemnifying party or
other obligor within 12 months of the event resulting in such indemnification or
refund:    $[    ,    ,    ]       (u)    all costs, fees, expenses and any one
time payments made related to any Permitted Acquisitions:    $[    ,    ,    ]

 

1 Excluding any such non-cash charge to the extent that it represents an accrual
or reserve for potential cash charges in any future period or amortization of a
prepaid cash charge that was paid in a prior period.

 

EXHIBIT C-A-2



--------------------------------------------------------------------------------

      (v)    all non-cash losses resulting from any purchase accounting
adjustments, amortizations, write-up, write-down or write-off of assets
(including intangible assets, goodwill and deferred financing costs) in
connection with the Acquisition and related transactions thereto, any Permitted
Acquisition or any merger, consolidation or similar transaction not prohibited
by the Credit Agreement:    $[    ,    ,    ]    (ii)    (a)    any unrealized
Statement of Financial Accounting Standards No. 133 gain in respect of any Hedge
Agreement:    $[    ,    ,    ]       (b)    any non-cash gains attributable to
the early extinguishment of Indebtedness:    $[    ,    ,    ]       (c)   
unusual or non-recurring non-cash gains:    $[    ,    ,    ]       (d)    all
non-cash gains resulting from any purchase accounting adjustments, amortization,
write-up, write-down or write-off of assets (including intangible assets,
goodwill and deferred financing costs) in connection with the Acquisition and
related transactions thereto, any Permitted Acquisition or any merger,
consolidation or similar transaction not prohibited by the Credit Agreement:   
$[    ,    ,    ]       (e)    any amount added pursuant to clause (i)(s) above,
but not actually reimbursed to or otherwise received by the Borrower within 12
months of the applicable liability or casualty event or incurrence of expenses
or losses relating to business interruption:    $[    ,    ,    ]       (f)   
any amount added pursuant to clause (i)(t) above, but not actually refunded to
or received by the Borrower within 12 months of the event resulting in such
indemnification or refund:    $[    ,    ,    ]       (g)    other non-cash
gains increasing Consolidated Net Income1:    $[    ,    ,    ] 2. Consolidated
Capital Expenditures:    $[    ,    ,    ] 3. Consolidated Interest Expense:   
$[    ,    ,    ] 4. Consolidated Excess Cash Flow: (i) - (ii) =   
$[    ,    ,    ]    (i)    (a)    Consolidated Adjusted EBITDA:   

$[    ,    ,     ]

 

1 Excluding any such non-cash gain to the extent it represents the reversal of
an accrual or reserve for potential cash gain in any prior period.

 

EXHIBIT C-A-3



--------------------------------------------------------------------------------

      (b)    Consolidated Working Capital Adjustment:   

$[    ,    ,    ]

   (ii)    (a)    scheduled repayments of Indebtedness for borrowed money and
scheduled repayments of obligations under Capital Leases1:    $[    ,    ,    ]
      (b)    Consolidated Capital Expenditures2:   

$[    ,    ,    ]

      (c)    Consolidated Interest Expense:   

$[    ,    ,    ]

      (d)    provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period:   
$[    ,    ,    ]       (e)    the aggregate amount of consideration to be paid
in cash during such period for Permitted Acquisitions to the extent not financed
(x) by incurring Indebtedness that, in accordance with GAAP, constitutes a
long-term liability, (y) with the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of prepayment events described in Section 2.14
of the Credit Agreement or (z) with the proceeds from the issuance of Equity
Interests:    $[    ,    ,    ]       (f)    the amount of any expenses related
to severance costs, facility closure and related restructuring costs incurred in
connection with the Acquisition and paid within 18 months of the Closing Date by
any of Holdings, the Borrower or its Subsidiaries which expenses are not
otherwise deducted in calculating Consolidated Net Income of Holdings, Borrower
and its Subsidiaries as a result of the application of purchase accounting
principles:    $[    ,    ,    ]       (g)    the amount of any costs, fees,
expenses and one time payments made related to any Permitted Acquisition and
paid within 18 months of the date of consummation of such Permitted Acquisition
by any of Holdings, Borrower or its Subsidiaries which expenses are not
otherwise deducted in calculating the Consolidated Net Income of Holdings,
Borrower and its consolidated Subsidiaries:    $[    ,    ,    ] 5. Consolidated
Net Income: (i) - (ii) =   

$[    ,    ,    ]

   (i)    the net income (or loss) of Holdings and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP:    $[    ,    ,    ]

 

1 Excluding any interest expense portion thereof.

2 Net of any proceeds of (y) any related financings with respect to such
expenditures and (z) any sales of assets used to finance such expenditures.

 

EXHIBIT C-A-4



--------------------------------------------------------------------------------

   (ii)    (a)    the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person:    $[    ,    ,    ]       (b)    the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries:    $[    ,    ,    ]       (c)    the income of any Subsidiary of
Holdings to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary:    $[    ,    ,    ]       (d)    any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan:   
$[    ,    ,    ]       (e)    to the extent not included in clauses (ii)(a)
through (d) above, any net extraordinary gains or net extraordinary losses:   
$[    ,    ,    ] 6. Consolidated Total Debt:    $[    ,    ,    ] 7.
Consolidated Working Capital: (i) - (ii) =    $[    ,    ,    ]    (i)   
Consolidated Current Assets:    $[    ,    ,    ]    (ii)    Consolidated
Current Liabilities:    $[    ,    ,    ] 8. Consolidated Working Capital
Adjustment: (i) - (ii) =    $[    ,    ,    ]    (i)    Consolidated Working
Capital as of the beginning of such period:    $[    ,    ,    ]    (ii)   
Consolidated Working Capital as of the end of such period:    $[    ,    ,    ]

 

EXHIBIT C-A-5



--------------------------------------------------------------------------------

9. Interest Coverage Ratio: (i)/(ii) =       (i)    Consolidated Adjusted EBITDA
for the four-Fiscal Quarter Period then ended:       $[    ,    ,    ]    (ii)
   Consolidated Interest Expense for such four-Fiscal Quarter Period:      
$[    ,    ,    ]          Actual:      .    :1.00          Required:   
  .    :1.00 10. Leverage Ratio: (i)/(ii) =          (i)    Consolidated Total
Debt      

$[    ,    ,    ]

   (ii)    Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then
ended:      

$[    ,    ,    ]

         Actual:      .    :1.00          Required:      .    :1.00 11. Maximum
Consolidated Capital Expenditures                Actual:    $[    ,    ,    ]   
      Required:    $150,000,000    plus, the excess, if any, (but in no event
more than $75,000,000) of such amount for the previous Fiscal Year over the
actual amount of Consolidated Capital Expenditures for such previous Fiscal
Year:       $[    ,    ,    ]

 

EXHIBIT C-A-6



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

[RESERVED]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.      Assignor:

  

                                          

  

2.      Assignee:

                                              [and is an Affiliate/Approved
Fund1]

3.      Borrower(s):

   BOISE PAPER HOLDINGS, L.L.C.

4.      Administrative Agent:

   GOLDMAN SACHS CREDIT PARTNERS L.P., as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

   The $975,000,000 Credit and Guaranty Agreement dated as of February 22, 2008
among BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability company, as
successor by merger to ALDABRA SUB LLC, a Delaware limited liability company
(the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited liability company,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent, and
the other agents parties thereto.

6.      Assigned Interest:

  

 

1 Select as applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

Facility Assigned

  

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans1

                     2

   $                        $                                            %

__________ 

   $                        $                                            %

__________ 

   $                        $                                            %

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions:

 

        [NAME OF ASSIGNOR]             [NAME OF ASSIGNEE]         Notices:    
        Notices:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:         with a
copy to:             with a copy to:  

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:         Wire
Instructions:             Wire Instructions:

 

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan Commitment”, “Tranche A Term Loan Commitment”, “Tranche B Term Loan
Commitment”, etc.)

 

EXHIBIT E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:

 

[Consented to and]1 Accepted:

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent

By:  

 

Title:

[Consented to:]2

BOISE PAPER HOLDINGS, L.L.C. By:  

 

Title:

 

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

EXHIBIT E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 With respect to Assigned Interests for Term Loans, unless notice to the
contrary is delivered to the Lender from the Administrative Agent, payment to
the Assignor by the Assignee in respect of the Assigned Interest shall include
such compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 

EXHIBIT E-4



--------------------------------------------------------------------------------

  2.2 With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective permitted successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy or electronic transmission (in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Assignment. This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflict of laws principles thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT E-5



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

CERTIFICATE RE NON-BANK STATUS

Reference is made to that certain Credit and Guaranty Agreement, dated as of
February 22, 2008 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among BOISE PAPER HOLDINGS,
L.L.C., a Delaware limited liability company, as successor by merger to ALDABRA
SUB LLC, a Delaware limited liability company (“Borrower”), ALDABRA HOLDING SUB
LLC, a Delaware limited liability company, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Administrative Agent and certain other agents party thereto.
Pursuant to Section 2.20(e) of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” or other Person described in Section 881(c)(3)
of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

Name: Title:

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

The undersigned duly authorized officer of ALDABRA SUB LLC, a Delaware limited
liability company (“Borrower”), hereby certifies as follows:

1. I have reviewed the terms of Section 3 of the Credit and Guaranty Agreement,
dated as of February 22, 2008 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, certain Subsidiaries of Borrower, as Guarantors, the Lenders
party thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Collateral Agent and as Administrative Agent and certain other agents party
thereto, and the definitions and provisions contained in the Credit Agreement
relating thereto, and in my opinion I have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to express an informed opinion as to the matters referred to herein.

2. Based upon my review and examination described in paragraph 1 above, I
certify, on behalf of Borrower, that as of the date hereof:

(a) the representations and warranties contained in each of the Credit Documents
are true and correct in all material respects (except that any representation or
warranty that is qualified as to materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the Closing Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of such earlier date; provided that any reference to
Material Adverse Effect shall be deemed to mean a Material Adverse Change;

(b) All applicable waiting periods have expired without any action being taken
or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the
Credit Documents or the Related Agreements or the financing thereof and no
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing are pending, and the time for any
applicable agency to take action to set aside its consent on its own motion has
expired; and

(c) no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default; provided that any reference to Material Adverse Effect
shall be deemed to mean a Material Adverse Change (other than for the purpose of
determining whether an Event of Default under Section 8.1(c) and/or
Section 8.1(e) of the Credit Agreement has occurred).

3. Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Related Agreements.

4. Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements, (b) pro forma consolidated balance sheets of
Holdings and its Subsidiaries as at December 31, 2007 reflecting the
consummation of the Acquisition, the related financings and the other
transactions contemplated by the Credit Documents and the Related Agreements to
occur on or prior to the Closing Date, which pro forma financial statements
shall meet the requirements of Regulation S-X for Form S-1 registration
statements (other than

 

EXHIBIT G-1



--------------------------------------------------------------------------------

(A) the adjustments to Consolidated Adjusted EBITDA set forth in clauses
(e) through (k) of the definition thereof, (B) as required by Rule 3-10 of
Regulation S-X and (C) other adjustments as Arrangers and Borrower have agreed
are appropriate prior to the Closing Date), and (c) the Projections.

The foregoing certifications are made and delivered as of February 22, 2008.

 

ALDABRA SUB LLC By:  

 

  Name:   Title:

 

EXHIBIT G-2



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of ALDABRA SUB LLC, a Delaware limited
liability company (“Borrower”).

2. Reference is made to that certain Credit and Guaranty Agreement, dated as of
the date hereof (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Borrower,
BOISE PAPER HOLDINGS, L.L.C., ALDABRA HOLDING SUB LLC, certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Collateral Agent and as Administrative Agent and
certain other agents party thereto.

3. I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
together with each of the Related Agreements, and, in my opinion, have made, or
have caused to be made under my supervision, such examination or investigation
as is necessary to enable me to express an informed opinion as to the matters
referred to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify, as the Chief Financial Officer of Borrower and not in my individual
capacity, that as of the date hereof, after giving effect to the consummation of
the transactions contemplated by the Related Agreements, the related financings
and the other transactions contemplated by the Credit Documents and the Related
Agreements, Borrower and its Subsidiaries are Solvent on a consolidated basis.

The foregoing certifications are made and delivered as of February 22, 2008.

 

ALDABRA SUB LLC By:  

 

Name: Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
February 22, 2008 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among BOISE PAPER HOLDINGS,
L.L.C., a Delaware limited liability company, as successor by merger to ALDABRA
SUB LLC, a Delaware limited liability company (“Borrower”), ALDABRA HOLDING SUB
LLC, a Delaware limited liability company, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS CREDIT
PARTNERS L.P., as Administrative Agent and certain other agents party thereto.

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct in all material respects both before and
immediately after giving effect to this Counterpart Agreement, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct in all
material respects as of such earlier date;

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

(e) the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Collateral Agent a security
interest in all of the undersigned’s right, title and interest in and to
substantially all “Collateral” (as such term is defined in the Pledge and
Security Agreement) of the undersigned, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to Collateral Agent
supplements to all schedules required to be delivered under the Pledge and
Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge and Security Agreement.

Section 2. The undersigned agrees from time to time, upon the request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given in pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Counterpart Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed signature page to this Counterpart Agreement by facsimile or
electronic transmission (in .pdf format) shall be as effective as delivery of a
manually signed counterpart of this Counterpart Agreement

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

Name: Title:

Address for Notices:

 

 

  

 

  

 

  

Attention:

Telecopier

with a copy to:

 

 

  

 

  

 

  

Attention:

Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent

 

By:  

 

Name: Title:

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent

 

By:  

 

Name: Title:

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[PROVIDED UNDER A SEPARATE COVER]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT (FIRST LIEN)

dated as of February 22, 2008

between

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

SECTION 1.

 

DEFINITIONS; GRANT OF SECURITY

     1   

1.1

 

General Definitions

     1   

1.2

 

Definitions; Interpretation

     7   

1.3

 

Intercreditor Agreement

     7   

SECTION 2.

 

GRANT OF SECURITY

     8   

2.1

 

Grant of Security

     8   

2.2

 

Certain Limited Exclusions

     8   

SECTION 3.

 

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10   

3.1

 

Security for Obligations

     10   

3.2

 

Continuing Liability Under Collateral

     10   

SECTION 4.

 

CERTAIN PERFECTION REQUIREMENTS

     10   

4.1

 

Delivery Requirements

     10   

4.2

 

Control Requirements

     10   

4.3

 

Intellectual Property Recording Requirements

     12   

4.4

 

Other Actions

     13   

4.5

 

Timing and Notice

     13   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

     13   

5.1

 

Grantor Information & Status

     13   

5.2

 

Collateral Identification, Special Collateral

     14   

5.3

 

Reserved

     15   

5.4

 

Status of Security Interest

     15   

5.5

 

Goods & Receivables

     16   

5.6

 

Pledged Equity Interests, Investment Related Property

     16   

5.7

 

Intellectual Property

     17   

SECTION 6.

 

COVENANTS AND AGREEMENTS

     18   

6.1

 

Grantor Information & Status – Pledge Supplement

     18   

6.2

 

Collateral Identification; Special Collateral

     18   

6.3

 

Ownership of Collateral and Absence of Other Liens

     18   

6.4

 

Status of Security Interest

     19   

6.5

 

Goods & Receivables

     19   

6.6

 

Pledged Equity Interests, Investment Related Property

     20   

6.7

 

Intellectual Property

     22   

SECTION 7.

 

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

     23   

7.1

 

Intentionally Omitted

     23   

7.2

 

Further Assurances

     23   

7.3

 

Additional Grantors

     24   

SECTION 8.

 

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     24   

8.1

 

Power of Attorney

     24   

8.2

 

No Duty on the Part of Collateral Agent or Secured Parties

     25   

 

i



--------------------------------------------------------------------------------

SECTION 9.

 

REMEDIES

     26   

9.1

 

Generally

     26   

9.2

 

Application of Proceeds

     27   

9.3

 

Sales on Credit

     27   

9.4

 

Investment Related Property

     28   

9.5

 

Grant of Intellectual Property License

     28   

9.6

 

Intellectual Property

     28   

9.7

 

Cash Proceeds; Deposit Accounts

     30   

SECTION 10.

 

COLLATERAL AGENT

     30   

SECTION 11.

 

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

     31   

SECTION 12.

 

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

     31   

SECTION 13.

 

MISCELLANEOUS

     32   

SCHEDULE 5.1 — GENERAL INFORMATION

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

EXHIBIT G — PATENT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT (First Lien), dated as of February 22, 2008
(this “Agreement”), between Aldabra Holding Sub LLC, a Delaware limited
liability company (“Holdings”), Aldabra Sub LLC, a Delaware limited liability
company (“Aldabra” and, prior to the BPH Merger (as defined below), the
“Borrower”, to be merged (the “BPH Merger”) with and into Boise Paper Holdings,
L.L.C., a Delaware limited liability company (“BPH” and, after the BPH Merger,
the “Borrower”)) and each of the undersigned, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (other than the
Collateral Agent, collectively, the “Grantors” and each, a “Grantor”), and
Goldman Sachs Credit Partners L.P., as collateral agent for the Secured Parties
(as herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower,
Holdings, certain subsidiaries of Aldabra, as Guarantors, the lenders party
thereto from time to time (the “Lenders”), Goldman Sachs Credit Partners L.P.,
as Administrative Agent and Collateral Agent, and certain other agents party
thereto;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements and/or Treasury Services
Agreement, in each case with one or more Lender Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Hedge Agreements and (if requested by the Borrower) the Treasury Services
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
Obligations under the Credit Documents, the Hedge Agreements, and (if requested
by the Borrower) the Treasury Services Agreements as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3.

“Agreement” shall have the meaning set forth in the preamble.

“Aldabra” shall have the meaning set forth in the preamble.

“Borrower” shall have the meaning set forth in the preamble.

“BHK” shall have the meaning assigned in Section 2.2.

“BPH” shall have the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“BPH Merger” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
electronic records, computer printouts, tapes, disks and similar items that at
any time evidence or contain information relating to any of the Collateral or
are otherwise necessary or helpful in the collection thereof or realization
thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contracts or Commodity Accounts,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC and
(6) with respect to Letter of Credit Rights, control within the meaning of
Section 9-107 of the UCC.

“Copyright Licenses” shall mean any and all agreements providing for the grant
of any right in or to Copyrights (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 5.2(II) under the heading “Copyright Licenses” (as such schedule may be
amended or supplemented from time to time), and all rights under any such
agreement.

“Copyrights” shall mean all United States and foreign copyrights, including but
not limited to copyrights in software and all rights in and to databases, and
all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, moral rights, reversionary interests,
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to on Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, now and
hereinafter due and/or payable thereunder, including, without limitation,
royalties, income, payments, claims, damages and proceeds of suit.

“Credit Agreement” shall have the meaning set forth in the recitals.

 

2



--------------------------------------------------------------------------------

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Grantors” shall have the meaning set forth in the preamble.

“Holdings” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Patents,
the Trademarks, the Trade Secrets, the Internet domain names, and the rights
granted to any of the Grantors under the Intellectual Property Licenses.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, the Patent Licenses, the Trade Secret Licenses and the Trademark
Licenses.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
February 22, 2008, by and among Holdings, Aldabra, BPH, Goldman Sachs Credit
Partners L.P., as first lien collateral agent, and Lehman Commercial Paper Inc.,
as second lien collateral agent, as it may be amended, restated, supplemented or
otherwise modified from time to time.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt and the Investment Accounts.

“Lenders” shall have the meaning set forth in the recitals.

“Majority Holder” shall have the meaning set forth in Section 10.

“Material Intellectual Property” shall mean any Intellectual Property of a
Grantor (including, without limitation, the rights granted to a Grantor under
the Material Trademark License) which is included in the Collateral and is
material to the business of such Grantor.

“Material Trademark License” shall mean that certain Intellectual Property
License Agreement by and between Boise Cascade, LLC as licensor and Boise Paper
Holdings, L.L.C., as licensee, dated September 7, 2007 (as it may be from time
to time amended, restated, modified or supplemented).

“Patent Licenses” shall mean all agreements providing for the grant of any right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 5.2(II)
under the heading “Patent Licenses” (as such schedule may be amended or
supplemented from time to time), and all rights under any such agreement.

 

3



--------------------------------------------------------------------------------

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to on Schedule 5.2(II) hereto under the heading “Patents”
(as such schedule may be amended or supplemented from time to time), (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
claims, damages, and proceeds of suit arising therefrom, and (vii) all Proceeds
of the foregoing, now and hereinafter due and/or payable thereunder, including,
without limitation, royalties, income, payments, claims, damages, and proceeds
of suit.

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness for borrowed money owed to such
Grantor, including, without limitation, all Indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such Indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” shall mean all interests directly owned by a Grantor in
any limited liability company including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any direct interest of such Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

“Pledged Partnership Interests” shall mean all interests directly owned by a
Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
direct interest of such Grantor on the books and records of such partnership or
on the books and records of any securities intermediary pertaining to such
interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests.

“Pledged Stock” shall mean all shares of capital stock directly owned by such
Grantor, including, without limitation, all shares of capital stock described on
Schedule 5.2(I) under the heading “Pledged Stock” (as such schedule may be
amended or supplemented from time to time), and the certificates, if any,
representing such shares and any direct interest of such Grantor in the entries
on the books of the issuer of such shares or on the books of any securities

 

4



--------------------------------------------------------------------------------

intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Pledged Trust Interests” shall mean all interests directly owned by a Grantor
in a Delaware business trust or other direct trust including, without
limitation, all direct trust interests listed on Schedule 5.2(I) under the
heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any direct interest of such Grantor on the books and records
of such trust or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written, electronic or other tangible forms of information
related in any way to the foregoing or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, the Lenders, the Lender Counterparties
party to any Hedge Agreements and (if requested by the Borrower) the Lender
Counterparties party to any Treasury Services Agreement and shall include,
without limitation, all former Agents, Lenders, Lender Counterparties party to
any Hedge Agreements and Lender Counterparties party to any Treasury Services
Agreement to the extent that any Obligations owing to such Persons were incurred
while such Persons were Agents, Lenders, Lender Counterparties party to any
Hedge Agreements or (if requested by the Borrower) Lender Counterparties party
to any Treasury Services Agreement and such Obligations (other than contingent
obligations and Letters of Credit subject to a Letter of Credit Backstop) have
not been paid or satisfied in full.

“Trademark Licenses” shall mean any and all agreements providing for the grant
of any right in or to Trademarks (whether such Grantor is licensee or licensor
thereunder)

 

5



--------------------------------------------------------------------------------

including, without limitation, each agreement referred to on Schedule 5.2(II)
under the heading “Trademark Licenses” (as such schedule may be amended or
supplemented from time to time), and all rights under such agreement.

“Trademarks” shall mean all registered and unregistered, common law, state,
United States, multinational, and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to: (i) the
registrations and applications referred to in Schedule 5.2(II) under the heading
“Trademarks” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, now and hereinafter due and/or payable thereunder,
including, without limitation, royalties, income, payments, claims, damages, and
proceeds of suit.

“Trade Secret Licenses” shall mean any and all written agreements providing for
the grant of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) and all rights under any such agreement, and rights
under such agreement.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“U.S. Copyrights” shall mean copyrights that are registered with, or for which
an application for registration has been filed with, the United States Copyright
Office.

“U.S. Patents” shall mean patents that have been issued by, or for which an
application for a patent has been filed with, the United States Patent and
Trademark Office.

“U.S. Registered Intellectual Property” shall mean the U.S. Copyrights, the U.S.
Patents, the Internet domain names, and the U.S. Trademarks.

“U.S. Trademarks” shall mean trademarks that have been registered by, or for
which an application for registration has been filed with, the United States
Patent and Trademark Office.

“United States” or “U.S.” shall mean the United States of America.

 

6



--------------------------------------------------------------------------------

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Entitlement Order, Equipment, Electronic
Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter of Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. Any references in this Agreement to “Articles” and/or “Sections” which
make reference to any particular piece of legislation or statute, including,
without limitation, the Bankruptcy Code and/or the UCC shall for greater
certainty mean the equivalent section in the applicable piece of legislation to
the extent that the context implies reference to such other similar or
equivalent legislation as in effect from time to time in any other applicable
jurisdiction, as applicable. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. The use
herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The terms lease and license shall include sub-lease
and sub-license, as applicable. If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

1.3 Intercreditor Agreement. All rights and obligations of the Collateral Agent
under this Agreement shall be subject to the Intercreditor Agreement.
Notwithstanding anything to the contrary contained herein, the Liens and
security interests granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject in all respects to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement. Any reference in this Agreement to “first priority
lien” or words of similar effect in describing the security interests created
hereunder shall be understood to refer to such priority as set forth in the
Intercreditor Agreement. All representations, warranties and covenants in this
Agreement shall be subject to the provisions and qualifications set forth in
this Section 1.3.

 

7



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent for
its benefit and for the benefit of the Secured Parties a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor including, but not limited to
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper (including Electronic Chattel Paper);

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property (including, without limitation, Deposit
Accounts) and certificates of deposit;

(j) letters of credit and Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract, property rights
or agreement to which any Grantor is a party, any of its rights or interests
thereunder or any property to which Grantor has any right, title or interest
which is subject to any such lease, license, contract, property right or
agreement if and for so long as the grant of such security interest (i) shall
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of any Grantor therein, (ii) would

 

8



--------------------------------------------------------------------------------

give any other party to such lease, license, contract, property right or
agreement the right to terminate its obligations thereunder, (iii) would cause
the forfeiture or require the transfer of any property subject to such lease,
license, contract, property right or agreement or (iv) is prohibited by or in
violation of (1) any law, rule or regulation applicable to such Grantor or
governing any such lease, license, contract, property right or agreement, or
(2) a term, provision or condition of any such lease, license, contract,
property right or agreement (unless such law, rule, regulation, term, provision
or condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity); provided however that the Collateral shall include (and such security
interest shall attach) immediately at such time as (w) the condition causing
such abandonment, invalidity or unenforceability, (x) the right to terminate,
(y) the condition causing such forfeiture or transfer or (z) the contractual or
legal prohibition, in each case, shall no longer be applicable and to the extent
severable, shall attach immediately to any portion of such lease, license,
contract, property right or agreement not subject to the prohibitions specified
in (i), (ii), (iii) or (iv) above; provided further that the exclusions referred
to in clause (a) of this Section 2.2 shall not include any Proceeds of any such
lease, license, contract, property right or agreement; (b) any of the
outstanding Equity Interests of a first-tier Foreign Subsidiary in excess of 65%
of the voting power of all classes of Equity Interests in such Foreign
Subsidiary entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of Equity Interests in such first-tier Foreign Subsidiary without adverse
tax consequences, the Collateral shall include, and the security interest
granted by each Grantor shall attach to, such greater percentage of Equity
Interests of such Foreign Subsidiary; (c) all Equity Interests of Foreign
Subsidiaries which are not first-tier Foreign Subsidiaries; (d) Equipment owned
by any Grantor on the date hereof or hereafter acquired that is subject to a
Lien securing a purchase money obligation or capitalized lease obligation
permitted to be incurred pursuant to the Credit Agreement, for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or capitalized lease obligation)
validly prohibits the creation of any other Lien on such Equipment; (e) any
interest in joint ventures and non-wholly owned Subsidiaries which cannot be
pledged without the consent of one or more third parties; (f) any intent-to-use
trademark application prior to the filing and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent that, and solely during the period, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable law;
(g) any motor vehicles, trailers, tractors and other like property title thereto
which is governed or evidenced by a certificate of title or ownership or similar
document; (h) Equity Interests in Boise Hong Kong Limited (“BHK”) so long as BHK
does not account for more than $2,500,000 of Consolidated Adjusted EBITDA during
any Fiscal Year of Borrower; (i) any Margin Stock held by any Credit Party; and
(j) any assets with respect to which the Collateral Agent and the Borrower shall
reasonably determine that the cost of creating and/or perfecting a security
interest therein is excessive in relation to the benefit to the Secured Parties.
Notwithstanding anything contained herein to the contrary, (x) except as
otherwise provided for in this Agreement, the Grantors shall not be required to
take any action intended to cause any Excluded Asset to constitute Collateral,
(y) each defined term used in describing types or categories of Collateral,
including those used in Sections 2.1(a) through (o) above, shall be deemed to
exclude all Excluded Assets and (z) none of the representations, warranties and
covenants shall be deemed to apply to any property constituting Excluded Assets.

 

9



--------------------------------------------------------------------------------

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests, Pledged Trust Interests or Pledged LLC Interests, to perform all of
the obligations undertaken by it thereunder all in accordance with and pursuant
to the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests, Pledged
Trust Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Collateral Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Collateral Agent or in blank.

(b) With respect to any Instruments (including any certificates of deposit) or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver to
the Collateral Agent all such Instruments or Tangible Chattel Paper to the
Collateral Agent duly indorsed in blank; provided, however, that such delivery
requirement shall not apply to any Instruments (including any certificates of
deposit) or Tangible Chattel Paper having a face amount of less than $500,000
individually or $1,000,000 in the aggregate.

4.2 Control Requirements.

(a) With respect to any Deposit Accounts (including any certificates of
deposit), Securities Accounts, Security Entitlements, Commodity Contracts and
Commodity Accounts included in the Collateral, each Grantor shall cause the
Collateral Agent to have Control thereof (i) within 60 days after the Closing
Date (or such longer period as the Collateral Agent may approve) for any Deposit
Accounts (including any certificates of deposit), Securities Accounts, Security
Entitlements, Commodity Contracts and Commodity Accounts set forth on Schedule
5.2(I) as of the Closing Date or (ii) within 60 days (or such longer period as
the

 

10



--------------------------------------------------------------------------------

Collateral Agent may approve) after the opening of or entering into any Deposit
Account (including any certificate of deposit), Securities Account, Security
Entitlement, Commodity Contract and Commodity Account; provided, however, that
such Control requirement shall not apply to any Deposit Accounts (including any
certificates of deposit), Securities Accounts, Security Entitlements, Commodity
Contracts and Commodity Accounts (A) exclusively used for all or any of payroll,
benefits, taxes, escrow, customs, insurance impress accounts or other fiduciary
purposes, (B) any disbursement account that is a zero balance account,
(C) maintained with a foreign bank or foreign securities intermediary with a
value of less than, or having funds or other assets credited thereto with a
value of less than, $10,000,000 in the aggregate for all such Deposit Accounts
(including certificates of deposit), Securities Accounts, Security Entitlements,
Commodity Contracts and Commodity Accounts or (D) with a value of less than, or
having funds or other assets credited thereto with a value of less than
(i) $5,000,000 in the aggregate at the close of business on any day and
(ii) $10,000,000 in the aggregate at any time outstanding, in each case for all
such Deposit Accounts (including any certificates of deposit), Securities
Accounts, Security Entitlements, Commodity Contracts and Commodity Accounts.
With respect to any such Securities Accounts or such Securities Entitlements,
such Control shall be accomplished by the Grantor causing the Securities
Intermediary maintaining such Securities Account or such Security Entitlement to
enter into an agreement substantially in the form of Exhibit C hereto (or such
other agreement in form and substance reasonably satisfactory to the Collateral
Agent) pursuant to which the Securities Intermediary shall agree to comply with
the Collateral Agent’s “entitlement orders” without further consent by such
Grantor; provided, however, the Collateral Agent agrees that it shall not issue
any entitlement orders unless an Event of Default has occurred and is
continuing. With respect to any Deposit Account (including any certificate of
deposit), each Grantor shall cause the depositary institution maintaining such
account to enter into an agreement substantially in the form of Exhibit D hereto
(or such other agreement in form and substance reasonably satisfactory to the
Collateral Agent), pursuant to which the Bank shall agree to comply with the
Collateral Agent’s instructions with respect to disposition of funds in such
Deposit Account without further consent by such Grantor; provided, however, the
Collateral Agent agrees that it shall not issue any entitlement orders unless an
Event of Default has occurred and is continuing. With respect to any Commodity
Accounts or Commodity Contracts, each Grantor shall cause Control in favor of
the Collateral Agent in a manner reasonably acceptable to the Collateral Agent.

(b) If any Grantor at any time holds or acquires an interest in any
Uncertificated Security included in the Collateral (other than any
Uncertificated Securities credited to a Securities Account), each Grantor shall
cause the issuer of such Uncertificated Security to either (i) register the
Collateral Agent as the registered owner thereof on the books and records of the
issuer or (ii) execute an agreement substantially in the form of Exhibit B
hereto (or such other agreement in form and substance reasonably satisfactory to
the Collateral Agent), pursuant to which such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Uncertificated Security
without further consent by such Grantor; provided, however, the Collateral Agent
agrees that it shall not issue any entitlement orders unless an Event of Default
has occurred and is continuing.

(c) With respect to any Letter of Credit Rights with respect to letters of
credit with an undrawn face amount of more than $500,000 individually or
$1,000,000 in the aggregate included in the Collateral (other than any Letter of
Credit Rights constituting a Supporting Obligation for a Receivable in which the
Collateral Agent has a valid and perfected security interest), Grantor shall
cause the Collateral Agent to have Control thereof by obtaining the written
consent of each issuer of each related letter of credit to the assignment of the
proceeds of such letter of credit to the Collateral Agent.

 

11



--------------------------------------------------------------------------------

(d) With respect any Electronic Chattel Paper included in the Collateral,
Grantor shall cause the Collateral Agent to have Control thereof; provided,
however, that such Control requirement shall not apply to any Electronic Chattel
Paper or transferable record having a face amount of less than $500,000
individually or $1,000,000 in the aggregate.

4.3 Intellectual Property Recording Requirements.

(a) With respect to any Collateral consisting of U.S. Patents constituting
Material Intellectual Property, Grantor shall execute and deliver to the
Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit G hereto (or a supplement thereto) covering all such U.S. Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent in such U.S. Patents.

(b) With respect to any Collateral consisting of U.S. Trademarks (which
includes, without limitation, U.S. Trademarks for which applications are pending
that are not excluded under Section 2.2) constituting Material Intellectual
Property, Grantor shall execute and deliver to the Collateral Agent a Trademark
Security Agreement in substantially the form of Exhibit E hereto (or a
supplement thereto) covering all such U.S. Trademarks in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent in such U.S. Trademarks.

(c) With respect to any Collateral consisting of (i) U.S. Copyrights
constituting Material Intellectual Property and (ii) Copyright Licenses of U.S.
Copyrights constituting Material Intellectual Property, and for which any
Grantor is the exclusive licensee of such U.S. Copyrights, Grantor shall execute
and deliver to the Collateral Agent a Copyright Security Agreement in
substantially the form of Exhibit F hereto (or a supplement thereto) covering
all such Copyrights and Copyright Licenses in appropriate form for recordation
with the U.S. Copyright Office with respect to the security interest of the
Collateral Agent in such U.S. Copyrights.

(d) With respect to Collateral consisting of Patents, Trademarks or Copyrights
constituting Material Intellectual Property registered in any foreign country,
if an Event of Default shall have occurred and be continuing, Grantor shall
promptly execute and deliver to the Collateral Agent any documents reasonably
requested by the Collateral Agent and take all actions reasonably requested by
the Collateral Agent and necessary to permit the Collateral Agent to record its
security interest against such Patents, Trademarks, and Copyrights in the
applicable filing office or registry in such foreign country and to create,
perfect, preserve and enforce a valid and first priority security interest,
subject to any Permitted Liens, in favor of the Collateral Agent in all such
foreign-registered Intellectual Property.

(e) With respect to Collateral consisting of (i) Patent Licenses of U.S. Patents
that constitute Material Intellectual Property, and (ii) Trademark Licenses of
U.S. Trademarks that constitute Material Intellectual Property, for which any
Grantor is the licensee of such U.S. Patents or U.S. Trademarks, Grantor shall
promptly execute and deliver to the Collateral Agent any documents reasonably
requested by the Collateral Agent and take all actions reasonably requested by
the Collateral Agent as may be necessary to create, perfect, preserve and
enforce a valid and first priority security interest, subject to any Permitted
Liens, in favor of the Collateral Agent but, in any event excluding actions
required to be taken by, or with respect to property owned by, the licensor
under any such Patent License or Trademark License.

 

12



--------------------------------------------------------------------------------

4.4 Other Actions.

(a) If any issuer of any Pledged Equity Interest is organized under a
jurisdiction outside of the United States, each Grantor shall take such
additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or, in the Collateral Agent’s
reasonable judgment, advisable under the laws of such issuer’s jurisdiction to
insure the validity, perfection and priority of the security interest of the
Collateral Agent.

(b) Each Grantor consents to the grant by each other Grantor of a Lien in all
Investment Related Property to the Collateral Agent and without limiting the
generality of the foregoing consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee if
an Event of Default has occurred and is continuing and to the substitution of
the Collateral Agent or its designee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto if an Event of Default has occurred and is continuing.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Closing Date, each Grantor shall comply with the requirements of Section 4 on
the date hereof (unless otherwise specified in this Agreement) and with respect
to any Collateral hereafter owned or acquired Grantor shall comply with such
requirements within the time periods set forth in Section 4 or, if no such time
period is specified, at the time of delivery of quarterly financial statements
with respect to the Fiscal Quarter during which such Collateral is created or
acquired pursuant to Section 5.1(b) of the Credit Agreement.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants that:

5.1 Grantor Information & Status.

(a) on the Closing Date and on each Credit Date, Schedule 5.1(A) & (B) (as such
schedule may be amended or supplemented from time to time) sets forth under the
appropriate headings: (1) the full legal name of such Grantor, (2) all trade
names or other names under which such Grantor currently conducts business,
(3) the type of organization of such Grantor, (4) the jurisdiction of
organization of such Grantor, (5) its organizational identification number, if
any, and (6) the jurisdiction where the chief executive office or its sole place
of business is, and for the one-year period preceding the date hereof has been,
located;

(b) on the Closing Date and on each Credit Date, except as provided on Schedule
5.1(C) (as such schedule may be amended or supplemented from time to time), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the last year;

(c) at the time of delivery of quarterly financial statements pursuant to
Section 5.1(b) of the Credit Agreement (and in connection with a Permitted
Acquisition where the acquisition consideration is in excess of $5,000,000 for
such Permitted Acquisition), other than in connection with Permitted Liens, it
has not within the last year become bound (whether as

 

13



--------------------------------------------------------------------------------

a result of merger or otherwise) as debtor under a security agreement entered
into by another Person (other than another Grantor), which has not heretofore
been terminated with respect to any such Grantor other than the agreements
identified on Schedule 5.1(D) (as such schedule may be amended or supplemented
from time to time); and

(d) on the Closing Date and on each Credit Date, such Grantor has been duly
organized and is validly existing as an entity of the type as set forth opposite
such Grantor’s name on Schedule 5.1(A) (as such schedule may be amended or
supplemented from time to time) solely under the laws of the jurisdiction as set
forth opposite such Grantor’s name on Schedule 5.1(A) (as such schedule may be
amended or supplemented from time to time) and remains duly existing as such.
Such Grantor has not filed any certificates of dissolution or liquidation, any
certificates of domestication, transfer or continuance in any other
jurisdiction.

5.2 Collateral Identification, Special Collateral.

(a) at the time of delivery of quarterly financial statements pursuant to
Section 5.1(b) of the Credit Agreement (and in connection with a Permitted
Acquisition where the acquisition consideration is in excess of $5,000,000 for
such Permitted Acquisition), Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) sets forth under the appropriate headings all of
such Grantor’s: (1) Pledged Equity Interests, (2) Pledged Debt, (3) Deposit
Accounts, Securities Accounts, Security Entitlements, Commodity Contracts and
Commodity Accounts subject to Section 4.2(a) above, (4) all United States and
foreign registrations of and applications for patents, trademarks, Internet
domain names, and copyrights owned by each Grantor, (5) all Patent Licenses,
Trademark Licenses (including, without limitation, the Material Trademark
License), Trade Secret Licenses and Copyright Licenses that, in each case,
constitute Material Intellectual Property, (6) Commercial Tort Claims other than
any Commercial Tort Claims having a value of less than $500,000 individually or
$1,000,000 in the aggregate with each other Commercial Tort Claim not listed on
Schedule 5.2, (7) Letter of Credit Rights for letters of credit having a value
in excess of $500,000 individually or $1,000,000 in the aggregate, and (8) the
name and address of any warehouseman, bailee or other third party in possession
of any Inventory, Equipment and other tangible personal property other than any
Inventory, Equipment or other tangible person property having a value less than
$5,000,000 in the aggregate at each location. Each Grantor shall supplement such
schedules as necessary to ensure that such schedules are accurate in all
material respects at the time of delivery of quarterly financial statements with
respect to the Fiscal Quarter most recently ended pursuant to Section 5.1(b) of
the Credit Agreement;

(b) on the Closing Date and on each Credit Date, no material portion of the
Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables; (5) timber to be cut (other than timber located on real property
owned or leased by any Grantor as described on Schedule 5.2) or (6) aircraft
(other than fractional interests therein), aircraft engines, satellites, ships
or railroad rolling stock; and

(c) on the Closing Date and on each Credit Date, all written information
supplied by any Grantor with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects.

 

14



--------------------------------------------------------------------------------

5.3 Reserved.

5.4 Status of Security Interest.

(a) on the Closing Date and on each Credit Date, upon the timely and proper
filing of financing statements naming each Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the filing
offices set forth opposite such Grantor’s name on Schedule 5.4 hereof (as such
schedule may be amended or supplemented from time to time), the security
interest of the Collateral Agent in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute a valid, perfected, first priority Liens
subject in the case of priority only, to any Permitted Liens with respect to
Collateral. Other than the Collateral Agent, the Second Lien Collateral Agent
and any automatic control in favor of a Bank, Securities Intermediary or
Commodity Intermediary maintaining a Deposit Account, Securities Account,
Commodity Contract or Commodity Account, no Person is in Control of any
Collateral;

(b) on the Closing Date and on each Credit Date, to the extent perfection or
priority of the security interest therein is not subject to Article 9 of the
UCC, and to the extent that the security interest of the Collateral Agent in
Intellectual Property can be perfected by recording the Trademark Security
Agreement, the Patent Security Agreement or the Copyright Security Agreement, as
the case may be, with the United States Patent and Trademark Office or the
United States Copyright Office, for the security interests granted hereunder in
Collateral consisting of U.S. Patents, U.S. Trademarks, and U.S. Copyrights that
are, in each case, set forth on Schedule 5.2, if such security interests are
timely and properly recorded in the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, the security interests
granted to the Collateral Agent hereunder in such U.S. Copyrights, U.S. Patents
and U.S. Trademarks shall constitute valid, perfected, first priority Liens
(subject, in the case of priority only, to Permitted Liens); and

(c) on the Closing Date and on each Credit Date, no authorization, consent,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other Person is required for the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (other
than Pledged Equity Interests issued by a Foreign Subsidiary, foreign
Intellectual Property, foreign deposit accounts or accounts maintained with
foreign securities intermediaries) (whether specifically granted or created
hereunder or created or provided for by applicable law), except (1) for the
filings contemplated by clauses (a) and (b) above, (2) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities, (3) for authorizations,
consents or approvals that have been obtained, (4) for actions required with
respect to Receivables where the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign is
an Account Debtor, (5) for actions required (A) pursuant to the terms of
agreements the Collateral Agent has entered into with any landlord,
warehouseman, bailee or other third party, (B) with respect to Collateral
permitted under the Credit Documents to be in the possession of third parties or
(C) with respect to Collateral constituting timber subject to timber deeds,
authorizations, consents, approvals or actions by, or notices to or filings
with, the owner of the real property where such timber is located, (6) for
actions required pursuant to the terms of any agreement conferring Control on
the Collateral Agent or any of its sub-agents, (7) authorizations, consents,
approvals or other actions by, or notices to or filings with, holders of
Permitted Liens, (8) authorizations, consents, approvals or other actions by, or
notices to or filings with, third parties with respect to rights in Collateral
or obligations to a secured party which are not rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity, (9) as may be required by the
applicable court in connection with any Commercial Tort Claim, (10) as may be
required in connection with enforcement against an Account Debtor under

 

15



--------------------------------------------------------------------------------

applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, (11) notices required to be given hereunder, (12) as may be required by
laws generally applicable to the enforcement of remedies, (13) for any filings
or actions required to perfect or record a Lien on, or security interest in, any
Intellectual Property that arises under the laws of any country or jurisdiction
other than the United States, (14) for actions required by the terms of any
agreement, document or instrument constituting or governing any Collateral which
are not rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction, (15) for actions which are not required to be taken by the
Grantors pursuant to the Credit Documents and (16) for actions with respect to
Collateral with an aggregate fair market value of less than $5,000,000.

5.5 Goods & Receivables.

(a) on the Closing Date and on each Credit Date, each Receivable (1) is and will
be the legal, valid and binding obligation of the Account Debtor in respect
thereof, representing an unsatisfied obligation of such Account Debtor, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, (2) is enforceable in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, (3) is not and will not be
subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business) and (4) is and will be in compliance in all
material respects with all applicable laws, whether federal, state, local or
foreign;

(b) on the Closing Date and on each Credit Date, none of the Account Debtors in
respect of any Receivable in excess of $1,000,000 individually or $2,000,000 in
the aggregate is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign;

(c) on the Closing Date and on each Credit Date, any Goods now or hereafter
produced by any Grantor included in the Collateral have been and will be
produced in all material respects in compliance with the requirements of the
Fair Labor Standards Act, as amended, and the rules and regulations promulgated
thereunder; and

(d) on the Closing Date and on each Credit Date, other than any Inventory or
Equipment (i) in transit, (ii) undergoing repairs, (iii) consisting of sales
samples in the possession of employees in the ordinary course of business,
(iv) in possession of the Collateral Agent or Lenders, (v) consisting of mobile
equipment, (vi) of an immaterial value kept on the premises of customers in the
ordinary course of business or (vii) having a value of less than $1,000,000 in
the aggregate, all of the Equipment and Inventory included in the Collateral is
located only at the locations specified in Schedule 5.5 (as such schedule may be
amended or supplemented from time to time).

5.6 Pledged Equity Interests, Investment Related Property.

(a) on the Closing Date and on each Credit Date, except as otherwise set forth
on Schedule 5.1(I) (as such schedule may be amended or supplemented from time to
time), all of the Pledged LLC Interests and Pledged Partnership Interests are or
represent interests that

 

16



--------------------------------------------------------------------------------

by their terms provide that they are securities governed by the Uniform
Commercial Code of an applicable jurisdiction.

5.7 Intellectual Property.

(a) on the Closing Date and on each Credit Date, each Grantor is the sole and
exclusive owner of the entire right, title, and interest in and to all patents,
copyrights, trademarks and Internet domain names listed on Schedule 5.2(II)(A)
(as such schedule may be amended or supplemented from time to time), which are
used in or necessary to conduct its business, free and clear of all Liens except
for, in the case of priority only, Permitted Liens and the licenses set forth on
Schedule 5.2, and each Intellectual Property License of Material Intellectual
Property licensed to Grantor listed on Schedule 5.2(II)(B) (as such schedule may
be amended or supplemented from time to time) is in full force and effect;

(b) on the Closing Date and on each Credit Date, each Grantor has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every current registration and application of U.S. Copyrights,
U.S. Patents and U.S. Trademarks owned by Grantor that, in each case, constitute
Material Intellectual Property;

(c) on the Closing Date and on each Credit Date, to the Grantor’s actual
knowledge, all Material Intellectual Property owned by a Grantor is valid and
enforceable; and except as would not reasonably be expected to have a Material
Adverse Effect, no holding, decision, ruling, or judgment has been rendered in
any action or proceeding before any court or administrative authority
challenging the validity or scope of, or challenging such Grantor rights to own,
license or use, any Material Intellectual Property owned by Grantor, and no such
action or proceeding is currently pending or threatened against such Grantor in
writing;

(d) on the Closing Date and on each Credit Date, all registrations of and
applications for registration of, copyrights, patents and trademarks as well as
Internet domain names that are set forth on Schedule 5.2(II)(A) (as such
schedule may be amended or supplemented from time to time), are standing in the
name of such Grantor, except as disclosed in Schedule 5.2(II)(C);

(e) on the Closing Date and on each Credit Date, each Grantor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks that constitute Material Intellectual Property;

(f) on the Closing Date and on each Credit Date, to such Grantor’s actual
knowledge, the conduct of such Grantor’s business as currently conducted does
not infringe upon or misappropriate or otherwise violate any trademark, patent,
copyright, trade secret or other intellectual property right of any other
Person, and no claim or suit is pending charging such Grantor as a defendant in
any proceeding involving a claim that the use of any Material Intellectual
Property owned or used by such Grantor infringes upon, misappropriates or
otherwise violates the Intellectual Property rights of any other Person;

(g) on the Closing Date and on each Credit Date, to such Grantor’s actual
knowledge, no other Person is infringing upon, misappropriating or otherwise
violating any rights in any Material Intellectual Property owned by such Grantor
in any material respect; and

 

17



--------------------------------------------------------------------------------

(h) on the Closing Date and on each Credit Date, no settlement or consents,
covenants not to sue, co-existence agreements, non-assertion assurances, or
releases have been entered into by Grantor that binds Grantor in a manner that
materially adversely affects Grantor’s rights to own, license or use any
Material Intellectual Property owned by Grantor as of such date, other than
(i) those licensed by Grantor under any Intellectual Property License or
(ii) those subject to Permitted Liens.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information & Status – Pledge Supplement.

(a) In connection with any notice provided under Section 5.1(l) of the Credit
Agreement in connection with a merger or other change in corporate structure,
such Grantor shall execute and deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Annex A attached hereto, upon
completion of such merger or other change in corporate structure confirming the
grant of the security interest hereunder.

6.2 Collateral Identification; Special Collateral.

(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.2(b) hereof, it shall promptly notify the Collateral Agent thereof
in writing and take such actions and execute such documents and make such
filings all at Grantor’s expense as the Collateral Agent may reasonably request
in order to ensure that the Collateral Agent has a valid, perfected, first
priority security interest in such Collateral, subject in the case of priority
only, to any Permitted Liens. Notwithstanding the foregoing, no Grantor shall be
required to notify the Collateral Agent or take any such action unless such
Collateral is material to such Grantor’s business.

(b) in the event that it hereafter acquires or has any Commercial Tort Claims in
excess of $500,000 individually or $1,000,000 in the aggregate it shall deliver
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall use commercially
reasonable efforts to defend the Collateral against all Persons at any time
claiming any Lien thereon other than a Permitted Lien; and

(b) it shall not sell, transfer or assign (by operation of law or otherwise) any
Collateral to another Person or provide an Exclusive IP License (as such term is
defined in the Credit Agreement) to another Person except as otherwise permitted
by the Credit Agreement.

 

18



--------------------------------------------------------------------------------

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4
and subject to rights to sell, transfer or assign permitted under
Section 6.5(b), each Grantor shall maintain the security interest of the
Collateral Agent hereunder in all Collateral as valid, perfected, first priority
Liens (subject, in the case of priority only, to Permitted Liens).

(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control,
(ii) federal or foreign filings with respect to Intellectual Property,
(iii) filings with registrars of motor vehicles or similar governmental
authorities with respect to goods covered by a certificate of title, or (iv) any
method other than filing of a UCC filing or delivery to the Collateral Agent, in
each case except as and to the extent specified in Section 4 hereof.

6.5 Goods & Receivables.

(a) it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than the issuer of such Document to claim the Goods evidenced
therefor or the Collateral Agent, any issuer of a letter of credit payable on
delivery of such Document, any customs broker in possession of such Inventory or
Equipment or any other Person required by the issuer of such Document in
connection with the payment or delivery of such Equipment and Inventory;

(b) if any Equipment or Inventory in excess of $5,000,000 in the aggregate at
each location is in possession or control of any warehouseman, bailee or other
third party (other than a consignee under a consignment for which such Grantor
is the Consignor), each Grantor shall use commercially reasonable efforts to
notify the third party of the Collateral Agent’s security interest and obtain an
acknowledgment from the third party that it is holding the Equipment and
Inventory for the benefit of the Collateral Agent and will permit the Collateral
Agent to have access to Equipment or Inventory for purposes of inspecting such
Collateral or, following the occurrence and during the continuance of an Event
of Default, to remove same from such premises if the Collateral Agent so elects;

(c) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(d) other than in the ordinary course of business (i) it shall not amend,
modify, terminate or waive any provision of any Receivable in any manner which
could reasonably be expected to have a material adverse effect on the value of
such Receivable; (ii) following and during the continuation of an Event of
Default, such Grantor shall not (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon; and

(e) if an Event of Default shall have occurred and be continuing, the Collateral
Agent shall have the right after notice to the applicable Grantor to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may: (1) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to

 

19



--------------------------------------------------------------------------------

such Grantor thereunder directly to the Collateral Agent; (2) notify, or require
any Grantor to notify, each Person maintaining a lockbox or similar arrangement
to which Account Debtors under any Receivables have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Collateral Agent; and (3) enforce, at the expense of
such Grantor, collection of any such Receivables and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. If the Collateral Agent notifies any
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property (other than a merger or consolidation with, or a liquidation or
dissolution the proceeds of which are distributed to another Grantor), then
(a) such dividends, interest or distributions and securities or other property
shall be included in the definition of Collateral without further action and
(b) such Grantor shall immediately take all steps, if any, that are necessary
or, in the Collateral Agent’s reasonable judgment, advisable to ensure the
validity, perfection, priority and, if applicable, Control of the Collateral
Agent over such Investment Related Property (including, without limitation,
delivery thereof to the Collateral Agent) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of the Collateral Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing and so long as the
Collateral Agent has not given notice to the applicable Grantor to the contrary,
the Collateral Agent authorizes each Grantor to retain all ordinary cash
dividends and distributions paid and all payments of principal and interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing and the
Collateral Agent has not given the applicable Grantor notice to the contrary,
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if such action could
reasonably be expected to have a Material Adverse Effect

 

20



--------------------------------------------------------------------------------

on the value of the Investment Related Property or any part thereof; it being
understood, however, that neither the voting by such Grantor of any Pledged
Stock for, or such Grantor’s consent to, the election of directors (or similar
governing body) at a regularly scheduled annual or other meeting of stockholders
or with respect to ordinary course of business matters at any such meeting, nor
such Grantor’s consent to or approval of any action otherwise permitted under
this Agreement and the Credit Agreement, shall be deemed inconsistent with the
terms of this Agreement or the Credit Agreement within the meaning of this
Section 6.6(b)(i) and no notice of any such voting or consent need be given to
the Collateral Agent; and

(ii) Upon the occurrence and during the continuation of an Event of Default and
after the Collateral Agent has given the applicable Grantor notices:

 

  (1) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1;

(c) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not vote to enable or take any
other action to: (i) amend or terminate any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially adversely affects the rights
of such Grantor with respect to any Investment Related Property or materially
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (ii) permit any issuer of any Pledged Equity Interest to
issue any additional stock, partnership interests, limited liability company
interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer except to another Grantor or,
to the extent required by applicable law, other Persons (e.g., directors’
qualifying shares) who have caused such property to become subjected to a
perfected Lien thereon in favor of the Collateral Agent, (iii) other than as
permitted under the Credit Agreement, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, (iv) waive any
default under or breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest or the terms of any Pledged Debt, or
(v) cause any issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (v), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all

 

21



--------------------------------------------------------------------------------

steps necessary or, in the Collateral Agent’s reasonable judgment, advisable to
establish the Collateral Agent’s “Control” thereof; and

(d) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest to merge or consolidate unless (i) such issuer creates a
security interest that is perfected by a filed financing statement (that is not
effective solely under section 9-508 of the UCC) in collateral in which such new
debtor has or acquires rights, (ii) all the outstanding capital stock or other
equity interests of the surviving or resulting corporation, limited liability
company, partnership or other entity is, upon such merger or consolidation,
pledged hereunder; provided that if the surviving or resulting Grantors upon any
such merger or consolidation involving an issuer which is a Foreign Subsidiary,
then such Grantor shall only be required to pledge equity interests in
accordance with Section 2.2.

6.7 Intellectual Property.

(a) subject to such Grantor’s reasonable business judgment, it shall not
knowingly do any act or knowingly omit to do any act whereby any registrations
of the Material Intellectual Property lapses, becomes abandoned, dedicated to
the public, or unenforceable, which would adversely affect the validity, grant,
or enforceability of the security interest granted therein;

(b) subject to such Grantor’s reasonable business judgment, it shall not, with
respect to any Trademarks constituting Material Intellectual Property
(including, without limitation, such Trademarks licensed pursuant to the
Material Trademark License), cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof;

(c) it shall notify the Collateral Agent, on a quarterly basis, if it knows that
any item of currently registered Material Intellectual Property has become
(i) abandoned or dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable or (iii) subject to any adverse determinations in
any action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court;

(d) subject to such Grantor’s reasonable business judgment, it shall take all
steps in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry or any foreign counterpart of the
foregoing, necessary to pursue any filed application and maintain any
registration of each Trademark, Patent, and Copyright owned or exclusively
licensed under the Material Trademark License (to the extent Grantor has the
rights therein to do so) by such Grantor and that, in each case, constitutes
Material Intellectual Property;

(e) subject to such Grantor’s reasonable business judgment, in the event that
any Material Intellectual Property owned, or exclusively licensed under the
Material Trademark License (to the extent Grantor has the rights therein to do
so) by such Grantor is infringed, misappropriated, or diluted by a third party,
and if Grantor knows of such infringement, misappropriation or dilution, such
Grantor shall promptly take reasonable actions to stop such infringement,
misappropriation, or dilution or to otherwise protect its rights in such
Material Intellectual Property including, but not limited to, the initiation of
a suit for injunctive relief and to recover damages;

 

22



--------------------------------------------------------------------------------

(f) subject to such Grantor’s reasonable business judgment, it shall take all
reasonable steps under the circumstances to protect the secrecy of all Trade
Secrets which constitute Material Intellectual Property, including, without
limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents; and

(g) Grantor shall use commercially reasonable efforts to continue to collect, at
its own expense, all amounts due or to become due to such Grantor in respect of
the Material Intellectual Property or any portion thereof. In connection with
such collections, each Grantor may take (and, at the Collateral Agent’s
reasonable direction, shall take) such action as such Grantor or the Collateral
Agent may deem reasonably necessary or, in the Collateral Agent’s reasonable
judgment, advisable to enforce collection of such amounts. Notwithstanding the
foregoing, the Collateral Agent shall have the right at any time, to notify, or
require any Grantor to notify, any obligors with respect to any such amounts of
the existence of the security interest created hereby.

SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

7.1 Intentionally Omitted.

7.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action necessary or, in the Collateral Agent’s
reasonable judgment, advisable in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in intellectual property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby;

(ii) ensure the recordation of appropriate evidence, as the Collateral Agent may
reasonably request, of the liens and security interest granted hereunder in the
U.S. Patents, U.S. Copyrights, and U.S. Trademarks that are, in each case, owned
by a Grantor, with any intellectual property registry in which said U.S.
Patents, U.S. Copyrights, and U.S. Trademarks are registered or in which an
application for registration is pending including, without limitation, the
United States Patent and Trademark Office, the United States Copyright Office
and the various Secretaries of State of the several states of the United States;

(iii) at any reasonable time, upon request by the Collateral Agent and subject
to Section 5.6 of the Credit Agreement, allow inspection of the Collateral by
the Collateral Agent, or persons designated by the Collateral Agent and, if an
Event of Default has occurred and is continuing, assemble the Collateral; and

 

23



--------------------------------------------------------------------------------

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices as the Collateral
Agent may reasonably determine are necessary to perfect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may reasonably determine is necessary to
ensure the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired” or words of similar
effect. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of and signature to such modification by
amending Schedule 5.2 (as such schedule may be amended or supplemented from time
to time) to include reference to any Intellectual Property acquired or developed
by any Grantor after the execution hereof (which Intellectual Property would be
required to be referenced on Schedule 5.2) or to delete any reference to any
right, title or interest in any Intellectual Property in which any Grantor no
longer has or claims any right, title or interest.

7.3 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Collateral Agent, notice of which is hereby waived
by Grantors, each Additional Grantor shall be a Grantor and shall be as fully a
party hereto as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Until payment in full in cash of all Secured Obligations
(other than contingent obligations), the cancellation or termination of the
Commitments and the cancellation or expiration of all Letters of Credit (unless
a Letter of Credit Backstop is in place), each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor, the Collateral Agent or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument that may be necessary or, in the Collateral
Agent’s reasonable judgment, advisable to accomplish the purposes of this
Agreement, including, without limitation, the following:

 

24



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust Insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, bad faith or willful misconduct.

 

25



--------------------------------------------------------------------------------

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property during normal business hours where any Collateral
is located and take possession thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems reasonably appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it

 

26



--------------------------------------------------------------------------------

would not be commercially unreasonable for the Collateral Agent to dispose of
the Collateral or any portion thereof by using Internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. If the proceeds of any
sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or in the Credit Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by the
Collateral Agent against, the Secured Obligations in the following order of
priority: first, to the payment of all reasonable out-of-pocket costs and
expenses of such sale, collection or other realization, including reasonable
compensation to the Collateral Agent and its agents and counsel, and all other
reasonable out-of-pocket expenses, liabilities and advances made or incurred by
the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder (in its capacity as
the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent hereunder for the account of the applicable Grantor, and to the
payment of all reasonable out-of-pocket costs and expenses paid or incurred by
the Collateral Agent in connection with the exercise of any right or remedy
hereunder or under the Credit Agreement, all in accordance with the terms hereof
or thereof; second, to the extent of any excess of such proceeds, to the payment
of all other Secured Obligations for the ratable benefit of the Lenders and the
Lender Counterparties pursuant to the terms of the Credit Agreement; and third,
to the extent of any excess of such proceeds and subject to the Intercreditor
Agreement, to the payment to or upon the order of such Grantor or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to

 

27



--------------------------------------------------------------------------------

pay for the Collateral, Collateral Agent may resell the Collateral and Grantor
shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise the
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable by such Grantor, an irrevocable (during the continuance of an Event
of Default), non-exclusive license (subject, (i) in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks, and (ii) in the case of Trade
Secrets, to an obligation of the Collateral Agent to take steps reasonable under
the circumstances to keep the Trade Secrets confidential to avoid the risk of
invalidation of such Trade Secrets) to use or sublicense any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located. Such license shall include access to all media owned by such Grantor
in which any of the licensed items may be recorded or stored.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, to enforce any Intellectual Property, in
which

 

28



--------------------------------------------------------------------------------

event such Grantor shall, at the request of the Collateral Agent, do any and all
lawful acts and execute any and all documents reasonably required by the
Collateral Agent in aid of such enforcement and, subject to Sections 10.2 and
10.3 of the Credit Agreement, such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 10 hereof in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
such Intellectual Property as provided in this Section, each Grantor agrees to
use all reasonable measures, whether by action, suit, proceeding or otherwise,
to prevent the infringement or other violation of any of such Grantor’s rights
in such Intellectual Property by others and for that purpose agrees to
diligently maintain any action, suit or proceeding against any Person so
infringing as shall be necessary to prevent such infringement or violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property; and

(iv) the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

  (2) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any

 

29



--------------------------------------------------------------------------------

Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

9.7 Cash Proceeds; Deposit Accounts. (a) If any Event of Default shall have
occurred and be continuing, in addition to the rights of the Collateral Agent
specified in Section 6.5 with respect to payments of Receivables, upon the
Collateral Agent giving notice to the applicable Grantor (other than in the case
of an Event of Default under Sections 8.1(f) and 8.1(g) of the Credit
Agreement), all proceeds of any Collateral received by any Grantor consisting of
cash, checks and other near-cash items (collectively, “Cash Proceeds”) shall be
held by such Grantor in trust for the Collateral Agent, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required) and held by
the Collateral Agent in the Collateral Account to the extent required to pay
Secured Obligations due and payable. Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) shall be applied by the
Collateral Agent against the Secured Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, upon giving notices to the applicable Grantor (other than
in the case of an Event of Default under Sections 8.1(f) and 8.1(g) of the
Credit Agreement), apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent to be applied by
the Collateral Agent against the Secured Obligations then due and owing.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders (the “Majority Holders”) of a majority of the aggregate
“settlement amount” as defined in the Hedge Agreements (or, with respect to any
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedge Agreement)
under all Hedge Agreements. For purposes of the foregoing sentence, settlement
amount for any Hedge that has not been terminated shall be the settlement amount
as of the last Business Day of the month preceding any date of determination and
shall be calculated by the appropriate swap counterparties and reported to the
Collateral Agent upon request; provided any Hedge Agreement with a settlement
amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders. In furtherance of the foregoing provisions of
this

 

30



--------------------------------------------------------------------------------

Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section. The
provisions of the Credit Agreement relating to the Collateral Agent including,
without limitation, the provisions relating to resignation of the Collateral
Agent and the powers and duties and immunities of the Collateral Agent are
incorporated herein by this reference and shall survive any termination of the
Credit Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations), the cancellation or termination
of the Commitments and the cancellation or expiration of all outstanding Letters
of Credit (unless a Letter of Credit Backstop is in place), be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors and permitted assigns. Without limiting the generality
of the foregoing, but subject to the terms of the Credit Agreement, any Lender
may assign or otherwise transfer any Loans held by it to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the payment in full of all
Secured Obligations (other than contingent obligations), the cancellation or
termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (unless a Letter of Credit Backstop is in place),
the security interest granted hereby shall automatically terminate hereunder and
of record and, subject to the Intercreditor Agreement, all rights to the
Collateral shall revert to Grantors. Upon any such termination the Collateral
Agent shall, at Grantors’ expense, execute and deliver to Grantors or otherwise
authorize the filing of such documents as Grantors shall reasonably request,
including financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. The Collateral Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause

 

31



--------------------------------------------------------------------------------

performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under Section
10.2 of the Credit Agreement.

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission (in .pdf format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE

 

32



--------------------------------------------------------------------------------

INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

ALDABRA HOLDING SUB LLC, as Grantor By:  

 

  Name: Samuel K. Cotterell   Title: Vice President

ALDABRA SUB LLC,

as Grantor

By:  

 

  Name: Samuel K. Cotterell   Title: Vice President

BOISE PAPER HOLDINGS, L.L.C.,

as Grantor

By:  

 

  Name: Samuel K. Cotterell   Title: Vice President

 

34



--------------------------------------------------------------------------------

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.,

as Grantors:

By:  

 

Name:   Samuel K. Cotterell Title:   Vice President

 

35



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent

By:  

 

Title:   Authorized Signatory

 

36



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal Name

   Type of
Organization      Jurisdiction of
Organization      Chief Executive
Office/Sole Place of
Business      Organization I.D.#                                      

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

   Trade Name or Fictitious Business Name           

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within the past year:

 

Grantor

   Date of Change      Description of Change                    

 

(D) Agreements pursuant to which any Grantor is bound as debtor within the last
year:

 

Grantor

   Description of Agreement           

 

5.1-1



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

   Stock
Issuer      Class of
Stock      Certificated
(Y/N)      Stock
Certificate
No.      Par Value      No. of
Pledged
Stock      Percentage
of
Outstanding
Stock of the
Stock Issuer                                                                 

Pledged LLC Interests:

 

Grantor

   Limited
Liability
Company      Certificated
(Y/N)      Certificate No.
(if any)      No. of Pledged
Units      Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company                                               

Pledged Partnership Interests:

 

Grantor

   Partnership      Type of
Partnership
Interests (e.g.,
general or
limited)      Certificated
(Y/N)      Certificate No.
(if any)      Percentage of
Outstanding
Partnership
Interests of the
Partnership                                               

Pledged Trust Interests:

 

Grantor

   Trust      Class of Trust
Interests      Certificated
(Y/N)      Certificate No.
(if any)      Percentage of
Outstanding
Trust Interests
of the Trust                                               

Pledged Debt:

 

Grantor

   Issuer      Original
Principal
Amount      Outstanding
Principal
Balance      Issue Date      Maturity Date                                      
        

 

5.2-1



--------------------------------------------------------------------------------

Securities Accounts:

 

Grantor

   Share of Securities
Intermediary      Account Number      Account Name                             

Deposit Accounts:

 

Grantor

   Name of Depositary Bank      Account Number      Account Name              
              

Commodities Accounts:

 

Grantor

   Name of Commodities
Intermediary      Account Number      Account Name                             

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

   Description of Copyright      Registration Number
(if any)      Issue Date                             

 

(B) Copyright Licenses

 

Grantor

   Description of Copyright
License      Registration Number (if
any) of underlying
Copyright      Name of Licensor                             

 

(C) Patents

 

Grantor

   Description of
Patent      Registration
Number      Issue Date                             

 

5.2-2



--------------------------------------------------------------------------------

(D) Patent Licenses

 

Grantor

   Description of Patent
License      Registration Number of
underlying Patent      Name of Licensor                             

 

(E) Trademarks

 

Grantor

   Description of Trademark      Registration Number      Issue Date           
                 

 

(F) Trademark Licenses

 

Grantor

   Description of Trademark
License      Registration Number of
underlying Trademark      Name of Licensor                             

 

(G) Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

   Commercial Tort Claims           

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

   Description of Letters of Credit           

 

5.2-3



--------------------------------------------------------------------------------

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

   Description of Property      Name and Address of Third Party                 
  

 

VI. TIMBER

 

Grantor

   Location           

 

5.2-4



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

   Filing Jurisdiction(s)           

 

5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Grantor

   Location of Equipment and Inventory           

 

5.5-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement (First Lien), dated as of February 22, 2008 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors named therein, and Goldman Sachs Credit Partners
L.P., as the Collateral Agent. Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely in all material
respects set forth the additional information required to be provided pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:  

 

Name:   Title:  

 

B-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal Name

   Type of
Organization      Jurisdiction of
Organization      Chief Executive
Office/Sole Place
of Business      Organization I.D.#                                      

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

   Trade Name or Fictitious Business Name           

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within the past year:

 

Grantor

   Date of Change      Description of Change                    

 

(D) Agreements pursuant to which any Grantor is bound as debtor within the past
year:

 

Grantor

   Description of Agreement           

 

B-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

   Stock
Issuer      Class
of Stock      Certificated
(Y/N)      Stock
Certificate
No.      Par Value      No. of
Pledged
Stock      Percentage
of
Outstanding
Stock of the
Stock Issuer                                                                 

Pledged LLC Interests:

 

Grantor

   Limited
Liability
Company      Certificated
(Y/N)      Certificate No.
(if any)      No. of Pledged
Units      Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company                                               

Pledged Partnership Interests:

 

Grantor

   Partnership      Type of
Partnership
Interests (e.g.,
general or limited)      Certificated
(Y/N)      Certificate No.
(if any)      Percentage of
Outstanding
Partnership
Interests of  the
Partnership                                               

Pledged Trust Interests:

 

Grantor

   Trust      Class of Trust
Interests      Certificated
(Y/N)      Certificate No.
(if any)      Percentage of
Outstanding
Trust Interests
of the Trust                                               

Pledged Debt:

 

Grantor

   Issuer      Original
Principal
Amount      Outstanding
Principal
Balance      Issue Date      Maturity Date                                      
        

 

B-3



--------------------------------------------------------------------------------

Securities Account:

 

Grantor

   Share of Securities
Intermediary      Account Number      Account Name                             

Deposit Accounts:

 

Grantor

   Name of Depositary Bank      Account Number      Account Name              
              

Commodities Accounts:

 

Grantor

   Name of Commodities
Intermediary      Account Number      Account Name                             

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Grantor

   Description of Copyright      Registration Number (if
any)      Issue Date                             

 

(B) Copyright Licenses

 

Grantor

   Description of Copyright
License      Registration Number (if
any) of underlying
Copyright      Name of Licensor                             

 

(C) Patents

 

Grantor

   Description of Patent      Registration Number      Issue Date              
              

 

B-4



--------------------------------------------------------------------------------

(D) Patent Licenses

 

Grantor

   Description of Patent
License      Registration Number of
underlying Patent      Name of Licensor                             

 

(E) Trademarks

 

Grantor

   Description of Trademark      Registration Number      Issue Date           
                 

 

(F) Trademark Licenses

 

Grantor

   Description of Trademark
License      Registration Number of
underlying Trademark      Name of Licensor                             

 

(G) Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

   Commercial Tort Claims           

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

   Description of Letters of Credit           

 

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

   Description of Property      Name and Address of Third Party                 
  

 

B-5



--------------------------------------------------------------------------------

VI. TIMBER

 

Grantor

   Location           

 

B-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

   Filing Jurisdiction(s)           

 

B-7



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

   Location of Equipment and Inventory           

 

B-8



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of [            ],
20[    ] (the “Agreement”) among [            ] (the “Pledgor”), Goldman Sachs
Credit Partners L.P., as collateral agent for the Secured Parties under the
First Lien Security Agreement (as defined herein) (the “First Lien Collateral
Agent”), Lehman Commercial Paper Inc., as collateral agent for the Secured
Parties referred to in the Second Lien Security Agreement (as defined herein)
(the “Second Lien Collateral Agent” and, together with the First Lien Collateral
Agent, the “Collateral Agents”) and [            ], a [            ]
[corporation] (the “Issuer”) is delivered pursuant to (i) Section 4.2 of the
Pledge and Security Agreement (First Lien) (as amended, supplemented or
otherwise modified from time to time, the “First Lien Security Agreement”) dated
as of February 22, 2008 among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors party thereto and the First Lien Collateral Agent,
and (ii) Section 4.2 of the Pledge and Security Agreement (Second Lien) (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Security Agreement”) dated as of February 22, 2008 among Aldabra Holding Sub
LLC, Aldabra Sub LLC, Boise Paper Holdings, L.L.C., the other Grantors party
thereto and the Second Lien Collateral Agent. Capitalized terms used but not
defined herein shall have the meaning assigned in the First Lien Security
Agreement. All references herein to the “UCC” shall mean the Uniform Commercial
Code as in effect in the State of New York.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [            ]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the First Lien Collateral Agent (or, if the First Lien
Collateral Agent has delivered a Notice of Termination (as defined below), the
Second Lien Collateral Agent).

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the First Lien Collateral Agent or the Second Lien Collateral
Agent (with, until the First Lien Collateral Agent shall have delivered to the
Issuer a Notice of Termination, the consent of the First Lien Collateral Agent)
relating to the Pledged Shares, the Issuer shall comply with such instructions
without further consent by the Pledgor or any other person. The Collateral
Agents hereby agree that it shall not give any instructions relating to the
Pledged Shares unless an Event of Default has occurred and is continuing.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agents:

(a) It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

 

B-9



--------------------------------------------------------------------------------

(b) It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Collateral Agents
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Collateral Agents and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly upon obtaining notice thereof notify the Collateral Agents and the
Pledgor thereof.

(d) This Agreement is the valid and legally binding obligation of the Issuer.

Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement (except for the
Credit Agreement and other Credit Documents) now existing or hereafter entered
into, the terms of this Agreement shall prevail. No amendment or modification of
this Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all of the parties hereto.

Section 6. Voting Rights. Until such time as the Collateral Agents shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares. The Collateral Agent hereby agrees not to give any such
instruction unless an Event of Default has occurred and is continuing.

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only (i) with the express written consent of the Issuer and (ii) by
sending written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agents
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agents arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Pledgor, its successors
and assigns shall at all times indemnify and save harmless the Issuer from and
against any and all claims, actions and suits of others arising out of the terms
of this Agreement or the compliance of the Issuer with the terms hereof, except
to the extent that such arises from the Issuer’s negligence, willful misconduct,
bad faith or material breach of this Agreement, and from and against any and all
liabilities, actual losses, damages, reasonable, out-of-pocket costs and
expenses, charges, reasonable counsel fees and other expenses of every nature
and character arising by reason of the same, until the termination of this
Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or

 

B-10



--------------------------------------------------------------------------------

registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:    [Name and Address of Pledgor]    Attention: [            ]   
Telecopier: [            ] First Lien    Collateral Agent:    Goldman Sachs
Credit Partners, L.P.    c/o Goldman, Sachs & Co.    30 Hudson Street, 36th
Floor    Jersey City, NJ 07302    Attention: SBD Operations    Attention: Andrew
Caditz    Telecopier: (212) 428-1243    Email: gsd.link@gs.com    with a copy
to:    Goldman Sachs Credit Partners L.P.    1 New York Plaza    New York, New
York 10004    Attention: Rob Schatzman    Telecopier: (212) 902-3000 Second Lien
   Collateral Agent:    Lehman Commercial Paper Inc.    745 Seventh Avenue New
   York, NY 10019    Attention: Maritza Ospina    Telecopier: (646) 758-4648
Issuer:    [Insert Name and Address of Issuer]    Attention: [            ]   
Telecopier: [            ]

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the First Lien
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the First Lien Collateral Agent in the Pledged Shares has
been terminated pursuant to the terms of the First Lien Security Agreement. The
First Lien Collateral Agent shall notify the Issuer of such termination in
writing. The obligations of the Issuer to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Pledged Shares has been terminated
pursuant to the terms of the Second Lien Security Agreement. The Second Lien
Collateral Agent shall notify the Issuer of such termination in writing. Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit A hereto to the Issuer upon
the request of the Pledgor on or after the termination of the applicable
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the applicable Security Agreement. The termination of this Agreement shall
not terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

B-11



--------------------------------------------------------------------------------

Section 11. Intercreditor Agreement. The terms and conditions of this Agreement
and the lien and security interest granted to the Collateral Agents pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agents
hereunder are subject to the terms and conditions of the Intercreditor Agreement
in all respects. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

[NAME OF PLEDGOR],

as Pledgor

By:  

 

Name:   Title:  

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as First Lien Collateral Agent

By:  

 

Name:   Title:  

LEHMAN COMMERCIAL PAPER INC.,

as Second Lien Collateral Agent

By:  

 

Name:   Title:  

[NAME OF ISSUER],

as Issuer

By:  

 

Name:   Title:  

 

B-12



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

[Date]

[Name and Address of Issuer]

Attention: [            ]

Re: Termination of Uncertificated Securities Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”), [First Lien Collateral Agent/
Second Lien Collateral Agent] and the undersigned (a copy of which is attached)
is terminated and you have no further obligations to the undersigned pursuant to
such Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to Pledged Shares (as
defined in the Agreement) from the Pledgor. [IF THE AGREEMENT IS TO REMAIN IN
EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN COLLATERAL
AGENT, ADD: Note however, that the Agreement remains in effect with respect to
the First Lien Collateral Agent/ Second Lien Collateral Agent.] [IF THE
AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD: Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Pledged Shares from the Pledgor.] This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

Very truly yours, [Goldman Sachs Credit Partners L.P., as First Lien Collateral
Agent] [Lehman Commercial Paper, Inc., as Second Lien Collateral Agent] By:  

 

Name:   Title:  

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among [            ] (the “Debtor”), Goldman Sachs Credit
Partners L.P., as collateral agent for the Secured Parties referred to in the
First Lien Security Agreement (as defined herein) (the “First Lien Collateral
Agent”), Lehman Commercial Paper Inc., as collateral agent for the Secured
Parties referred to in the Second Lien Security Agreement (as defined herein)
(the “Second Lien Collateral Agent” and, together with the First Lien Collateral
Agent, the “Collateral Agents”) and [            ], in its capacity as a
“securities intermediary” as defined in Section 8-102 of the UCC (in such
capacity, the “Securities Intermediary”) is delivered pursuant to
(i) Section 4.2 of the Pledge and Security Agreement (First Lien) (as amended,
supplemented or otherwise modified from time to time, the “First Lien Security
Agreement”), dated as of February 22, 2008 among Aldabra Holding Sub LLC, a
Delaware limited liability company, Aldabra Sub LLC, a Delaware limited
liability company, to be merged with and into Boise Paper Holdings, L.L.C., a
Delaware limited liability company, the other Grantors party thereto and the
First Lien Collateral Agent, and (ii) Section 4.2 of the Pledge and Security
Agreement (Second Lien) (as amended, supplemented or otherwise modified from
time to time, the “Second Lien Security Agreement” and, together with the First
Lien Security Agreement, the “Security Agreements”), dated as of February 22,
2008 among Aldabra Holding Sub LLC, Aldabra Sub LLC, Boise Paper Holdings,
L.L.C., the other Grantors party thereto and the Second Lien Collateral Agent.
Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the First Lien Security Agreement. All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the First Lien Collateral Agent (or, if the First
Lien Collateral Agent has delivered a Notice of Termination (as defined below),
the Second Lien Collateral Agent);

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

 

C-1



--------------------------------------------------------------------------------

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC and the Securities Intermediary is a “securities
intermediary” within the meaning of Section 8-102 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order or direction from the First Lien Collateral
Agent or the Second Lien Collateral Agent (with, until the First Lien Collateral
Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent) directing transfer
or redemption of any financial asset relating to the Securities Account and all
securities entitlements therein, the Securities Intermediary shall comply with
such entitlement order or direction without further consent by the Debtor or any
other person. If the Debtor is otherwise entitled to issue entitlement orders
and such orders conflict with any entitlement order or direction issued by
either Collateral Agent, the Securities Intermediary shall follow the orders
issued by the applicable Collateral Agent. In the event the Securities
Intermediary receives conflicting orders or directions from the First Lien
Collateral Agent and the Second Lien Collateral Agent, the Second Lien
Collateral Agent hereby expressly instructs the Securities Intermediary to
follow the orders and directions originated by the First Lien Collateral Agent.

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agents. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agents (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

 

C-2



--------------------------------------------------------------------------------

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agents
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.

Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agents and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agents
and the Debtor thereof.

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders
and directions as agreed in Section 3 hereof, the Securities Intermediary agrees
to maintain the Securities Account as follows:

(a) Notice of Sole Control. If at any time the First Lien Collateral Agent or
the Second Lien Collateral Agent (with, until the First Lien Collateral Agent
shall have delivered to the Securities Intermediary a Notice of Termination, the
consent of the First Lien Collateral Agent) delivers to the Securities
Intermediary a Notice of Sole Control in substantially the form set forth in
Exhibit A hereto, the Securities Intermediary agrees that after receipt of such
notice, it will take all instruction with respect to the Securities Account
solely from such Collateral Agent until further notice from such Collateral
Agent.

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to subsection (a) of this Section 8, the Debtor
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to the Securities Account or any other direction or
entitlement order with respect thereto.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the First Lien Collateral Agent or
the Second Lien Collateral Agent (with, until the First Lien Collateral Agent
shall have delivered to the Securities Intermediary a Notice of Termination, the
consent of the First Lien Collateral Agent), the Debtor

 

C-3



--------------------------------------------------------------------------------

shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agents at the address for each set
forth in Section 12 of this Agreement.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10 Indemnification of Securities Intermediary. The Debtor and the
Collateral Agents hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Debtor, its successors
and assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, willful misconduct, bad faith or
material breach of this Agreement, and from and against any and all liabilities,
actual losses, damages, reasonable, out-of-pocket costs and expenses, charges,
reasonable counsel fees and other expenses of every nature and character arising
by reason of the same, until the termination of this Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only (i) with the express written consent of the Securities
Intermediary and (ii) by sending written notice of such assignment to the
Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

C-4



--------------------------------------------------------------------------------

Debtor:    [Name and Address of Debtor]    Attention: [                        ]
   Telecopier: [                        ] First Lien    Collateral Agent:   
Goldman Sachs Credit Partners, L.P.    c/o Goldman, Sachs & Co.    30 Hudson
Street, 36th Floor    Jersey City, NJ 07302    Attention: SBD Operations   
Attention: Andrew Caditz    Telecopier: (212) 428-1243    Email: gsd.link@gs.com
   with a copy to:    Goldman Sachs Credit Partners L.P.    1 New York Plaza   
New York, New York 10004    Attention: Rob Schatzman    Telecopier: (212)
902-3000 Second Lien    Collateral Agent:    Lehman Commercial Paper Inc.    745
Seventh Avenue    New York, NY 10019    Attention: Maritza Ospina    Telecopier:
(646) 758-4648 Securities Intermediary:    [Name and Address of Securities
Intermediary]    Attention: [                        ]    Telecopier:
[                        ]

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Securities
Account has been terminated pursuant to the terms of the First Lien Security
Agreement. The First Lien Collateral Agent shall notify the Securities
Intermediary of such termination in writing. The obligations of the Securities
Intermediary to the Second Lien Collateral Agent pursuant to this Agreement
shall continue in effect until the security interest of the Second Lien
Collateral Agent in the Securities Account has been terminated pursuant to the
terms of the Second Lien Security Agreement. The Second Lien Collateral Agent
shall notify the Securities Intermediary of such termination in writing. Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
applicable Collateral Agent’s security interest in the Securities Account
pursuant to the terms of the applicable Security Agreement. The termination of
this Agreement shall not terminate the Securities Account or alter the
obligations of the Securities Intermediary to the Debtor pursuant to any other
agreement with respect to the Securities Account.

 

C-5



--------------------------------------------------------------------------------

Section 14. Intercreditor Agreement. The terms and conditions of this Agreement
and the lien and security interest granted to the Collateral Agents pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agents
hereunder are subject to the terms and conditions of the Intercreditor Agreement
in all respects. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

C-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:  

 

Name:   Title:  

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as First Lien Collateral Agent

By:  

 

Name:   Title:  

LEHMAN COMMERCIAL PAPER INC.,

as Second Lien Collateral Agent

By:  

 

Name:   Title:  

[NAME OF SECURITIES

INTERMEDIARY],

as Securities Intermediary

By:  

 

Name:   Title:  

 

C-7



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                        ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you, [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over
securities account number [            ] (the “Securities Account”) and all
financial assets credited thereto. You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[Goldman Sachs Credit Partners L.P., as First

Lien Collateral Agent] [Lehman Commercial

Paper, Inc., as Second Lien Collateral Agent]

By:  

 

Name:   Title:  

cc: [Name of Debtor]

 

C-8



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                        ]

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of [            ], 20[    ] among you, [Name of Debtor] (the “Debtor”), [First
Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy
of which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. [IF THE CONTROL AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however, that the Control Agreement remains in
effect with respect to the First Lien Collateral Agent/ Second Lien Collateral
Agent.] [IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s) [            ]
from the Debtor.] This notice terminates any obligations you may have to the
undersigned with respect to such accounts, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[Goldman Sachs Credit Partners L.P., as First

Lien Collateral Agent] [Lehman Commercial

Paper, Inc., as Second Lien Collateral Agent]

By:  

 

Name:   Title:  

 

C-9



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among [            ] (the “Debtor”), Goldman Sachs Credit
Partners L.P., as collateral agent for the Secured Parties referred to in the
First Lien Security Agreement (as defined herein) (the “First Lien Collateral
Agent”), Lehman Commercial Paper Inc., as collateral agent for the Secured
Parties referred to in the Second Lien Security Agreement (as defined herein)
(the “Second Lien Collateral Agent” and, together with the First Lien Collateral
Agent, the “Collateral Agents”) and [            ], in its capacity as a “bank”
as defined in Section 9-102 of the UCC (in such capacity, the “Financial
Institution”) is delivered pursuant to (i) Section 4.2 of the Pledge and
Security Agreement (First Lien) (as amended, supplemented or otherwise modified
from time to time, the “First Lien Security Agreement”), dated as of
February 22, 2008 among Aldabra Holding Sub LLC, a Delaware limited liability
company, Aldabra Sub LLC, a Delaware limited liability company, to be merged
with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors party thereto and the First Lien Collateral Agent,
and (ii) Section 4.2 of the Pledge and Security Agreement (Second Lien) (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Security Agreement” and, together with the First Lien Security Agreement, the
“Security Agreements”), dated as of February 22, 2008 among Aldabra Holding Sub
LLC, Aldabra Sub LLC, Boise Paper Holdings, L.L.C., the other Grantors party
thereto and the Second Lien Collateral Agent. Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the First Lien
Security Agreement. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the First Lien Collateral Agent (or, if the First Lien
Collateral Agent has delivered a Notice of Termination (as defined below), the
Second Lien Collateral Agent) and, prior to delivery of a Notice of Sole Control
in substantially the form set forth in Exhibit A hereto, the Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC and the bank is a “Bank” within the meaning of
Section 9-102 of the UCC.

Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions or directions originated by the First
Lien Collateral Agent or the Second Lien Collateral Agent (with, until the First
Lien Collateral Agent shall have delivered to the Financial Institution a Notice
of Termination, the consent of the First Lien Collateral Agent) directing the
disposition of funds in the Deposit Account, the Financial Institution shall
comply with such instructions or directions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interests of the Collateral Agents in the
Deposit Account and hereby acknowledges and consents to such liens. If the
Debtor is otherwise entitled to issue instructions and such instructions
conflict with

 

E-10



--------------------------------------------------------------------------------

any instructions issued by either Collateral Agent, the Financial Institution
shall follow the instructions issued by the applicable Collateral Agent. In the
event the Financial Institution receives conflicting instructions or directions
from the First Lien Collateral Agent and the Second Lien Collateral Agent, the
Second Lien Collateral Agent hereby expressly instructs the Financial
Institution to follow the instructions or directions issued by the First Lien
Collateral Agent.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agents.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agents (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other than             ];
and

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.

Section 6. Adverse Claims. Except for the claims and interest of the Collateral
Agents and the Debtor, the Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agents and the Debtor thereof.

 

E-11



--------------------------------------------------------------------------------

Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions or directions
as set forth in Section 2 hereof, the Financial Institution agrees to maintain
the Deposit Account as follows:

(a) Notice of Sole Control. If at any time the First Lien Collateral Agent or
the Second Lien Collateral Agent (with, until the First Lien Collateral Agent
shall have delivered to the Financial Institution a Notice of Termination, the
consent of the First Lien Collateral Agent) delivers to the Financial
Institution a Notice of Sole Control in substantially the form set forth in
Exhibit A hereto, the Financial Institution agrees that after receipt of such
notice, it will take all instruction with respect to the Deposit Account solely
from such Collateral Agent until further notice from the Collateral Agent.

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agents
at the address for each set forth in Section 11 of this Agreement; and

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agents hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence, willful misconduct, bad faith or material
breach of this Agreement and (b) the Debtor, its successors and assigns shall at
all times indemnify and save harmless the Financial Institution from and against
any and all claims, actions and suits of others arising out of the terms of this
Agreement or the compliance of the Financial Institution with the terms hereof,
except to the extent that such arises from the Financial Institution’s
negligence, willful misconduct, bad faith or material breach of this Agreement,
and from and against any and all liabilities, actual losses, damages,
reasonable, out-of-pocket costs and expenses, charges, reasonable counsel fees
and other expenses of every nature and character arising by reason of the same,
until the termination of this Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agents may assign their rights
hereunder only (i) with the express written consent of the Financial Institution
and (ii) by sending written notice of such assignment to the Debtor.

 

E-12



--------------------------------------------------------------------------------

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:    [Name and Address of Debtor]    Attention: [                        ]
   Telecopier: [                        ]

First Lien

Collateral Agent:

   Goldman Sachs Credit Partners, L.P.    c/o Goldman, Sachs & Co.    30 Hudson
Street, 36th Floor    Jersey City, NJ 07302    Attention: SBD Operations   
Attention: Andrew Caditz    Telecopier: (212) 428-1243    Email: gsd.link@gs.com
   with a copy to:    Goldman Sachs Credit Partners L.P.    1 New York Plaza   
New York, New York 10004    Attention: Rob Schatzman    Telecopier: (212)
902-3000

Second Lien

Collateral Agent:

   Lehman Commercial Paper Inc.    745 Seventh Avenue    New York, NY 10019   
Attention: Maritza Ospina    Telecopier: (646) 758-4648 Financial Institution:
   [Name and Address of Financial Institution]    Attention:
[                        ]    Telecopier: [                        ]

Any party may change its address for notices in the manner set forth above.

Section 12. Intercreditor Agreement. The terms and conditions of this Agreement
and the lien and security interest granted to the Collateral Agents pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agents
hereunder are subject to the terms and conditions of the Intercreditor Agreement
in all respects. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

Section 13. Termination. The obligations of the Financial Institution to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Deposit
Account has been terminated pursuant to the terms

 

E-13



--------------------------------------------------------------------------------

of the First Lien Security Agreement and the First Lien Collateral Agent has
notified the Financial Institution of such termination in writing. The
obligations of the Financial Institution to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Deposit Account has been terminated
pursuant to the terms of the Second Lien Security Agreement and the Second Lien
Collateral Agent has notified the Financial Institution of such termination in
writing. Each Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit B hereto (a “Notice of Termination”) to the
Financial Institution upon the request of the Debtor on or after the termination
of the applicable Collateral Agent’s security interest in the Deposit Account
pursuant to the terms of the applicable Security Agreement. The termination of
this Agreement shall not terminate the Deposit Account or alter the obligations
of the Financial Institution to the Debtor pursuant to any other agreement with
respect to the Deposit Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:  

 

Name:   Title:  

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as First Lien Collateral Agent

By:  

 

Name:   Title:  

LEHMAN COMMERCIAL PAPER INC.,

as Second Lien Collateral Agent

By:  

 

Name:   Title:  

 

E-14



--------------------------------------------------------------------------------

[NAME OF FINANCIAL INSTITUTION],

as Financial Institution

By:  

 

Name:   Title:  

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                        ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you, [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number [            ] (the “Deposit Account”) and all financial assets
credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[Goldman Sachs Credit Partners L.P., as First

Lien Collateral Agent] [Lehman Commercial

Paper, Inc., as Second Lien Collateral Agent]

By:  

 

Name:   Title:  

cc: [Name of Debtor]

 

E-15



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                        ]

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you, [First Lien
Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. [IF THE CONTROL AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however that the Control Agreement remains in effect
with respect to the First Lien Collateral Agent/ Second Lien Collateral Agent.]
[IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s) [            ]
from the Debtor.] This notice terminates any obligations you may have to the
undersigned with respect to such account, however nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[Goldman Sachs Credit Partners L.P., as First

Lien Collateral Agent] [Lehman Commercial

Paper, Inc., as Second Lien Collateral Agent]

By:  

 

Name:   Title:  

 

E-16



--------------------------------------------------------------------------------

EXHIBIT E

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT (FIRST LIEN)

TRADEMARK SECURITY AGREEMENT (FIRST LIEN), dated as of             , 20 (as
amended, restated or otherwise modified from time to time, the “Trademark
Security Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability
company (to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware
limited liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware
limited liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Accordingly, the parties hereto agree
as follows:

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance in full of the Obligations, each Grantor, pursuant to
and in accordance with the Security Agreement, did and hereby pledges and grants
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, a lien and security interest in and to all of such Grantor’s
right, title and interest in, to and under the following assets and properties,
whether now owned or at any time hereafter created or acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title, or interest, but not including any Excluded Assets (collectively,
the “Trademark Collateral”):

(a) all of its registered and unregistered, common law, state, United States,
multinational, and foreign trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, certification
marks, collective marks, logos, other source or business identifiers, designs
and general intangibles of a like nature, all registrations and applications for
any of the foregoing including, but not limited to: (i) the registrations and
applications, (ii) all extensions or renewals of any of the foregoing, (iii) all
of the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, now and hereinafter due and/or payable thereunder,
including, without limitation, royalties, income, payments, claims, damages, and
proceeds of suit (“Trademarks”), including, but not limited to the registrations
and applications referred to in Schedule I attached hereto (as such schedule may
be amended or supplemented from time to time).

 

E-17



--------------------------------------------------------------------------------

SECTION 3. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent pursuant to this Trademark Security Agreement are
granted in furtherance of, and not in limitation of or expansion of, the
security interests granted to the Collateral Agent for the Secured Parties
pursuant to the Security Agreement and the rights and obligations of the parties
thereto. Each party hereto hereby acknowledges and affirms that the rights and
remedies of the each other party hereto with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

SECTION 4. Intercreditor Agreement. The terms and conditions of this Trademark
Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Trademark Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects. In the
event of any conflict between the terms and conditions of this Trademark
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

SECTION 5. Termination. This Agreement is made to secure the satisfactory
payment and performance of the Obligations. This Trademark Security Agreement
and the security interest granted hereby shall automatically terminate with
respect to all of a Grantor’s Obligations and any Lien arising therefrom shall
be automatically released upon termination of the Security Agreement or release
of such Grantor’s obligations thereunder. The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement suitable for filing with any office or
agency in which the Collateral Agent has filed this, or a similar, instrument.
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Trademark Collateral.

SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

SECTION 7. Miscellaneous. The provisions of Section 13 of the Security Agreement
are hereby incorporated by reference, mutatis mutandis.

[Signatures on following page]

 

E-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ALDABRA HOLDING SUB LLC,

as Grantor

By:  

 

Name:   Title:  

ALDABRA SUB LLC,

as Grantor

By:  

 

Name:   Title:  

BOISE PAPER HOLDINGS, L.L.C.,

as Grantor

By:  

 

Name:   Title:  

[Trademark Security Agreement]



--------------------------------------------------------------------------------

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.,

as Grantors

By:  

 

Name:   Title:  

[Trademark Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed: GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral Agent By:
 

 

  Name:   Title:

[Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

U.S. TRADEMARK REGISTRATIONS

U.S. TRADEMARK APPLICATIONS

 

 

F-22



--------------------------------------------------------------------------------

EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT (FIRST LIEN)

COPYRIGHT SECURITY AGREEMENT (FIRST LIEN), dated as of             , 20 (as
amended, restated or otherwise modified from time to time, the “Copyright
Security Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability
company (to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware
limited liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware
limited liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Accordingly, the parties hereto agree
as follows:

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment or performance in full of the Obligations, each Grantor, pursuant to
and in accordance with the Security Agreement, did and hereby pledges and grants
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, a lien and security interest in and to all of such Grantor’s
right, title and interest in, to and under the following assets and properties,
whether now owned or at any time hereafter created or acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title, or interest, but not including any Excluded Assets (collectively,
the “Copyright Collateral”):

(a) all of its United States and foreign copyrights, including but not limited
to copyrights in software and all rights in and to databases, and all Mask Works
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, moral rights, reversionary interests, termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor, (ii) all extensions and renewals thereof, (iii) all
rights corresponding thereto throughout the world, (iv) all rights to sue for
past, present and future infringements thereof, and (v) all Proceeds of the
foregoing, now and hereinafter due and/or payable thereunder, including, without
limitation, royalties, income, payments, claims, damages and proceeds of suit
(“Copyrights”), including, without limitation, the registrations and
applications required to be listed in Schedule I attached hereto (as such
schedule may be amended or supplemented from time to time); and

 

F-23



--------------------------------------------------------------------------------

(b) all agreements providing for the grant of any right in or to U.S. Copyrights
for which Grantor is the exclusive licensee of such U.S. Copyrights, including
those referred to on Schedule I hereto (collectively, “Copyright Licenses”) and
all rights and proceeds under such agreement.

SECTION 3. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent pursuant to this Copyright Security Agreement are
granted in furtherance of, and not in limitation or expansion of, the security
interests granted to the Collateral Agent for the Secured Parties pursuant to
the Security Agreement and the rights and obligations of the parties thereto.
Each party hereto hereby acknowledges and affirms that the rights and remedies
of each other party hereto with respect to the security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

SECTION 4. Intercreditor Agreement. The terms and conditions of this Copyright
Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Copyright Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects. In the
event of any conflict between the terms and conditions of this Copyright
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

SECTION 5. Termination. This Agreement is made to secure the satisfactory
payment and performance of the Obligations. This Copyright Security Agreement
and the security interest granted hereby shall automatically terminate with
respect to all of a Grantor’s Obligations and any Lien arising therefrom shall
be automatically released upon termination of the Security Agreement or release
of such Grantor’s obligations thereunder. The Collateral Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement suitable for filing with any office or
agency in which the Collateral Agent has filed this, or a similar, Agreement.
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Copyright Collateral.

SECTION 6. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

SECTION 7. Miscellaneous. The provisions of Section 13 of the Security Agreement
are hereby incorporated by reference, mutatis mutandis.

[Signatures on following page]

 

F-24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

ALDABRA HOLDING SUB LLC,

as Grantor

By:  

 

Name: Title:

ALDABRA SUB LLC,

as Grantor

By:  

 

Name: Title:

BOISE PAPER HOLDINGS, L.L.C.,

as Grantor

By:  

 

Name: Title:

[Copyright Security Agreement]



--------------------------------------------------------------------------------

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.,

as Grantors

By:  

 

Name: Title:

[Copyright Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed:

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Collateral Agent

By:  

 

  Name:   Title:

[Copyright Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

U.S. COPYRIGHT REGISTRATIONS

U.S. COPYRIGHT APPLICATIONS

COPYRIGHT LICENSES:

 

G-28



--------------------------------------------------------------------------------

EXHIBIT G

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT (FIRST LIEN)

PATENT SECURITY AGREEMENT (FIRST LIEN), dated as of             , 20 (as
amended, restated or otherwise modified from time to time, the “Patent Security
Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability company
(to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and GOLDMAN SACHS CREDIT PARTNERS L.P., in its capacity as
collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

Reference is made to the Pledge and Security Agreement (First Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Goldman
Sachs Credit Partners L.P., as Administrative Agent. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Accordingly, the parties hereto agree
as follows:

SECTION 1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment or performance in full of the Obligations, each Grantor, pursuant to and
in accordance with the Security Agreement, did and hereby pledges and grants to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a lien and security interest in and to all of such Grantor’s right,
title and interest in, to and under the following assets and properties, whether
now owned or at any time hereafter created or acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title, or interest, but not including any Excluded Assets (collectively, the
“Patent Collateral”):

(a) all of its United States and foreign patents and certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent
application, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all claims, damages, and proceeds of suit arising therefrom, and
(vii) all Proceeds of the foregoing, now and hereinafter due and/or payable
thereunder, including, without limitation, royalties, income, payments, claims,
damages, and proceeds of suit (“Patents”), including, but not limited to each
patent and patent application referred to on

 

G-29



--------------------------------------------------------------------------------

Schedule I attached hereto (as such schedule may be amended or supplemented from
time to time).

SECTION 3. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent pursuant to this Patent Security Agreement are granted
in furtherance of, and not in limitation or expansion of, the security interests
granted to the Collateral Agent for the Secured Parties pursuant to the Security
Agreement and the rights and obligations of the parties thereto. Each party
hereto hereby acknowledges and affirms that the rights and remedies of each
other party hereto with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

SECTION 4. Intercreditor. The terms and conditions of this Patent Security
Agreement and the Liens and security interests granted to the Collateral Agent
pursuant to this Patent Security Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the terms and conditions
of the Intercreditor Agreement in all respects. In the event of any conflict
between the terms and conditions of this Patent Security Agreement and the terms
and conditions of the Intercreditor Agreement, such conflict shall be resolved
in accordance with Section 8.1 of the Intercreditor Agreement.

SECTION 5. Termination. This Agreement is made to secure the satisfactory
payment and performance of the Obligations. This Patent Security Agreement and
the security interest granted hereby shall automatically terminate with respect
to all of a Grantor’s Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Collateral Agent shall, in connection
with any termination or release herein or under the Security Agreement, execute
and deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement suitable for filing with any office or agency in which the Collateral
Agent has filed this, or a similar, Agreement. Additionally, upon such
satisfactory payment, the Collateral Agent shall reasonably cooperate with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Patent Collateral.

SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

SECTION 7. Miscellaneous. The provisions of Section 13 of the Security Agreement
are hereby incorporated by reference, mutatis mutandis.

[Signatures on following page]

 

G-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

ALDABRA HOLDING SUB LLC,

as Grantor

By:  

 

Name: Title:

ALDABRA SUB LLC,

as Grantor

By:  

 

Name: Title:

BOISE PAPER HOLDINGS, L.L.C.,

as Grantor

By:  

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.,

as Grantors

By:  

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed:

GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral Agent

By:

 

 

 

Name:

 

Title:

[Patent Security Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

U.S. PATENT REGISTRATIONS

U.S. PATENT APPLICATIONS

 

G-1



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

[PROVIDED UNDER A SEPARATE COVER]

 

EXHIBIT J-A-1



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

LANDLORD WAIVER AND CONSENT AGREEMENT

This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as of
[mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for the
benefit of GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent for the first
lien Lenders and Lender Counterparties (the “First Lien Collateral Agent”), and
LEHMAN COMMERCIAL PAPER INC., as collateral agent for the second lien Lenders
(the “Second Lien Collateral Agent” and, together with the First Lien Collateral
Agent, the “Collateral Agents”).

RECITALS:

WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession of and
occupies all or a portion of the property described on Exhibit A annexed hereto
(the “Premises”);

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B annexed hereto, pursuant to
which Landlord has rights, upon the terms and conditions set forth therein, to
take possession of, and otherwise assert control over, the Premises;

WHEREAS, reference is made to (i) the First Lien Credit and Guaranty Agreement,
dated as of February 22, 2008 (as it may be amended, restated, supplemented or
otherwise modified, the “First Lien Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability company, as
successor by merger to ALDABRA SUB LLC, a Delaware limited liability company
(“Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited liability company
(“Holdings”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Collateral
Agent and as Administrative Agent and certain other agents party thereto and
(ii) the Second Lien Credit Agreement, dated as of February 22, 2008 (as it may
be amended, restated, supplemented or otherwise modified, the “Second Lien
Credit Agreement” and, together with the First Lien Credit Agreement, the
“Credit Agreements”), by and among Borrower, Holdings, certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, LEHMAN
COMMERCIAL PAPER INC., as Administrative Agent and as Collateral Agent, GOLDMAN
SACHS CREDIT PARTNERS L.P., as Syndication Agent, and the other agents parties
thereto, pursuant to which Tenant has executed security agreements, mortgages,
deeds of trust, deeds to secure debt and assignments of rents and leases, and
other collateral documents in relation to the Credit Agreements;

WHEREAS, Tenant’s repayment of the extensions of credit made by Lenders under
the Credit Agreements will be secured, in part, by all Inventory of Tenant
(including all Inventory of Tenant now or hereafter located on the Premises (the
“Subject Inventory”)) and all Equipment used in Tenant’s business (including all
Equipment of Tenant now or hereafter located on the Premises (the “Subject
Equipment”; and, together with the Subject Inventory, the “Collateral”)); and

WHEREAS, each Collateral Agent has requested that Landlord execute this
Agreement as a condition to the extension of credit to Tenant under the Credit
Agreements.

 

EXHIBIT K-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with,
Collateral Agents as follows:

1. Landlord hereby (a) waives and releases unto Collateral Agents and their
successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Landlord against the Collateral, and any and all other claims, liens and
demands of every kind which it now has or may hereafter have against the
Collateral, and (b) agrees that any rights it may have in or to the Collateral,
no matter how arising (to the extent not effectively waived pursuant to clause
(a) of this paragraph 1), shall be second and subordinate to the rights of
Collateral Agents in respect thereof. Landlord acknowledges that the Collateral
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Premises.

2. Landlord certifies that (a) Landlord is the landlord under the Lease, (b) the
Lease is in full force and effect and has not been amended, modified, or
supplemented except as set forth on Exhibit B annexed hereto, (c) to the
knowledge of Landlord, there is no defense, offset, claim or counterclaim by or
in favor of Landlord against Tenant under the Lease or against the obligations
of Landlord under the Lease, (d) no notice of default has been given under or in
connection with the Lease which has not been cured, and Landlord has no
knowledge of the occurrence of any other default under or in connection with the
Lease, and (e) except as disclosed to Collateral Agents, no portion of the
Premises is encumbered in any way by any deed of trust or mortgage lien or
ground or superior lease.

3. Landlord consents to the installation or placement of the Collateral on the
Premises, and Landlord grants to First Lien Collateral Agent or, if First Lien
Collateral Agent shall have sent to Landlord the written certification referred
to in Section 7 below, Second Lien Collateral Agent, a license to enter upon and
into the Premises to do any or all of the following with respect to the
Collateral: assemble, have appraised, display, remove, maintain, prepare for
sale or lease, repair, transfer, or sell (at public or private sale). In
entering upon or into the Premises, the applicable Collateral Agent hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, judgments, liabilities, costs and expenses incurred by Landlord
caused solely by such Collateral Agent’s entering upon or into the Premises and
taking any of the foregoing actions with respect to the Collateral. Such costs
shall include any damage to the Premises made by Collateral Agents in severing
and/or removing the Collateral therefrom.

4. Landlord agrees that it will not prevent First Lien Collateral Agent or, if
First Lien Collateral Agent shall have sent to Landlord the written
certification referred to in Section 7 below, Second Lien Collateral Agent, or
their respective designees from entering upon the Premises at all reasonable
times to inspect or remove the Collateral. In the event that Landlord has the
right to, and desires to, obtain possession of the Premises (either through
expiration of the Lease or termination thereof due to the default of Tenant
thereunder), Landlord will deliver notice (the “Landlord’s Notice”) to First
Lien Collateral Agent or, if First Lien Collateral Agent shall have sent to
Landlord the written certification referred to in Section 7 below, Second Lien
Collateral Agent, to that effect. Within the 45 day period after the applicable
Collateral Agent receives the Landlord’s Notice, such Collateral Agent shall
have the right, but not the obligation, to cause the Collateral to be removed
from the Premises. During such 45 day period, Landlord will not remove the
Collateral from the Premises nor interfere with the applicable Collateral
Agent’s actions in removing the Collateral from the Premises or the applicable
Collateral Agent’s actions in otherwise enforcing its security interest in the
Collateral. Notwithstanding anything to the contrary in this paragraph, neither
Collateral Agent shall at any time have any obligation to remove the Collateral
from the Premises.

5. Landlord shall send to First Lien Collateral Agent or, if First Lien
Collateral Agent shall have sent to Landlord the written certification referred
to in Section 7 below, Second Lien Collateral

 

EXHIBIT K-2



--------------------------------------------------------------------------------

Agent, a copy of any notice of default under the Lease sent by Landlord to
Tenant. In addition, Landlord shall send to First Lien Collateral Agent or, if
First Lien Collateral Agent shall have sent to Landlord the written
certification referred to in Section 7 below, Second Lien Collateral Agent, a
copy of any notice received by Landlord of a breach or default under any other
lease, mortgage, deed of trust, security agreement or other instrument to which
Landlord is a party which may affect Landlord’s rights in, or possession of, the
Premises.

6. All notices to Collateral Agents under this Agreement shall be in writing and
sent to Collateral Agents at their addresses set forth on the signature page
hereof by telefacsimile, by United States mail, or by overnight delivery
service.

7. The provisions of this Agreement shall continue in effect (i) with respect to
First Lien Collateral Agent until Landlord shall have received written
certification from First Lien Collateral Agent that all amounts advanced under
the First Lien Credit Agreement have been paid in full and (ii) with respect to
Second Lien Collateral Agent until Landlord shall have received written
certification from Second Lien Collateral Agent that all amounts advanced under
the Second Lien Credit Agreement have been paid in full.

8. This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles.

[Remainder of page intentionally left blank]

 

EXHIBIT K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

[NAME OF LANDLORD] By:  

 

Name: Title:

 

 

 

Attention: Telecopier:

By its acceptance hereof, as of the day and year first set forth above, each
Collateral Agent agrees to be bound by the provisions hereof.

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as First Lien Collateral Agent

By:  

 

Name: Title:

 

 

 

Attention: Telecopier:

LEHMAN COMMERCIAL PAPER INC.,

as Second Lien Collateral Agent

By:  

 

Name: Title:

 

 

 

Attention: Telecopier:

 

EXHIBIT K-4



--------------------------------------------------------------------------------

EXHIBIT A TO

LANDLORD WAIVER AND CONSENT

Legal Description of Premises:

 

EXHIBIT K-A-1



--------------------------------------------------------------------------------

EXHIBIT B TO

LANDLORD WAIVER AND CONSENT

Description of Lease:

 

EXHIBIT K-B-1



--------------------------------------------------------------------------------

EXHIBIT L TO

CREDIT AND GUARANTY AGREEMENT

MASTER INTERCOMPANY NOTE

New York, New York

February 22, 2008

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America in immediately available funds, at such location in the United
States of America as a Payee shall from time to time designate, the unpaid
principal amount of all loans and advances (including trade payables) made by
such Payee to such Payor. Each Payor promises also to pay interest on the unpaid
principal amount of all such loans and advances in like money at said location
from the date of such loans and advances until paid at such rate per annum as
shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an intercompany note executed in connection with (i) that
certain first lien Credit and Guaranty Agreement, dated as of February 22, 2008
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “First Lien Credit Agreement”; each capitalized term used but not
defined herein, unless otherwise noted, having the meaning given it in the First
Lien Credit Agreement) among ALDABRA SUB LLC, a Delaware limited liability
company (“Aldabra”, and prior to the BPH Merger, “Borrower”), and BOISE PAPER
HOLDINGS, L.L.C., a Delaware limited liability company (“BPH”, and, after the
BPH merger, “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited liability
company (“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the
Lenders, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent (together
with its permitted successors, in such capacity, the “First Lien Administrative
Agent”) and as Collateral Agent (together with its permitted successors, in such
capacity, the “First Lien Collateral Agent”) and certain other agents party
thereto and (ii) that certain second lien Credit and Guaranty Agreement, dated
as of February 22, 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Credit Agreement” and
together with the First Lien Credit Agreement, the “Credit Agreements”) among
the BORROWER, HOLDINGS, CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the
Lenders, LEHMAN COMMERCIAL PAPER INC., as Administrative Agent (together with
its permitted successors, in such capacity, the “Second Lien Administrative
Agent” and, together with the First Lien Administrative Agent, the
“Administrative Agents”), as Collateral Agent (together with its permitted
successors, in such capacity, the “Second Lien Collateral Agent”), GOLDMAN SACHS
CREDIT PARTNERS L.P., as Syndication Agent and the other agent parties thereto.
This Note is subject to the terms of the Credit Agreements, and shall be pledged
by each Payee pursuant to the Pledge and Security Agreement (as defined under
each Credit Agreement) to the extent required pursuant to the terms thereof.
Each Payee hereby acknowledges and agrees that (i) the First Lien Administrative
Agent and First Lien Collateral Agent and (ii) the Second Lien Administrative
Agent and Second Lien Collateral Agent may exercise all rights provided in the
applicable Credit Agreement and the applicable Pledge and Security Agreement
(each as defined in the First Lien Credit Agreement and in the Second Lien
Credit Agreement) with respect to this Note (subject to and in accordance with
the provisions of the Intercreditor Agreement).

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower shall be subordinate and junior in right of payment,
to the extent and in the manner hereinafter set forth, to all Obligations (as
defined in each Credit Agreement) of such Payor under the applicable Credit
Agreement, including, without limitation, where applicable, under such Payor’s
guarantee of the Obligations (as defined in each Credit Agreement) (such
Obligations and other indebtedness and obligations in connection with any

 

EXHIBIT K-B-1



--------------------------------------------------------------------------------

renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full (except for contingent
obligations for which no claim has been made) in cash in respect of all amounts
constituting Senior Indebtedness, any payment or distribution to which such
Payee would otherwise be entitled (other than debt securities of such Payor that
are subordinated, to at least the same extent as this Note, to the payment of
all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;

(ii) if an Event of Default occurs and is continuing with respect to any Senior
Indebtedness, then no payment or distribution of any kind or character shall be
made by the Payor under this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full (except for contingent obligations for which no
claim has been made) in cash, such payment or distribution shall be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full (except for contingent obligations for
which no claim has been made) in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agrees that the subordination of this
Note is for the benefit of the holders of Senior Indebtedness, and any
Administrative Agent may, on behalf of itself and any holder of Senior
Indebtedness and subject to the terms of the Credit Agreements, the
Intercreditor Agreement and the other documents executed in connection
therewith, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

EXHIBIT K-B-2



--------------------------------------------------------------------------------

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

Additional Payors and Payees may become parties to this Note by executing a
counterpart signature page to this Note. Upon delivery of such counterpart
signature page, notice of which is waived by all parties hereto, such Payor or
Payee, as the case may be, shall become a party hereto as fully as if it were an
original signatory hereto. Each Payor agrees that its obligations under or
evidenced by this Note shall not be diminished or impaired by the addition of an
additional Payor.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

[Signature pages follow]

 

EXHIBIT K-B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first above written.

 

ALDABRA SUB LLC, as Borrower prior to the BPH Merger By:  

 

  Name:   Title: BOISE PAPER HOLDINGS, L.L.C., as Borrower after the BPH Merger
By:  

 

  Name:   Title: ALDABRA HOLDING SUB LLC By:  

 

  Name:   Title: BOISE WHITE PAPER, L.L.C. BOISE PACKAGING & NEWSPRINT, L.L.C.
BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP.

INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.

By:  

 

  Name:   Title:

 

EXHIBIT K-B-1



--------------------------------------------------------------------------------

BOISE HONG KONG LIMITED

By:

 

 

 

Name:

 

Title:

 

EXHIBIT K-B-2



--------------------------------------------------------------------------------

ALLONGE

This Allonge is attached to and made a part of that certain Master Intercompany
Note, dated as of February 22, 2008 (as it may be amended, restated or modified
from time to time, the “Note”), made by and between ALDABRA SUB LLC, BOISE PAPER
HOLDINGS, L.L.C., ALDABRA HOLDING SUB LLC, BOISE WHITE PAPER, L.L.C., BOISE
PACKAGING & NEWSPRINT, L.L.C., BOISE CASCADE TRANSPORTATION HOLDINGS CORP.,
BOISE WHITE PAPER SALES CORP., BOISE WHITE PAPER HOLDINGS CORP., INTERNATIONAL
FALLS POWER COMPANY, MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY, BEMIS
CORPORATION, BC CHINA CORPORATION, B C T, INC. AND BOISE HONG KONG LIMITED (each
in its capacity as a “Payee” thereunder and, collectively the “Payees”). The
outstanding principal amount owing from time to time under the Note is evidenced
on the books and records of the Payees, as more fully set forth in the Note.

Each of the undersigned hereby assigns and transfers its rights under the Note

to the order of

 

 

           

Dated as of                     , 20    

[Signature pages follow]

 

EXHIBIT K-B-3



--------------------------------------------------------------------------------

ALDABRA SUB LLC, as Borrower prior to the BPH Merger

By:

 

 

 

Name:

 

Title:

BOISE PAPER HOLDINGS, L.L.C., as Borrower after the BPH Merger

By:

 

 

 

Name:

 

Title:

ALDABRA HOLDING SUB LLC

By:

 

 

 

Name:

 

Title:

BOISE WHITE PAPER, L.L.C.

BOISE PACKAGING & NEWSPRINT, L.L.C.

BOISE CASCADE TRANSPORTATION HOLDINGS CORP.

BOISE WHITE PAPER SALES CORP.

BOISE WHITE PAPER HOLDINGS CORP. INTERNATIONAL FALLS POWER COMPANY

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

BEMIS CORPORATION

BC CHINA CORPORATION

B C T, INC.

By:

 

 

 

Name:

 

Title:

 

EXHIBIT L-1



--------------------------------------------------------------------------------

EXHIBIT M TO

CREDIT AND GUARANTY AGREEMENT

INTERCREDITOR AGREEMENT

[PROVIDED UNDER A SEPARATE COVER]

 

EXHIBIT M



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of February 22, 2008 and
entered into by and among ALDABRA SUB LLC (“Aldabra”, to be merged (the
“Merger”) with and into Boise Paper Holdings, L.L.C. (“BPH”) and, after the
Merger, the “Company”), GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), in its
capacity as collateral agent for the First Lien Claimholders (as defined below),
including its successors and assigns from time to time and any New Agent (as
defined below) (the “First Lien Collateral Agent”), and LEHMAN COMMERCIAL PAPER
INC. (“LCPI”), in its capacity as collateral agent for the Second Lien
Claimholders (as defined below), including its successors and assigns from time
to time and any new agent in respect of any Refinancing (as defined below) of
the Second Lien Credit Agreement (as defined below) permitted hereunder (the
“Second Lien Collateral Agent”). Capitalized terms used in this Agreement have
the meanings assigned to them in Section 1 below.

RECITALS

The Company, Aldabra Holding Sub LLC (“Holdings”), certain subsidiaries of
Aldabra party thereto, the lenders and agents party thereto, GSCP, as Joint Lead
Arranger, Administrative Agent and Collateral Agent, and Lehman Brothers Inc.
(“Lehman Brothers”), as Joint Lead Arranger, have entered into that Credit
Agreement dated as of the date hereof providing for a revolving credit facility
and term loan facilities (as amended, restated, supplemented, modified, replaced
or Refinanced from time to time, the “First Lien Credit Agreement”);

The Company, Holdings, certain subsidiaries of Aldabra party thereto, the
lenders and agents party thereto, GSCP and Lehman Brothers, as Joint Lead
Arrangers, and LCPI, as Administrative Agent and Collateral Agent, have entered
into that Second Lien Credit Agreement dated as of the date hereof providing for
a term loan (as amended, restated, supplemented, modified, replaced or
Refinanced from time to time, the “Second Lien Credit Agreement”);

Pursuant to (i) the First Lien Credit Agreement, Holdings has agreed to guaranty
the First Lien Obligations (as amended, restated, supplemented, modified,
replaced or Refinanced from time to time, the “First Lien Holdings Guaranty”)
and Holdings and the Company have agreed to cause certain current and future
Subsidiaries to agree to guaranty the First Lien Obligations (as amended,
restated, supplemented, modified, replaced or Refinanced from time to time, the
“First Lien Subsidiary Guaranty”) and (ii) the Second Lien Credit Agreement,
Holdings has agreed to guaranty the Second Lien Obligations (as amended,
restated, supplemented, modified, replaced or Refinanced from time to time, the
“Second Lien Holdings Guaranty”) and Holdings and the Company have agreed to
cause certain current and future Subsidiaries to agree to guaranty the Second
Lien Obligations (as amended, restated, supplemented, modified, replaced or
Refinanced from time to time, the “Second Lien Subsidiary Guaranty”);



--------------------------------------------------------------------------------

The Obligations of the Company under the First Lien Credit Agreement, the
Obligations of Holdings under the First Lien Holdings Guaranty, the Obligations
of the Subsidiary guarantors under the First Lien Subsidiary Guaranty and the
Obligations of the Company, Holdings or any Subsidiary guarantor under any Hedge
Agreements and (if requested by the Company) any Treasury Services Agreements,
in each case with a Lender Counterparty, will be secured on a first priority
basis by liens on substantially all the assets of the Company, Holdings and the
Subsidiary guarantors (such current and future Subsidiaries of the Company
providing a guaranty thereof, the “Guarantor Subsidiaries”), respectively,
pursuant to the terms of the First Lien Collateral Documents;

The Obligations of the Company under the Second Lien Credit Agreement, the
Obligations of Holdings under the Second Lien Holdings Guaranty and the
Obligations of the Guarantor Subsidiaries under the Second Lien Subsidiary
Guaranty will be secured on a second priority basis by liens on substantially
all the assets of the Company, Holdings and the Guarantor Subsidiaries,
respectively, pursuant to the terms of the Second Lien Collateral Documents;

The First Lien Loan Documents and the Second Lien Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the intercreditor and other provisions set forth in
this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Arrangers” has the meaning assigned to that term in the First Lien Credit
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Cap Amount” has the meaning assigned to that term within the definition of
“First Lien Obligations”.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.

“Commodity Agreement” means any commodity futures contract, forward contract,
option to purchase or sell a commodity, or option, warrant or other right with
respect to a commodity futures contract or other similar agreement or
arrangement, each of which is for the purpose of hedging the risk of
fluctuations in commodities prices associated with the businesses of Holdings
and its Subsidiaries and not for speculative purposes.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Loan Document which creates a Lien on the same Collateral,
granted by the same Grantor.

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations (other than contingent
obligations for which no claim has been made at such time);

 

3



--------------------------------------------------------------------------------

(b) payment in full in cash of all other First Lien Obligations (other than
contingent obligations for which no claim has been made at such time) that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations; and

(d) cancellation or expiration of all letters of credit (unless a Letter of
Credit Backstop is in place) issued under the First Lien Loan Documents and
constituting First Lien Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(a)(2).

“Fee Letter” has the meaning assigned to that term in the First Lien Credit
Agreement.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders, the Lender
Counterparties and the agents under the First Lien Loan Documents.

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any First Lien Obligations.

“First Lien Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.

“First Lien Collateral Documents” means the Collateral Documents (as such term
or any similar term is defined in the First Lien Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any First Lien Obligations or under which rights or remedies with respect to
such Liens are governed.

“First Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

“First Lien Holdings Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Loan Documents.

“First Lien Loan Documents” means the First Lien Credit Agreement and the Credit
Documents (as such term or any similar term is defined in the First Lien Credit
Agreement), including Hedge Agreements and (if requested by the Company)
Treasury Services Agreements, in each case entered into with a Lender
Counterparty, and each of the other agreements, documents and instruments
providing for or evidencing any other First

 

4



--------------------------------------------------------------------------------

Lien Obligation, and any other document or instrument executed or delivered at
any time in connection with any First Lien Obligations, including any
intercreditor or joinder agreement among holders of First Lien Obligations, to
the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, replaced or Refinanced from time to time in
accordance with the provisions of this Agreement.

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“First Lien Obligations” means, subject to the next paragraph, all Obligations
outstanding under the First Lien Credit Agreement and the other First Lien Loan
Documents, including Hedge Agreements and (if requested by the Company) Treasury
Services Agreements, in each case entered into with any Lender Counterparty.
“First Lien Obligations” shall include all interest accrued or accruing (or
which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant First Lien Loan Document
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents; plus (2) the aggregate face amount of any
letters of credit issued but not reimbursed under the First Lien Credit
Agreement, is in excess of $1,072,500,000 in the aggregate (the “Cap Amount”),
then only that portion of such Indebtedness and such aggregate face amount of
letters of credit equal to the Cap Amount shall be included in First Lien
Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.

“First Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, Holdings, each of the Guarantor Subsidiaries and
each other Person that has or may from time to time hereafter execute and
deliver a First Lien Collateral Document or a Second Lien Collateral Document as
a “Grantor” (or the equivalent thereof).

 

5



--------------------------------------------------------------------------------

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

“Hedge Agreement” has the meaning assigned to that term in the First Lien Credit
Agreement.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

“Holdings” has the meaning set forth in the Recitals to this Agreement.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the First Lien Credit Agreement or the Second Lien Credit
Agreement, as applicable.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than as permitted under Section 6.8 of the First Lien Credit
Agreement or Section 6.8 of the Second Lien Credit Agreement); or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Lender Counterparty” has the meaning assigned to that term in the First Lien
Credit Agreement.

“Letter of Credit Backstop” has the meaning assigned to that term in the First
Lien Credit Agreement.

“Lien” has the meaning assigned to that term in the First Lien Credit Agreement.

“Net Proceeds” means an amount equal to: (i) cash payments received in
connection with any Disposition, collection on Collateral, casualty insurance
policy or the taking of any assets of any Grantor by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) any bona fide direct costs incurred in connection therewith, including
(a) all bona fide fees and expenses paid to third parties

 

6



--------------------------------------------------------------------------------

in connection therewith, (b) income or gains taxes payable by the seller as a
result of any gain recognized in connection therewith and (c) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such
Disposition, collection on Collateral or casualty or condemnation event.

“New Agent” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the First Lien Claimholders, the Second Lien
Claimholders or any of them or their respective Affiliates, in each case under
the First Lien Loan Documents, the Second Lien Loan Documents, Hedge Agreements
or (if requested by the Company) Treasury Services Agreements, whether for
principal, interest or payments for early termination of Hedge Agreements, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing.

“Person” has the meaning assigned to that term in the First Lien Credit
Agreement.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings. All such terms shall include any subsequent Refinancing of any
Indebtedness issued in connection with any Refinancing.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Lenders and the agents
under the Second Lien Loan Documents.

“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Lien Obligations.

“Second Lien Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.

“Second Lien Collateral Documents” means the Collateral Documents (as such term
or any similar term is defined in the Second Lien Credit Agreement) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Second Lien Obligations or under which rights or remedies with
respect to such Liens are governed.

 

7



--------------------------------------------------------------------------------

“Second Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

“Second Lien Holdings Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Second Lien Lenders” means the “Lenders” under and as defined in the Second
Lien Credit Agreement.

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
Credit Documents (as such term or any similar term is defined in the Second Lien
Credit Agreement) and each of the other agreements, documents and instruments
providing for or evidencing any other Second Lien Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Second Lien Obligations, including any intercreditor or joinder agreement among
holders of Second Lien Obligations to the extent such are effective at the
relevant time, as each may be amended, restated, supplemented, modified,
replaced or Refinanced from time to time in accordance with the provisions of
this Agreement.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Second Lien Obligations” means all Obligations outstanding under the Second
Lien Credit Agreement and the other Second Lien Loan Documents. “Second Lien
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“Second Lien Subsidiary Guaranty” has the meaning assigned to that term in the
Recitals to this Agreement.

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

8



--------------------------------------------------------------------------------

“Treasury Services Agreement” has the meaning assigned to that term in the First
Lien Credit Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, any other applicable law or the Second Lien Loan Documents or any defect or
deficiencies in, or failure to perfect, the Liens securing the First Lien
Obligations or any other circumstance whatsoever, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, hereby agrees that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and

 

9



--------------------------------------------------------------------------------

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each of the Second Lien Collateral Agent,
for itself and on behalf of each Second Lien Claimholder, and the First Lien
Collateral Agent, for itself and on behalf of each First Lien Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the First Lien Claimholders in the First
Lien Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent, any First Lien Claimholder, the
Second Lien Collateral Agent, or any Second Lien Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the First Lien Obligations and the Liens securing the
Second Lien Obligations as provided in Sections 2.1 and 3.1.

2.3 No New Liens. Subject to Section 6, so long as the Discharge of First Lien
Obligations has not occurred, the parties hereto agree that the Company shall
not, and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Collateral Agent and/or the First Lien Claimholders, the Second Lien
Collateral Agent, on behalf of Second Lien Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.

2.4 Similar Liens and Agreements. The parties hereto agree that, subject to
Section 6, it is their intention that the First Lien Collateral and the Second
Lien

 

10



--------------------------------------------------------------------------------

Collateral be identical. In furtherance of the foregoing and of Section 8.9, the
parties hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Section 5.3(d), shall be
in all material respects the same forms of documents other than with respect to
the first lien and the second lien nature of the Obligations thereunder.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Agent and the Second
Lien Claimholders:

(1) will not exercise or seek to exercise any rights or remedies with respect to
any Collateral (including the exercise of any right of setoff or any right under
any lockbox agreement, account control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Second Lien Collateral
Agent or any Second Lien Claimholder is a party) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Second Lien Collateral Agent may
exercise any or all such rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of: (i) the date on which the Second
Lien Collateral Agent declares the existence of any Event of Default under any
Second Lien Loan Documents and demands the repayment of all the principal amount
of any Second Lien Obligations; and (ii) the date on which the First Lien
Collateral Agent receives notice from the Second Lien Collateral Agent of such
declaration of an Event of Default under the Second Lien Credit Agreement (the
“Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Second Lien Collateral Agent or
any Second Lien Claimholder exercise any rights or remedies with respect to the
Collateral if, notwithstanding the expiration of the Standstill Period, the
First Lien Collateral Agent or First Lien Claimholders shall have commenced and
be diligently pursuing the exercise of their rights or remedies with respect to
all or any material portion of the Collateral (prompt notice of such exercise to
be given to the Second Lien Collateral Agent);

 

11



--------------------------------------------------------------------------------

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the First Lien Collateral Agent or any First Lien Claimholder or any
other exercise by the First Lien Collateral Agent or any First Lien Claimholder
of any rights and remedies relating to the Collateral under the First Lien Loan
Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the First
Lien Collateral Agent or the First Lien Claimholders from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to the Collateral;

provided, that, in the case of (1), (2) and (3) above, the Liens granted to
secure the Second Lien Obligations of the Second Lien Claimholders shall attach
to any Net Proceeds resulting from actions taken by the First Lien Collateral
Agent or any First Lien Claimholder in accordance with this Agreement after
application of such Net Proceeds to the extent necessary to meet the
requirements of a Discharge of First Lien Obligations.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Collateral Agent or any Second Lien Claimholder;
provided, that the Lien securing the Second Lien Obligations shall remain on the
Net Proceeds of such Collateral released or disposed of subject to the relative
priorities described in Section 2. In exercising rights and remedies with
respect to the Collateral, the First Lien Collateral Agent and the First Lien
Claimholders may enforce the provisions of the First Lien Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Second Lien Collateral Agent and any
Second Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien

 

12



--------------------------------------------------------------------------------

Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with the terms of this Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral; and

(6) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1).

The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Collateral in its capacity as a creditor
in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a), 6.3(b) and this
Section 3.1(c), the sole right of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the Net Proceeds
thereof, if any, after the Discharge of First Lien Obligations has occurred.

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(b):

(1) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, agrees that the Second Lien Collateral Agent and the Second
Lien Claimholders will not take any action that would hinder any exercise of
remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

(2) the Second Lien Collateral Agent, for itself and on behalf of the Second
Lien Claimholders, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Claimholders
seek

 

13



--------------------------------------------------------------------------------

to enforce or collect the First Lien Obligations or the Liens securing the First
Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien Collateral Agent or First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders; and

(3) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Loan Documents.

(e) Except as otherwise specifically set forth in Sections 3.1(a) and (d), the
Second Lien Collateral Agent and the Second Lien Claimholders may exercise
rights and remedies as unsecured creditors against the Company or any other
Grantor that has guaranteed or granted Liens to secure the Second Lien
Obligations in accordance with the terms of the Second Lien Loan Documents and
applicable law; provided that in the event that any Second Lien Claimholder
becomes a judgment Lien creditor in respect of Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the Second Lien Obligations are subject to this
Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any Second Lien Claimholders of the required payments of
interest, principal and other amounts owed in respect of the Second Lien
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Collateral Agent or any Second Lien Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement in
contravention of this Agreement of any Lien held by any of them. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Collateral Agent or the First Lien Claimholders may have with respect
to the First Lien Collateral.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, Collateral or Net
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies by the First
Lien Collateral Agent or First Lien Claimholders, shall be applied by the First
Lien Collateral Agent to the First Lien Obligations in such order as specified
in the relevant First Lien Loan Documents. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any Collateral and Net Proceeds of Collateral held by it in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Lien
Collateral Agent to the

 

14



--------------------------------------------------------------------------------

Second Lien Obligations in such order as specified in the Second Lien Collateral
Documents.

4.2 Payments Over. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or Net
Proceeds thereof (including assets or Net Proceeds subject to Liens referred to
in the final sentence of Section 2.3) received by the Second Lien Collateral
Agent or any Second Lien Claimholders in connection with the exercise of any
right or remedy (including set-off) relating to the Collateral shall be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Claimholders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Collateral
Agent or any such Second Lien Claimholders. This authorization is coupled with
an interest and is irrevocable until the Discharge of First Lien Obligations.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If in connection with the exercise of the First Lien Collateral Agent’s
remedies in respect of the Collateral provided for in Section 3.1, the First
Lien Collateral Agent, for itself or on behalf of any of the First Lien
Claimholders, releases any of its Liens on any part of the Collateral or
releases any Grantor from its obligations under its guaranty of the First Lien
Obligations in connection with the sale of the stock, or substantially all the
assets, of such Grantor, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released. The Second Lien Collateral Agent, for itself or on behalf of any such
Second Lien Claimholders, promptly shall execute and deliver to the First Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Grantor may request to
effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of the First Lien
Collateral Agent’s remedies in respect of the Collateral provided for in
Section 3.1), the First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Claimholders, releases any of its Liens on any part of the
Collateral, or releases any Grantor from its obligations under its guaranty of
the First Lien Obligations in connection with the sale of the stock, or
substantially all the assets, of such Grantor, then the Liens, if any, of the
Second Lien Collateral Agent, for itself or for the benefit of the Second Lien
Claimholders, on such Collateral, and the obligations of such Grantor under its
guaranty of the Second Lien Obligations, shall be automatically, unconditionally
and simultaneously released. The Second Lien Collateral Agent, for itself

 

15



--------------------------------------------------------------------------------

or on behalf of any such Second Lien Claimholders, promptly shall execute and
deliver to the First Lien Collateral Agent or such Grantor such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Grantor may request to effectively confirm such release.

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or such holder or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Collateral Agent or the First Lien Claimholders (i) have released any
Lien on Collateral or any Grantor from its obligation under its guaranty and any
such Liens or guaranty are later reinstated or (ii) obtain any new liens or
additional guarantees from any Grantor, then the Second Lien Collateral Agent,
for itself and for the Second Lien Claimholders, shall be granted a Lien on any
such Collateral, subject to the lien subordination provisions of this Agreement,
and an additional guaranty, as the case may be.

(e) In the event that the principal amount of funded First Lien Obligations plus
the aggregate face amount of letters of credit, if any, issued under the First
Lien Credit Agreement and not reimbursed plus the aggregate principal amount of
unfunded commitments under the First Lien Credit Agreement (collectively, the
“First Lien Obligations Amount”), at any date of determination no longer
constitute at least 15% of the sum of (i) the First Lien Obligations Amount and
(ii) the principal amount of funded Second Lien Obligations plus the aggregate
principal amount of unfunded commitments under the Second Lien Credit Agreement
(collectively, the “Second Lien Obligations Amount”), then any agreement
provided for in Section 5.1(a) and (b) above (except for releases given in
connection with a Disposition permitted under the First Lien Loan Documents and
the Second Lien Loan Documents) shall require the consent of First Lien
Claimholders and Second Lien Claimholders representing in the aggregate more
than 50% of the sum of (i) the First Lien Obligations Amount and (ii) the Second
Lien Obligations Amount.

5.2 Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
First Lien Loan Documents, the First Lien Collateral Agent and the First Lien
Claimholders shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, subject

 

16



--------------------------------------------------------------------------------

to the terms of, and subject to the rights of the Grantors under, the First Lien
Loan Documents, all Net Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Collateral and to the extent required by the First Lien Loan Documents shall be
paid to the First Lien Collateral Agent for the benefit of the First Lien
Claimholders pursuant to the terms of the First Lien Loan Documents (including,
without limitation, for purposes of cash collateralization of letters of credit)
and thereafter, to the extent no First Lien Obligations are outstanding (other
than contingent obligations for which no claim has been made at such time), and
subject to the terms of, and the rights of the Grantors under, the Second Lien
Loan Documents, to the Second Lien Collateral Agent for the benefit of the
Second Lien Claimholders to the extent required under the Second Lien Loan
Documents and then, to the extent no Second Lien Obligations are outstanding
(other than contingent obligations for which no claim has been made at such
time), to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations has occurred, if the Second Lien
Collateral Agent or any Second Lien Claimholders shall, at any time, receive any
Net Proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Net Proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.

5.3 Amendments to First Lien Loan Documents and Second Lien Loan Documents.
(a) The First Lien Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms and the First Lien Credit
Agreement may be Refinanced, in each case, without notice to or the consent of
the Second Lien Collateral Agent or the Second Lien Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves in
a writing addressed to the Second Lien Collateral Agent and the Second Lien
Claimholders to the terms of this Agreement and any such amendment, restatement,
supplement, modification or Refinancing shall not, without the consent of the
Second Lien Collateral Agent:

(1) increase the sum of (without duplication) (A) the then outstanding aggregate
principal amount of the loans under the First Lien Credit Agreement, (B) the
aggregate amount of Revolving Commitments under the First Lien Credit Agreement
and (C) the aggregate face amount of any letters of credit issued under the
First Lien Credit Agreement and not reimbursed in excess of the Cap Amount;

(2) increase the “Applicable Margin” or similar component of the interest rate
applicable to the Obligations under the First Lien Credit Agreement by more than
3% per annum on a weighted average basis over the weighted average “Applicable
Margin” or similar component of the interest rate (which shall include, for this
purpose, (x) the closing fees set forth in Section 2.11(d) of the First Lien
Credit Agreement, with such closing fees being equated to interest rates based
on an assumed four-year average life and without any present value discount and
(y) any increase in interest rate as a result of any LIBOR “floor” under the
First Lien Credit Agreement) applicable to the Obligations under the First Lien
Credit Agreement on

 

17



--------------------------------------------------------------------------------

the date hereof (excluding increases (A) resulting from application of the
pricing grid set forth in the First Lien Credit Agreement as in effect on the
date hereof, (B) resulting from the accrual of interest at the default rate or
(C) resulting from the exercise of rights by the Arrangers under the Fee Letter
after the date hereof), it being agreed and understood that in connection with
any Refinancing of the First Lien Credit Agreement, any such increase may take
the form of original issue discount or upfront fees (with original issue
discount or such upfront fees being equated to such interest rates based on an
assumed four-year average life and without any present value discount), on a
weighted average basis;

(3) extend the scheduled maturity of the First Lien Credit Agreement or any
Refinancing thereof beyond the scheduled maturity of the Second Lien Credit
Agreement or any Refinancing thereof; or

(4) contravene the provisions of this Agreement.

(b) Until the Discharge of First Lien Obligations has occurred, without the
prior written consent of the First Lien Collateral Agent, no Second Lien Loan
Document may be Refinanced, amended, restated, supplemented or otherwise
modified or entered into to the extent such Refinancing, amendment, restatement,
supplement or modification, or the terms of any new Second Lien Loan Document,
would:

(1) increase the principal amount of the Second Lien Credit Agreement in excess
of the amount permitted under the First Lien Credit Agreement;

(2) increase the “Applicable Margin” or similar component of the interest rate
provisions applicable to the Second Lien Obligations by more than 3% per annum
over the “Applicable Margin” or similar component of the interest rate (which
shall include, for this purpose, (x) the closing fees set forth in
Section 2.11(a) of the Second Lien Credit Agreement, with such closing fees
being equated to interest rates based on an assumed four-year average life and
without any present value discount and (y) any increase in interest rate as a
result of any LIBOR “floor” under the Second Lien Credit Agreement) applicable
to the Obligations under the Second Lien Credit Agreement on the date hereof
(excluding (A) increases resulting from the accrual of interest at the default
rate or (B) resulting from the exercise of rights by the Arrangers under the Fee
Letter after the date hereof), it being agreed and understood that in connection
with any Refinancing of the Second Lien Credit Agreement, any such increase may
take the form of original issue discount or upfront fees (with original issue
discount or such upfront fees being equated to such interest rates based on an
assumed four-year average life and without any present value discount), on a
weighted average basis;

(3) change any Event of Default thereunder in a manner adverse to the loan
parties thereunder unless a corresponding change is made to the First Lien Loan
Documents (other than to eliminate any such Event of Default or

 

18



--------------------------------------------------------------------------------

increase any grace period related thereto or otherwise make such Event of
Default or condition less restrictive or burdensome on the Company);

(4) change (to earlier dates) any dates upon which payments of principal or
interest are due thereon;

(5) change the prepayment provisions thereof in a manner adverse to the First
Lien Lenders (other than any such change that defers, reduces or eliminates any
such prepayment);

(6) except as set forth in clauses (2) and (3) of this Section 5.3(b), increase
materially the obligations of the obligors thereunder or confer any additional
material rights on the lenders under the Second Lien Credit Agreement (or a
representative on their behalf) which would be adverse to any Grantor or First
Lien Lenders unless a corresponding change is made to the First Lien Loan
Documents; or

(7) contravene the provisions of this Agreement.

The Second Lien Credit Agreement may be Refinanced to the extent the terms and
conditions of such Refinancing debt meet the requirements of this
Section 5.3(b), the average life to maturity thereof is greater than or equal to
that of the Second Lien Credit Agreement and the holders of such Refinancing
debt bind themselves in a writing addressed to the First Lien Collateral Agent
and the First Lien Claimholders to the terms of this Agreement.

(c) The Company agrees that each Second Lien Collateral Document shall include
the following language (or language to similar effect approved by the First Lien
Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
are subject to the provisions of the Intercreditor Agreement, dated as of
February 22, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Aldabra Sub LLC, Goldman
Sachs Credit Partners L.P., as First Lien Collateral Agent and Lehman Commercial
Paper Inc., as Second Lien Collateral Agent and certain other persons party or
that may become party thereto from time to time. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, such
conflict shall be resolved in accordance with Section 8.1 of the Intercreditor
Agreement.”

 

19



--------------------------------------------------------------------------------

In addition, the Company agrees that each Second Lien Mortgage entered into on
or after the date hereof covering any Collateral shall contain such other
language as the First Lien Collateral Agent may reasonably request to reflect
the subordination of such Second Lien Mortgage to the First Lien Collateral
Document covering such Collateral so long as such language is not inconsistent
with the terms of this Agreement.

(d) In the event any First Lien Collateral Agent or the First Lien Claimholders
and the relevant Grantor enter into any amendment, waiver or consent in respect
of any of the First Lien Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First Lien Collateral Document or changing in any manner the rights of
the First Lien Collateral Agent, such First Lien Claimholders, the Company or
any other Grantor thereunder, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Second Lien
Collateral Document without the consent of the Second Lien Collateral Agent or
the Second Lien Claimholders and without any action by the Second Lien
Collateral Agent, the Company or any other Grantor, provided, that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing or releasing assets subject to the Lien of the Second Lien
Collateral Documents, except to the extent that a release of such Lien is
permitted or required by Section 5.1 of this Agreement and provided that there
is a corresponding release of the Liens securing the First Lien Obligations;

(B) imposing duties on the Second Lien Collateral Agent without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Loan Documents or Section 6; or

(D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders; and

(2) notice of such amendment, waiver or consent shall have been given to the
Second Lien Collateral Agent within ten (10) Business Days after the effective
date of such amendment, waiver or consent.

5.4 Bailee for Perfection. (a) The First Lien Collateral Agent agrees to hold
that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as gratuitous bailee for the Second Lien Collateral Agent
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
solely for the purpose of perfecting the security interest granted under the
First Lien Loan Documents and the Second Lien Loan Documents, respectively,
subject to the

 

20



--------------------------------------------------------------------------------

terms and conditions of this Section 5.4. Solely with respect to any deposit
accounts or commodities contracts under the control (within the meaning of
Section 9-104 or 9-106, as applicable, of the UCC) of the First Lien Collateral
Agent, the First Lien Collateral Agent agrees to also hold control over such
deposit accounts and/or commodity contracts as gratuitous agent for the Second
Lien Collateral Agent, subject to the terms and conditions of this Section 5.4.

(b) The First Lien Collateral Agent shall have no obligation whatsoever to the
First Lien Claimholders, the Second Lien Collateral Agent or any Second Lien
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4. The duties or responsibilities of the First Lien
Collateral Agent under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of First Lien Obligations as provided in
paragraph (d) below.

(c) The First Lien Collateral Agent acting pursuant to this Section 5.4 shall
not have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Lien Claimholders, the Second Lien
Collateral Agent or any Second Lien Claimholder.

(d) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver (except as otherwise required by applicable law
or court order) the remaining Pledged Collateral (if any) together with any
necessary endorsements, first, to the Second Lien Collateral Agent to the extent
Second Lien Obligations (other than contingent obligations for which no claim
has been made at such time) remain outstanding, and second, to the Company to
the extent no First Lien Obligations (other than contingent obligations for
which no claim has been made at such time) or Second Lien Obligations (other
than contingent obligations for which no claim has been made at such time)
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The First Lien Collateral
Agent also agrees to deliver notices to the banks, securities intermediaries,
other Persons party to control agreements, landlords, bailees and warehousemen
that the First Lien Collateral Agent is no longer the “Controlling Party” (or
comparable concept) under the applicable control agreement or subordination
agreement or waiver. The First Lien Collateral Agent further agrees to take all
other action reasonably requested by the Second Lien Collateral Agent or the
Company in connection with the Second Lien Collateral Agent obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

(e) Subject to the terms of this Agreement, so long as the Discharge of First
Lien Obligations has not occurred, the First Lien Collateral Agent shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement and other First Lien Loan
Documents as if the Liens of the Second Lien Collateral Agent and Second Lien
Claimholders did not exist.

 

21



--------------------------------------------------------------------------------

5.5 When Discharge of First Lien Obligations Deemed to Not Have Occurred. If
concurrently with the Discharge of First Lien Obligations, the Company
thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted hereby, then
such Discharge of First Lien Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of First
Lien Obligations), and, from and after the date on which the New First Lien Debt
Notice is delivered to the Second Lien Collateral Agent in accordance with the
next sentence, the obligations under such Refinancing of the First Lien Loan
Documents shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the New Agent (as defined
below) under such First Lien Loan Documents shall be the First Lien Collateral
Agent for all purposes of this Agreement. Upon receipt of a notice (the “New
First Lien Debt Notice”) stating that the Company has entered into new First
Lien Loan Documents (which notice shall include the identity of the new first
lien collateral agent, such agent, the “New Agent”), the Second Lien Collateral
Agent shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement, (b) deliver to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral) and (c) notify any
depositary bank, securities intermediary or other Person party to a control
agreement or any landlord, bailee or warehouseman which has executed a
subordination agreement or waiver that such New Agent is the “Controlling Party”
(or comparable concept) thereunder. The New Agent shall agree in a writing
addressed to the Second Lien Collateral Agent and the Second Lien Claimholders
to be bound by the terms of this Agreement. If the new First Lien Obligations
under the new First Lien Loan Documents are secured by assets of the Grantors
constituting Collateral that do not also secure the Second Lien Obligations,
then the Second Lien Obligations shall be secured at such time by a second
priority Lien on such assets to the same extent provided in the Second Lien
Collateral Documents and this Agreement.

5.6 Purchase Right. Without prejudice to the enforcement of the First Lien
Claimholders’ remedies, the First Lien Claimholders agree at any time following
an acceleration of the First Lien Obligations in accordance with the terms of
the First Lien Credit Agreement, the Second Lien Claimholders will have the
right to purchase the entire aggregate amount of outstanding First Lien
Obligations (including unfunded commitments under the First Lien Credit
Agreement) at par plus accrued interest (without regard to any prepayment
penalty or premium), without warranty or representation or recourse, on a pro
rata basis across First Lien Claimholders. If the Second Lien Claimholders
choose to exercise such right, they must irrevocably notify the First Lien
Claimholders thereof within ten (10) Business Days following acceleration of the
First Lien Obligations, and the parties shall endeavor to close promptly
thereafter. If the Second Lien Claimholders choose to exercise their purchase
right, such purchase shall be effected pursuant to documentation mutually
acceptable to each of the First Lien Collateral Agent and the Second Lien
Collateral Agent. If the Second Lien Claimholders elect not to exercise their
purchase right

 

22



--------------------------------------------------------------------------------

under this Section 5.6 (or do not irrevocably provide notice of such exercise
within the required timeframe), the First Lien Claimholders shall have no
further obligations pursuant to this Section 5.6 and may take any further
actions in their sole discretion in accordance with the First Lien Loan
Documents and this Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. Until the Discharge of First Lien Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code), on which the First Lien Collateral Agent or any other
creditor has a Lien or to permit the Company or any other Grantor to obtain
financing, whether from the First Lien Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”) then the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing so long as (i) such Cash Collateral use or DIP
Financing is on commercially reasonable terms and (ii) the DIP Financing
(a) does not compel the Company to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the DIP Financing documentation or a related document or (b) the DIP
Financing documentation or Cash Collateral order does not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order; provided, however, that the Second Lien
Collateral Agent and the Second Lien Claimholders shall retain the right to
object to any ancillary agreements or arrangements entered into in connection
with the Cash Collateral use or the DIP Financing that are materially
prejudicial to their interests and would cause the terms of the Cash Collateral
use or the DIP Financing, when taken together with such ancillary agreements or
arrangements, to contravene the provisions of this Agreement. To the extent the
Liens securing the First Lien Obligations are subordinated to or pari passu with
such DIP Financing which meets the requirements of clauses (i) and (ii) above,
the Second Lien Collateral Agent will subordinate its Liens in the Collateral to
the Liens securing such DIP Financing (and all Obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except as expressly agreed by the First Lien Collateral Agent or to the extent
permitted by Section 6.3).

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by
the Bankruptcy Court.

6.3 Adequate Protection.

 

23



--------------------------------------------------------------------------------

(a) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

(1) any request by the First Lien Collateral Agent or the First Lien
Claimholders for adequate protection; or

(2) any objection by the First Lien Collateral Agent or the First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Claimholders claiming a lack of adequate
protection.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement (provided that
any failure of the Second Lien Lenders to obtain such adequate protection shall
not impair or otherwise affect the agreements, undertakings and consents of the
Second Lien Lenders pursuant to this Section 6.3(b)); and

(2) in the event the Second Lien Collateral Agent, on behalf of itself or any of
the Second Lien Claimholders, seeks or requests adequate protection in respect
of the Second Lien Obligations and such adequate protection is granted in the
form of additional collateral, then the Second Lien Collateral Agent, on behalf
of itself or any of the Second Lien Claimholders, agrees that the First Lien
Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the First Lien Obligations and for any Cash
Collateral use or DIP Financing provided by the First Lien Claimholders and that
any Lien on such additional collateral securing the Second Lien Obligations
shall be subordinated to the Lien on such collateral securing the First Lien
Obligations and any such DIP Financing provided by the First Lien Claimholders
(and all Obligations relating thereto) and to any other Liens granted to the
First Lien Claimholders as adequate protection on the same basis as the other
Liens securing the Second Lien Obligations are so subordinated to such First
Lien Obligations under this Agreement. Except as otherwise expressly set forth
in Section 6.1 or in connection with the exercise of remedies with respect to
the Collateral, nothing herein shall limit the rights of the Second Lien
Collateral Agent or the Second Lien Claimholders from seeking adequate
protection with respect to their rights in the

 

24



--------------------------------------------------------------------------------

Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

6.4 No Waiver. Subject to Sections 3.1(a) and (d), nothing contained herein
shall prohibit or in any way limit the First Lien Collateral Agent or any First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second Lien Collateral Agent or any of the
Second Lien Claimholders, including the seeking by the Second Lien Collateral
Agent or any Second Lien Claimholders of adequate protection or the asserting by
the Second Lien Collateral Agent or any Second Lien Claimholders of any of their
rights and remedies under the Second Lien Loan Documents or otherwise.

6.5 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of First Lien Obligations with respect to all
such recovered amounts. If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.7 Post-Petition Interest. (a) Neither the Second Lien Collateral Agent nor any
Second Lien Claimholder shall oppose or seek to challenge any claim by the First
Lien Collateral Agent or any First Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of any First
Lien Claimholder’s Lien, without regard to the existence of the Lien of the
Second Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral. (b) Neither the First Lien Collateral Agent nor any other First Lien
Claimholder shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Second Lien Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral (after taking into account the First Lien Collateral).

 

25



--------------------------------------------------------------------------------

6.8 Waiver. The Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding.

6.9 Separate Grants of Security and Separate Classification. Each of the Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
and the First Lien Collateral Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that:

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants of
Liens; and (b) because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Claimholders), the First Lien Claimholders shall
be entitled to receive, in addition to amounts otherwise distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest, including any additional interest payable
pursuant to the First Lien Credit Agreement, arising from or related to a
default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding before any distribution is made in respect of the claims held by the
Second Lien Claimholders with respect to the Collateral, with the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby acknowledging and agreeing to turn over to the First Lien Collateral
Agent, for itself and on behalf of the First Lien Claimholders, amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence (with respect to the payment of post-petition
interest), even if such turnover has the effect of reducing the claim or
recovery of the Second Lien Claimholders).

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the First
Lien Collateral Agent, on behalf of itself and the First Lien Claimholders under
the First Lien Loan Documents, acknowledges that it and such First Lien
Claimholders have, independently and without reliance on the Second Lien
Collateral Agent or any

 

26



--------------------------------------------------------------------------------

Second Lien Claimholders, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
First Lien Loan Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the First Lien Credit Agreement or this Agreement. The Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders,
acknowledges that it and the Second Lien Claimholders have, independently and
without reliance on the First Lien Collateral Agent or any First Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Second
Lien Loan Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Second Lien Loan Documents or this Agreement.

7.2 No Warranties or Liability. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Collateral Agent and the
Second Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Second Lien Claimholders
will be entitled to manage and supervise their respective loans and extensions
of credit under the Second Lien Loan Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. Except as
otherwise provided herein, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, acknowledges and agrees that the First Lien
Collateral Agent and the First Lien Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the First
Lien Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the First Lien Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The Second Lien Collateral Agent and the Second Lien Claimholders shall have no
duty to the First Lien Collateral Agent or any of the First Lien Claimholders,
and the First Lien Collateral Agent and the First Lien Claimholders shall have
no duty to the Second Lien Collateral Agent or any of the Second Lien
Claimholders, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Company or any other Grantor (including the First Lien Loan
Documents and the Second Lien Loan Documents), regardless of any knowledge
thereof which they may have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Claimholders, the First Lien Collateral Agent or
any of them to enforce any provision of this Agreement or any First Lien Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or any other Grantor or by any act or
failure to act by any

 

27



--------------------------------------------------------------------------------

First Lien Claimholder or the First Lien Collateral Agent, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the First Lien Loan Documents or any of the Second Lien Loan
Documents, regardless of any knowledge thereof which the First Lien Collateral
Agent or the First Lien Claimholders, or any of them, may have or be otherwise
charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Loan Documents and subject to the provisions of Section 5.3(a)), the First Lien
Claimholders, the First Lien Collateral Agent and any of them may, at any time
and from time to time in accordance with the First Lien Loan Documents and/or
applicable law, without the consent of, or notice to, the Second Lien Collateral
Agent or any Second Lien Claimholders, without incurring any liabilities to the
Second Lien Collateral Agent or any Second Lien Claimholders and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Second Lien Collateral Agent or any Second Lien Claimholders is affected,
impaired or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of the Company or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Collateral Agent or any of the First Lien Claimholders, the First Lien
Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Credit Agreement and
the face amount of any letters of credit issued under the First Lien Credit
Agreement and not reimbursed to an amount in excess of the Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Company or any other Grantor to the First Lien Claimholders or
the First Lien Collateral Agent, or any liability incurred directly or
indirectly in respect thereof;

(3) settle or compromise any First Lien Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other

 

28



--------------------------------------------------------------------------------

Person, elect any remedy and otherwise deal freely with the Company, any other
Grantor or any First Lien Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the First Lien Claimholders or
any liability incurred directly or indirectly in respect thereof.

(c) Except as otherwise provided herein, the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Claimholders, also agrees that the First
Lien Claimholders and the First Lien Collateral Agent shall have no liability to
the Second Lien Collateral Agent or any Second Lien Claimholders, and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders,
hereby waives any claim against any First Lien Claimholder or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Claimholders or the First Lien Collateral Agent may take or permit or omit to
take with respect to:

(1) the First Lien Loan Documents (other than this Agreement);

(2) the collection of the First Lien Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that the First Lien Claimholders and the
First Lien Collateral Agent have no duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

(d) Until the Discharge of First Lien Obligations, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Collateral Agent and the First Lien Claimholders and the
Second Lien Collateral Agent and the Second Lien Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Loan Documents or
any Second Lien Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Loan Document;

 

29



--------------------------------------------------------------------------------

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Collateral Agent, the First Lien Obligations, any First Lien Claimholder,
the Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of a direct conflict between the provisions of this
Agreement and provisions of the First Lien Loan Documents or the Second Lien
Loan Documents, it is the intention of the parties hereto that the provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Agreement shall control and govern.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Claimholder subject to the Second Lien Loan
Documents, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Grantor constituting First Lien
Obligations in reliance hereon. The Second Lien Collateral Agent, on behalf of
itself and the Second Lien Claimholders, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Company or any other Grantor shall include the Company or such Grantor as debtor
and debtor-in-possession and any receiver or trustee for the Company or any
other Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.
This Agreement shall terminate and be of no further force and effect:

(a) with respect to the First Lien Collateral Agent, the First Lien Claimholders
and the First Lien Obligations, on the date of Discharge of First Lien
Obligations, subject to the rights of the First Lien Claimholders under
Section 6.5; and

 

30



--------------------------------------------------------------------------------

(b) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, on the date upon which the Second
Lien Obligations (other than contingent obligations for which no claim has been
made at such time) have been paid in full.

8.3 Amendments; Waivers. (a) No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Agent or the First
Lien Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, the Company shall not have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights or obligations are
directly affected (which includes, but is not limited to any amendment to the
Grantors’ ability to cause additional obligations to constitute First Lien
Obligations or Second Lien Obligations as the Company may designate).

(b) Notwithstanding the other provisions of this Section 8.3, the Company, the
First Lien Collateral Agent and the Second Lien Collateral Agent may (but shall
have no obligation to) amend or supplement this Agreement, the First Lien
Collateral Documents or the Second Lien Collateral Documents without the consent
of any other Secured Party: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Secured Parties; or (iii) to make, complete or confirm any grant of
Collateral permitted or required by this Agreement or any of the First Lien
Collateral Documents or the Second Lien Collateral Documents or any release of
any Collateral that is otherwise permitted under the terms of this Agreement,
the First Lien Loan Documents and the Second Lien Loan Documents.

8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Collateral
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (x) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (y) all other circumstances bearing upon the risk of nonpayment
of the First Lien Obligations or the Second Lien Obligations. The First Lien
Collateral Agent and the First Lien Claimholders shall have no duty to advise
the Second Lien Collateral Agent or any Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the First Lien Collateral Agent or any of the First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Second Lien Collateral Agent
or any Second Lien Claimholder, it or they shall be under no obligation:

(a) to make, and the First Lien Collateral Agent and the First Lien Claimholders
shall not make, any express or implied representation or warranty, including

 

31



--------------------------------------------------------------------------------

with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Claimholders or the
Second Lien Collateral Agent pays over to the First Lien Collateral Agent or the
First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders and the Second Lien Collateral Agent shall be subrogated to the
rights of the First Lien Collateral Agent and the First Lien Claimholders;
provided that, the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby agrees not to assert or enforce all such rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Company acknowledges and
agrees that the value of any payments or distributions in cash, property or
other assets received by the Second Lien Collateral Agent or the Second Lien
Claimholders that are paid over to the First Lien Collateral Agent or the First
Lien Claimholders pursuant to this Agreement shall not reduce any of the Second
Lien Obligations.

8.6 Application of Payments. All payments received by the First Lien Collateral
Agent or the First Lien Claimholders may be applied, reversed and reapplied, in
whole or in part, to such part of the First Lien Obligations provided for in the
First Lien Loan Documents. The Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, assents to any extension or postponement of
the time of payment, subject to Section 5.3(a)(3), of the First Lien Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security which may at any time secure
any part of the First Lien Obligations and to the addition or release of any
other Person primarily or secondarily liable therefor.

8.7 SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF THIS
AGREEMENT OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

32



--------------------------------------------------------------------------------

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND LIEN LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

 

33



--------------------------------------------------------------------------------

8.8 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
electronic transmission (in pdf format) or telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex or electronic transmission, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed. For the purposes hereof, the addresses of the parties hereto
shall be as set forth on Annex I hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

8.9 Further Assurances. The First Lien Collateral Agent, on behalf of itself and
the First Lien Claimholders under the First Lien Loan Documents, and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders
under the Second Lien Loan Documents, and the Company, agree that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the First Lien
Collateral Agent or the Second Lien Collateral Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11 Intentionally Omitted.

8.12 Specific Performance. Each of the First Lien Collateral Agent and the
Second Lien Collateral Agent may demand specific performance of this Agreement.
The First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders, and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
First Lien Collateral Agent or the First Lien Claimholders or the Second Lien
Collateral Agent or the Second Lien Claimholders, as the case may be.

8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or electronic transmission (in pdf

 

34



--------------------------------------------------------------------------------

format) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders, each of the Second Lien Claimholders and, to the extent
provided herein, the Grantors. Nothing in this Agreement shall impair, as
between the Company and the other Grantors and the First Lien Collateral Agent
and the First Lien Claimholders, or as between the Company and the other
Grantors and the Second Lien Collateral Agent and the Second Lien Claimholders,
the obligations of the Company and the other Grantors to pay principal,
interest, fees and other amounts as provided in the First Lien Loan Documents
and the Second Lien Loan Documents, respectively.

8.17 Provisions Solely to Define Relative Rights. The Lien priorities set forth
in this Agreement, and the rights and benefits in respect of such Lien
priorities, are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Second Lien Collateral Agent and the Second Lien Claimholders
on the other hand. Except with respect to any provision of this Agreement that
directly affects the rights or obligations of the Company or any other Grantor,
none of the Company, any other Grantor or any other creditor thereof shall have
any rights hereunder and neither the Company nor any Grantor may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

First Lien Collateral Agent GOLDMAN SACHS CREDIT PARTNERS L.P., as First Lien
Collateral Agent, By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

Second Lien Collateral Agent LEHMAN COMMERCIAL PAPER INC.,

as Second Lien Collateral Agent

By:

 

 

 

Name:

 

Title:

 

S-2



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

The Company ALDABRA SUB LLC By:  

 

  Name:   Title: BOISE PAPER HOLDINGS, L.L.C. By:  

 

  Name:   Title:

 

S-3



--------------------------------------------------------------------------------

Annex I

Notices

First Lien Collateral Agent

GOLDMAN SACHS CREDIT PARTNERS L.P.:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Andrew Caditz

Telecopier: (212) 428-1243

Email: gsd.link@gs.com

with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

New York, New York 10004

Attention: Rob Schatzman

Telecopier: (212) 902-3000

Email: rob.schatzman@gs.com

Second Lien Collateral Agent

LEHMAN COMMERCIAL PAPER INC.:

Lehman Commercial Paper Inc.

745 Seventh Avenue

New York, NY 10019

Attention: Maritza Ospina

Telecopier: (646) 758-4648

Email: mospina@lehman.com

The Company

Boise Paper Holdings, L.L.C.

1111 West Jefferson Street, Suite 200

Boise, Idaho 83702-5388

 

A-1



--------------------------------------------------------------------------------

Attention: Chief Financial Officer

Telecopier: (208) 384-4913

Email: RobMcNutt@BoiseInc.com

in each case, with a copy to:

Boise Paper Holdings, L.L.C.

1111 West Jefferson Street, Suite 200

Boise, Idaho 83702-5388

Attention: General Counsel

Telecopier: (208) 384-7945

Email: Legal@BoiseInc.com

 

5